                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


O.V.,1 et al.,                             )
                                           )
                    Plaintiffs,            )
                                           )
                    v.                     )           1:17cv6912
                                           )
DURHAM PUBLIC SCHOOLS BOARD OF             )
EDUCATION, et al.,                         )
                                           )
                    Defendants.            )


                          MEMORANDUM OPINION AND ORDER

     This case comes before the Court on “Defendant Durham Public

Schools     Board    of     Education’s   Motion   for     Judgment     on   the

Administrative Record” (Docket Entry 108) (the “Durham Board’s

Administrative Motion”), “Defendant Durham Public Schools Board of

Education’s Motion for Summary Judgment” (Docket Entry 110) (the

“Durham Board’s Summary Judgment Motion”), “Plaintiffs’ Motion for

Judgment on the Record” (Docket Entry 112) (the “Plaintiffs’

Administrative      Motion”),     and   “Plaintiffs’     Motion   for   Summary

Judgment” (Docket Entry 114) (the “Plaintiffs’ Summary Judgment

Motion”).     For the reasons that follow, the Court will deny the

Durham Board’s Administrative Motion, grant in part and deny in



     1 Federal Rule of Civil Procedure 5.2(a)(3) mandates the use
of initials when referring to O.V., a minor.

     2 Pursuant to the parties’ consent, “the Court ordered the
consolidation of cases 1:17cv691 with 1:17cv690 with all filings to
be made in 1:17cv691.”       (Text Order dated July 20, 2018.)
Accordingly, all Docket Entry citations refer to filings in
1:17cv691 (and utilize the CM/ECF footer’s pagination).




     Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 1 of 218
part     Plaintiffs’       Administrative      Motion     (collectively,       the

“Administrative Motions”), and grant in part and deny in part both

the Durham Board’s Summary Judgment Motion and Plaintiffs’ Summary

Judgment Motion (collectively, the “Summary Judgment Motions”).3

                                     BACKGROUND

       I.    Procedural Background

       The Durham Public Schools Board of Education (the “Durham

Board” or “Respondent”) filed “an action seeking relief from the

State       Hearing     Review    Officer’s    partial     reversal    of      the

Administrative Law Judge’s decision dismissing all of [Minh Pham

(‘M.P.’),      Peter    Varlashkin    (‘P.V.’),   and    O.V.’s]   claims     with

prejudice in the underlying administrative hearing.” Durham Public

Sch. Bd. of Educ. v. O.V. (“DPS v. O.V.”), No. 1:17cv690, Docket

Entry 1 (the “Durham Board’s Complaint”), ¶ 1 (M.D.N.C. July 25,

2017). Per the Durham Board’s Complaint, State Review Officer (the

“SRO”)      Lisa      Lukasik    erroneously   reversed     the    decision     of

Administrative Law Judge (the “ALJ”) Melissa Lassiter “specifically

on the question of least restrictive environment” (the “LRE”) in

O.V.’s “proposed [Individualized Education Program (the “IEP”)] for

the 2015-[20]16 school year” (at times, the “May 2015 IEP”), id.,


     3 Pursuant to the parties’ consent, United States District
Judge Catherine C. Eagles referred cases 1:17cv691 and 1:17cv690 to
the undersigned United States Magistrate Judge for all proceedings.
(See Docket Entry 64 at 1; Docket Entry 64-1 at 2); see also Durham
Public Sch. Bd. of Educ. v. O.V. (“DPS v. O.V.”), No. 1:17cv690,
Docket Entry 15 at 2 (M.D.N.C. Nov. 8, 2017); DPS v. O.V., Docket
Entry 16 at 1 (M.D.N.C. Nov. 27, 2017).

                                         2




        Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 2 of 218
¶ 20.     See id., ¶ 17(c).        “Because ALJ Lassiter had dismissed all

claims and therefore not ordered any remedy, the [SRO] remanded to

ALJ Lassiter for determination on,” id., ¶ 21, “what appropriate

relief were the parents entitled to as a remedy,” id., ¶ 17(e).

During the pendency of that remand, see id., ¶ 21, “[t]he [Durham]

Board, having been aggrieved by the decision of the [SRO], [filed

an] action seeking relief from the [SRO’s] reversal of the ALJ’s

decision on the issue of the May 20, 2015 IEP’s appropriateness,”

id., ¶ 22.

     Separately, M.P. and P.V., individually and on behalf of their

minor      child,        O.V.,     (collectively,    the   “Plaintiffs”       or

“Petitioners”), initiated an action against the Durham Board,

various Durham Public School System (the “DPS”) employees, and the

North Carolina Department of Public Instruction (the “NCDPI”) for

their alleged “failure to provide O.V. a free appropriate public

education”     (a       “FAPE”),   their   alleged   “discriminatory    conduct

against Plaintiffs based on O.V.’s disability in an education

program receiving federal funds,” and certain defendants’ alleged

“breach[ of]        a    settlement   agreement.”     (Docket   Entry   1   (the

“Complaint”) at 1-2.)            In response to NCDPI’s motion to dismiss,

Plaintiffs sought leave to amend their Complaint.                 (See Docket

Entry 30.)      After the Court (per the undersigned) granted their

amendment request (see Docket Entry 33 at 4), Plaintiffs filed an

amended “Complaint for Damages” (Docket Entry 36) (the “Amended


                                           3




        Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 3 of 218
Complaint”), which replaced NCDPI with the North Carolina State

Board of Education (the “State Board”) and certain state officials

as defendants in this action (see, e.g., id., ¶¶ 40-52 (identifying

parties)). Thereafter, all defendants moved to dismiss the Amended

Complaint.     (See Docket Entries 42, 47.)

       As relevant here, the Court (per United States District Judge

Catherine C. Eagles) granted the various dismissal motions, except

as to Plaintiffs’ breach of contract claim and their claims against

the Durham Board, arising on or after November 26, 2014, under the

Individuals with Disabilities Education Act, 20 U.S.C. § 1400 et

seq. (the “IDEA”), the Americans with Disabilities Act, 42 U.S.C.

§ 12101 et seq. (the “ADA”), and Section 504 of the Rehabilitation

Act, 29 U.S.C. § 794 et seq. (“Section 504”).               (See Docket Entry 61

at 1-2.)      Prior to the dismissal motions’ resolution, Plaintiffs

moved for leave to file a supplemental complaint challenging “the

final administrative decision” (Docket Entry 46 at 3) regarding the

decisions on remand from the original SRO decision (see generally

Docket Entry 46-2).         The Court (per the undersigned) granted

Plaintiffs     leave,    authorizing         the   filing     of    their        “First

Supplemental Complaint” (Docket Entry 45) (see Text Order dated

Feb.    22,   2018   (granting    “[the]       Motion    for       Leave    to    File

Supplemental      Complaint      and     accepting      [Plaintiffs’]             First

Supplemental     Complaint”)).         Accordingly,     the    following         claims

remain in this litigation:        (1) Plaintiffs’ challenge both (A) to


                                         4




       Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 4 of 218
the ALJ’s and SRO’s determination that “Plaintiffs failed to meet

their burden to prove that [Durham Board] failed to provide O.V. a

FAPE in the LRE from November 27, 2014, through June 12, 2015,

based on the stipulation from [the] parties that O.V. made progress

during that time” (Docket Entry 36, ¶ 320) and (B) to the SRO’s

affirmation     of    the   ALJ’s      finding    that   Plaintiffs    failed   to

establish “the appropriateness of Plaintiffs’ private placement and

tuition reimbursement” (id., ¶ 323); (2) Plaintiffs’ challenge to

“the    [SRO’s]      Decision     on   Remand,”    which    Plaintiffs     contend

“impermissibly delegate[s the SRO’s] authority to determine relief

to [the Durham Board] and improperly fail[s] to designate the

decision as upholding in part and reversing in part the ALJ’s

Decision on Remand” (Docket Entry 45, ¶ 332.32); (3) Plaintiffs’

ADA and Section 504 claims against the Durham Board that arise on

or     after   November     26,    2014    (see    Docket   Entry     61   at   2);

(4) Plaintiffs’ breach of contract claim against the Durham Board

(see id.); and (5) the Durham Board’s challenge to the SRO’s

“determination that it did not offer a [FAPE] in the [LRE] to

[O.V.] in the IEP developed on May 20, 2015,” DPS v. O.V., Docket

Entry 1, ¶ 3.




                                          5




        Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 5 of 218
       II.   Plaintiffs’ Allegations

       As relevant to the remaining claims,4 the Amended Complaint

alleges:

       At all pertinent times, O.V., a child “with Down syndrome,

Mixed Receptive-Expressive Language Disorder, Lack of Coordination,

Apraxia of speech, and other Symbolic Dysfunction,” has resided

with his parents in Durham County.         (Docket Entry 36, ¶¶ 40, 41,

54.)    O.V. enrolled in DPS as a preschooler for the 2009-2010

school year, and continued attending public school in Durham until

November 9, 2015, when his parents “withdrew [him] from the DPS and

enrolled     him    in   Pinewoods   Montessori,   a    private   school   in

Hillsborough, North Carolina” (id., ¶ 254).            (See id., ¶¶ 84-255.)

Throughout O.V.’s DPS enrollment, the Durham Board practiced an

“unwritten and illegal policy of removing disabled children from

general education classrooms by the third (3rd) grade if [the

Durham] Board believes the disabled child will be unsuccessful on

the state mandated end of grade tests or requires a modified

curriculum.”       (Id., ¶ 74.)

       As part of O.V.’s enrollment in DPS, the “[Durham] Board

conducted a psychoeducational evaluation of O.V. on May 7, 2009,”


     4 Although Plaintiffs cannot recover for any discriminatory
actions before November 26, 2014 (see Docket Entry 61 at 2), such
time-barred “discriminatory allegation[s] may still constitute
relevant background evidence for valid claims.”         Evans v.
Technologies Applications & Serv. Co., 80 F.3d 954, 962 (4th Cir.
1996) (citing United Air Lines, Inc. v. Evans, 431 U.S. 553, 558
(1977)).

                                       6




       Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 6 of 218
which    revealed    borderline    development    and     deficient   adaptive

behavior skills, but “no behavior problems.”              (Id., ¶ 91.)     Based

on these results, the Durham “Board determined [that] O.V. was

eligible     for    services   under   the    IDEA   in    the   category    of

Developmentally Delayed and . . . required occupational, physical,

and speech therapies as related services in order to benefit from

special education.”        (Id., ¶ 92.)       Having “predetermined” upon

meeting him that “they would place [O.V.] in the most restrictive

environment,” namely, “in the separate classroom, segregated from

his non-disabled peers” (id., ¶ 85), Dr. Kristin Bell, the Durham

Board’s Executive Director of Exceptional Children (see id., ¶ 44),

and the Durham Board developed O.V.’s first IEP, pursuant to which

“O.V. would not have any access to his non-disabled peers” (id.,

¶ 94 (emphasis in original)).              This IEP “provided for special

education for two (2) days per week for 270 minutes in the

Exceptional Children’s (EC) classroom and occupational, speech, and

physical therapies.”       (Id.)

     During the two years that O.V. attended DPS preschool, M.P.

and P.V. “continuously requested [that] O.V. be permitted to be

educated with his non-disabled peers, but [the Durham] Board and

[Dr.] Bell explained O.V.’s disabilities rendered him unfit to have

full access to children who did not have disabilities.”                    (Id.,

¶ 88.)    During this period, “[the Durham Board and Dr. Bell] never

considered a less restrictive environment and never considered what


                                       7




        Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 7 of 218
supports and services might allow O.V. to be successful in the

regular preschool classroom, even though O.V. could have been

integrated into the regular education setting with supplemental

aids and services.”      (Id., ¶ 86.)        In addition, they “manipulated

the IEP documents in IEP meetings to support their plan for O.V. to

be perpetually assigned to the separate classroom.”                 (Id., ¶ 95.)

For example, the Durham Board and Dr. Bell falsely documented that

the IEP “‘Team discussed all placement options and rejected serving

[O.V.] in any placement option other than a [special education]

classroom’” even though they never discussed “all placement options

with   O.V.’s   parents,”     M.P.   and     P.V.,    and   “no   record   of    any

discussion of any inclusive preschool placement” exists.                        (Id.

(alterations in original).)

       At an IEP meeting in July 2009, the Durham Board and Dr. Bell

“increased O.V.’s time in the special education classroom from 270

minutes to 390 minutes — the entire school day” (id., ¶ 97

(emphasis    omitted))    —   without       “discuss[ing]     providing    O.V.’s

specially designed instruction in any location other than the

segregated special education classroom” (id., ¶ 98).                   At O.V.’s

annual IEP meeting in April 2010, M.P. and P.V. “expressed that

they ‘would like to see [O.V.] in a class with typical children’

and ‘would like to see him talk more.’               In response, [the Durham]

Board and [Dr.] Bell decided that O.V. would remain in a separate

class, completely segregated from his non-disabled peers, and then


                                        8




       Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 8 of 218
decreased O.V.’s speech therapy services.”                 (Id., ¶ 99 (first set

of brackets in original).)            On the IEP forms for that meeting, the

Durham Board and Dr. Bell “omitted O.V.’s parents’ request that

O.V. be placed with typical children, and [they] failed to provide

any information about why they decreased O.V.’s speech services.”

(Id., ¶ 100.)         Then, at an IEP meeting in August 2010, the

“[Durham]     Board   and    [Dr.]     Bell    increased   O.V.’s    time   in   the

separate setting from two (2) days to three (3) days per week for

390 minutes each day.”         (Id., ¶ 101.)

     “[T]o provide O.V. access to his non-disabled peers, [M.P. and

P.V.] placed O.V. in a private preschool with his non-disabled

peers for two (2) days each week.”               (Id., ¶ 102.)       “[The Durham]

Board and [Dr.] Bell refused to provide O.V.’s specially designed

instruction      in   the    private     preschool     setting      alongside    his

non-disabled peers” (id.), but on IEP forms in November 2010 and

March    2011,   “[the      Durham]    Board    and   [Dr.]   Bell    misleadingly

recorded O.V.’s placement to reflect his attendance at the private

school, for which his parents paid, to give the impression that

O.V. was receiving services in this location” (id., ¶ 103).                       In

addition, although M.P. and P.V. “expressed that they would like

for O.V. ‘to talk, write and do things as a more typical child,’”

the Durham Board and Dr. Bell “changed O.V.’s educational placement

to the Separate Class setting” on his March 2011 IEP.                        (Id.,

¶ 104.)


                                          9




        Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 9 of 218
       At a May 2011 IEP meeting regarding “O.V.’s transition to

kindergarten” (id., ¶ 105), the Durham Board and Dr. Bell failed to

consider whether O.V. could “be educated in a regular education

classroom like other students enrolling in kindergarten” before

deciding that “O.V. would receive specially designed instruction

for 330 minutes per day, as well as all of his related services

(i.e., occupational therapy, physical therapy, and speech/language

therapy) in the most restrictive setting:                the special education

(or EC) classroom” (id., ¶ 106). “During O.V.’s kindergarten year,

[the    Durham]    Board   and   [Dr.]     Bell    never    considered     a   less

restrictive environment and never considered what supports and

services could allow O.V. to be successful in a regular education

classroom.”       (Id., ¶ 109.)      M.P. and P.V. “continued to request

O.V. be permitted to be educated with his non-disabled peers, but

[the    Durham]    Board   and     [Dr.]    Bell    acted   as    though   O.V.’s

disabilities rendered him unfit to even sit in the same room as

other children who did not have disabilities.”               (Id., ¶ 112.)      In

December 2011,      O.V.’s   IEP    Team    met    to   discuss   O.V.’s   recent

evaluations and formulate a new IEP.              (Id., ¶ 115.)    Although M.P.

and P.V. asked the Durham Board and Dr. Bell to “‘expose[ O.V.] to

a regular class for routines and models at least twice a week’”

(id.):

       [They] ignored Plaintiffs’ request and           maintained O.V.’s
       placement in the Separate setting five           (5) days per week
       for 330 minutes, provided all O.V.’s              related services
       away from his non-disabled peers, and            removed O.V. from

                                       10




       Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 10 of 218
     participating in physical education with his non-disabled
     peers,   limiting   his  potential   contact    with  his
     non-disabled peers to library, music/art, and computer.

(Id., ¶ 116.)

     During the 2012-2013 school year, “O.V.’s first (1st) grade

year, [his] parents continued to request O.V. be permitted to be

educated with his non-disabled peers.” (Id., ¶ 120.) In September

2012, the IEP Team met to modify O.V.’s IEP.          (Id., ¶ 127.)     At

that meeting, “[the Durham] Board and [Dr.] Bell determined O.V.

would participate in the general education class for literacy,

because ‘the IEP Team felt that O.V.[] would benefit from the

socialization/communication experiences gained by participating in

a general education class.’”       (Id., ¶ 128 (brackets omitted).)

However, “other than an assistant to escort [O.V.] to and from the

classroom,” they “refused to provide O.V. with any supplemental

aids and services to enable him to access his education with

non-disabled peers.”    (Id., ¶ 129.)

     At O.V.’s annual IEP meeting in November 2012 (see id.,

¶ 130), “[the Durham] Board and [Dr.] Bell refused to even consider

placing O.V. in the regular setting with his non-disabled peers”

(id.,   ¶   131).   Instead,   “despite   reporting    O.V.   was   making

progress, [they] decided O.V. could no longer attend literacy in

the general education classroom; however, as a consolation, he was

now permitted to eat lunch and play on the playground with his

non-disabled peers and join in morning circle time for fifteen (15)


                                   11




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 11 of 218
minutes each       day.”     (Id.,    ¶     132.)      In    response      to     the    LRE

Justification Statement’s requirement “to ‘explain why the services

cannot be     delivered      with    non-disabled          peers    with   the     use   of

supplemental aids and services,’” Dr. Bell and the Durham Board

stated only “that ‘O.V. would be removed from non-disabled peers

for direct instruction[,]’” as “‘he needs the repetitions and the

small group setting for academic success.’”                  (Id., ¶ 134 (brackets

omitted).)        However,    Dr.    Bell      and   the    Durham    Board       did    not

“document the removal of O.V. from literacy instruction with his

non-disabled peers” on his IEP forms.                (Id., ¶ 136.)

     O.V. began second grade in the 2013-2014 school year.                              (See

id., ¶ 139.)      At that time, Lessley Mader served as “a Director of

Exceptional Children for [the Durham] Board” (id., ¶ 45), and Julie

Haase and Sherri Allen served as DPS special education teachers

(id., ¶¶ 47, 48).           For the 2013-2014 through 2015-2016 school

years, Ms. Haase and Ms. Allen served as O.V.’s special education

teachers.     (Id., ¶¶ 47, 48.)

     During       the   2013-2014    school      year,      M.P.    and    P.V.    “again

requested [that] O.V. be educated with his non-disabled peers”

(id., ¶ 139), but “[the Durham] Board, [Dr.] Bell, and [Ms.] Mader

continued    to    refuse    to   consider      placing      O.V.    in    the    regular

education classroom or what supports and services could allow O.V.

to be successful in a regular education classroom” (id., ¶ 140).

At O.V.’s annual IEP review on November 15, 2013 (see id., ¶ 145),


                                          12




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 12 of 218
P.V. and M.P. “requested [that the Durham] Board, [Dr.] Bell, and

[Ms.] Mader change O.V.’s placement to a general education first

(1st) grade classroom” (id., ¶ 146).            “Without even considering

whether any supplemental aids and services could enable O.V. to

access his education with non-disabled peers, [the Durham] Board

and [Dr.] Bell rejected O.V.’s parents’ proposal and, instead,

increased   the   time   O.V.   would   spend   in   the   separate   special

education classroom, isolated from his non-disabled peers.”             (Id.,

¶ 147 (emphasis in original).)

     “Shortly after the November 15, 2013 IEP Meeting, O.V.’s

parents sought legal counsel.”           (Id., ¶ 149.)       “[A]fter legal

intervention, on December 6, 2013, [the Durham] Board, [Dr.] Bell,

and [Ms.] Mader determined O.V. would be placed in a regular

education second (2nd) grade classroom and would receive pull out

resource services.” (Id., ¶ 150.) However, they maintained “their

plan for O.V. to be perpetually assigned to the separate classroom

. . . .”    (Id., ¶ 151.)       Specifically, “despite changing O.V.’s

educational placement, [the Durham Board, Dr. Bell, and Ms. Mader]

purposefully did not amend O.V.’s IEP, as required, to reflect his

change in placement to a less restrictive setting.” (Id. (emphasis

in original).)     This refusal to “change O.V.’s placement in his




                                    13




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 13 of 218
IEP” served “to prevent a less restrictive setting from becoming

O.V.’s ‘stay put’ placement in the future.”              (Id., ¶ 344.)5

     “[The Durham] Board, [Dr.] Bell, and [Ms.] Mader placed O.V.

in Mr. Montgomery’s second (2nd) grade regular education classroom”

(id., ¶ 152), but neither provided Mr. Montgomery with “specialized

training in educating children with developmental or intellectual

disabilities” (id.) nor arranged for him to meet regularly with

special education teachers to plan O.V.’s instruction (see id.),

even though, according to Ms. Mader, Mr. Montgomery “‘ha[d] to

completely     change   the    curriculum   for    [O.V.]’”     (id.,   ¶   169).

Moreover:

          Without any specialized knowledge as to how to
     instruct O.V. or address O.V.’s unique challenges, and
     without a valid IEP to implement, at the suggestion of an
     untrained paraprofessional, Mr. Montgomery placed O.V.
     behind a cardboard partition at the back of the classroom
     for academic instruction, effectively enclosing O.V.
     within the cardboard and the walls.

(Id., ¶ 153.)6

     At   an   IEP   meeting    on   February     5,   2014,   “Mr.   Montgomery

reported O.V. was making academic progress.”               (Id., ¶ 154.)      At

that same meeting, “[the Durham] Board, [Ms.] Mader, [Dr.] Bell,


     5 Typically, unless the parents and educational authorities
agree otherwise, a “child shall remain in the then-current
educational placement of the child” during IDEA-authorized
proceedings to resolve disputes between the parents and educational
agency regarding the child’s FAPE. 20 U.S.C. § 1415(j).

     6 M.P. and P.V. did not learn that “O.V. sat in the back of
the classroom behind a cardboard partition over fifty percent (50%)
of the time” until May 2014. (Id., ¶ 161.)

                                       14




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 14 of 218
and [Ms.] Allen proposed conducting a comprehensive reevaluation of

O.V.” (id.) and “refused to amend O.V.’s IEP to reflect his change

in placement” (id., ¶ 156).            “On May 9, 2014, the IEP Team convened

to discuss the recent evaluations.”                        (Id., ¶ 157.)              At that

meeting, “[the Durham] Board, [Ms.] Mader, [Dr.] Bell, [Ms.] Haase,

and    [Ms.]    Allen      changed      O.V.’s       eligibility            category     from

Developmental Delay to Intellectual Disability — Moderate” (id.,

¶ 159) and, without “notice to Plaintiffs, . . . reduced O.V.’s

occupational therapy and physical therapy services” (id., ¶ 162).

Also at that meeting, “O.V.’s speech therapist . . . reported

[that] O.V. was making progress.”               (Id., ¶ 160.)

       “On June 4, 2014, the IEP Team convened to develop O.V.’s

Annual Review IEP.             Both Plaintiffs’ and [the Durham] Board’s

counsel    attended      the     meeting.”       (Id.,       ¶    163.)         “Plaintiffs

continued      to    advocate    for    O.V.    to    be    placed         in   the   regular

education setting with his non-disabled peers.”                             (Id., ¶ 165.)

Because “O.V. would be entering third grade in the fall, the IEP

Team discussed whether O.V. would be assessed on the standard state

wide    assessment      (‘End    of    Grade’    or    ‘EOG’)         or    the   alternate

assessment ([at times, the] ‘EXTEND1’), and whether O.V. would be

taught    on    the     Common     Core    curriculum            or   Extended        Content

Standards.”         (Id., ¶ 167.)      Ms. Mader falsely told Plaintiffs that

“‘the decision of the test influences the educational placement as

they are based on 2 different curriculums which are taught in 2


                                           15




       Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 15 of 218
different classes.’”   (Id., ¶ 168.)    “[The Durham] Board’s counsel

did not correct . . . [Ms.] Mader’s false assertion that if O.V.

was educated on the Extended Content Standards, he could not

receive services with his non-disabled peers.”        (Id.)

     Further, “[c]ontinuing to ignore Plaintiffs’ request that O.V.

be provided supplemental aids and services in the general education

classroom, [the Durham] Board, [Ms.] Mader, [Dr.] Bell, [Ms.]

Haase, and [Ms.] Allen determined O.V. would ‘get all of his

support in Exceptional Children’s classroom.’”        (Id., ¶ 170.)     In

addition, “[the Durham] Board, [Ms.] Mader, [Dr.] Bell, [Ms.]

Haase, and [Ms.] Allen discussed O.V.’s educational placement”

(id., ¶ 171), as follows:

     “On the continuum he is still considered ‘separate’
     because he needs extensive instruction due to his
     foundational skill sets.” The [Prior Written Notice7 (at
     times, the “PWN”)] failed to provide notice of the team’s
     decision that O.V. would be placed in the Separate
     setting,   and  instead   stated   “the   team   rejected


     7   Under the IDEA, a school board

     must provide the parents with written notice before the
     [school board] proposes or refuses “to initiate or change
     the identification, evaluation, or educational placement
     of the child or provision of FAPE to the child.”       34
     C.F.R. § 300.503(a); 20 U.S.C. § 1415(b)(3). The IDEA
     requires that the [written notice] include certain
     information, including “a description of the action
     proposed or refused by the agency” and “an explanation of
     why the agency proposes or refuses to take the action and
     a description of each evaluation procedure, assessment,
     record, or report the agency used as a basis for the
     proposed or refused action.” 20 U.S.C. § 1415(c)(1).

(Docket Entry 36, ¶ 25 (parenthetical omitted).)

                                   16




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 16 of 218
     determining      [educational]        placement   and      service
     delivery.”

(Id. (alterations omitted).)         Due to some outstanding scheduling

issues, the IEP Team agreed to “reconvene shortly in order to

finalize O.V.’s IEP.”       (Id., ¶ 172.)

     “On June 13, 2014, the IEP Team convened and finalized O.V.’s

IEP for the upcoming school year.             Prior to the meeting, the

principal of O.V.’s elementary school determined O.V. would be

retained for second (2nd) grade.”          (Id., ¶ 173.)     Ms. Mader, Dr.

Bell, Ms. Haase, Ms. Allen, and Ashley Bunn attended this meeting.

(Id., ¶ 174.)      At that time, Ms. Bunn “did not yet know O.V.,

because she    had   only    recently   accepted   a transfer      to    O.V.’s

elementary school to teach the students assigned to the third

through fifth (3rd – 5th) grade segregated class.”            (Id., ¶ 175.)

“Without conducting an evaluation of or collecting any data on

O.V.’s behavior, much less discussing strategies to address it,

[the Durham] Board, [Ms.] Mader, [Dr.] Bell, [Ms.] Haase, [Ms.]

Allen, and [Ms.] Bunn [(collectively, the “Local Defendants”)]

impermissibly used O.V.’s short attention span and distracting

behaviors”    to   justify    “completely     separating   O.V.    from    his

non-disabled peers in the regular education classroom.”                  (Id.,

¶ 177.)      Without explaining “why O.V. could not receive any

specially designed instruction in the regular education classroom,

and despite O.V.’s significant, documented advances in the general

education    classroom,     [Local   Defendants]   determined     O.V.    would

                                      17




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 17 of 218
receive all academic instruction in the EC classroom.” (Id., ¶ 180

(emphasis in original).)

      On July 22, 2014, the Durham Board and Plaintiffs participated

in mediation and “reached a confidential settlement agreement” (the

“Mediation Agreement”).        (Id., ¶ 184.)      “On November 14, 2014,

uncertain whether [the Durham Board] would continue to implement

the   Mediation   Agreement,    Plaintiffs     filed   a   Petition   for   a

Contested Case Hearing in the Office of Administrative Hearings

[(the ‘OAH’)] Docket No. 14-EDC-09295 ([the] ‘2014 Petition’) to

preserve their claims.”      (Id., ¶ 261.)     “The 2014 Petition alleged

that [the Durham Board] violated the procedural and substantive

requirements of the IDEA, 20 U.S.C. §§ 1400 et seq., and the North

Carolina special education statutes, N.C. Gen. Stat. §§ 115C-106 et

seq., while providing educational services to O.V.”          (Id., ¶ 262.)

      Following   assurances    from    the   Durham   Board’s   counsel    to

Plaintiffs’ counsel on November 14, 2014, “that the [Durham Board]

was in ‘full compliance’ with the Mediation Agreement” (id.,

¶ 263), “[t]he parties entered into a Settlement Agreement and

Release of Claims ([the] ‘Settlement Agreement’) on November 26,

2014, which wholly incorporated the Mediation Agreement” (id.,

¶ 264).     Given “the ongoing implementation of the Settlement

Agreement for the remainder of the 2014-[20]15 academic year,

Plaintiffs refused to dismiss the 2014 Petition with prejudice and

only agreed to file a Voluntary Dismissal Without Prejudice” (id.,


                                       18




      Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 18 of 218
¶ 266 (emphasis in original)), which they did on November 26, 2014

(id., ¶ 267).      However, the Durham Board “did not implement the

compensatory services and [M]ediation [A]greement as outlined in

the   Settlement     Agreement,      thus      breaching    the     terms   of   the

[Settlement] Agreement.”          (Id., ¶ 268.)     For instance, the Durham

Board “routinely postponed the monthly parent-teacher conferences

agreed to in the Settlement Agreement” (id., ¶ 269 (emphasis in

original)) and (as discussed below) failed to instruct O.V. “with

a co-teaching model as agreed to by the parties” (id., ¶ 270).

      After   Plaintiffs’     resort      to    mediation,    Local    Defendants

“created a hostile environment that discouraged and prevented

O.V.’s   parents     from   stepping      foot    onto     school    property    and

participating in O.V.’s day-to-day educational activities in which

any parent would be expected to participate.”                 (Id., ¶ 190.)       To

begin, although M.P. had previously “served as a frequent volunteer

in O.V.’s classroom and was permitted to visit O.V. daily at

school,” Local Defendants “began restricting [M.P.’s] access to

O.V.’s classroom.”     (Id., ¶ 188.) For instance, Ms. Bunn told M.P.

“that she now must obtain permission via the principal’s office to

even visit O.V.’s special education classroom.                Nearly every time

[M.P.] attempted to visit the classroom, [Local] Defendants refused

to allow her to visit.        The only time she was able to visit the

classroom,    O.V.    was   not    even     present.”        (Id.    (emphasis   in

original).)     Additionally, M.P. “was no longer permitted to park


                                       19




      Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 19 of 218
and walk O.V. to class in the morning; instead, she was required to

drop him at the curb, so he could be escorted by school personnel

to his classroom.”    (Id., ¶ 189.)      Yet, “parents of other children,

disabled and non-disabled, were permitted to walk their children

into school each day and visit their children’s classroom without

such restrictions.”      (Id., ¶ 191.)

     Moreover, “[d]uring O.V.’s second second (2nd) grade year,

[Local     Defendants]    claimed   to     implement   the   [S]ettlement

[A]greement, yet purposefully acted to sabotage O.V.’s time and

progress in the general education setting.”            (Id., ¶ 187.)     In

August 2014, the IEP team met and agreed to follow the July 2014

Mediation Agreement.      (See id., ¶ 194.)      In accordance with the

Mediation Agreement, the IEP from that meeting “documented O.V.’s

lack of progress while he was in the special education classroom,

and his increased progress during the time . . . O.V. [was] present

in the general education classroom” during the previous school

year.    (Id., ¶ 197.)    “[Local Defendants] documented in the PWN

from the meeting that O.V. would spend 220 minutes per day in the

general education classroom, with 45 minutes of this time in guided

reading and math instruction with a ‘co-teaching model.’”            (Id.,

¶ 196.)8   “Despite changing O.V.’s educational placement due to the


     8 Following the principal’s “decision to retain O.V. in the
second (2nd) grade, [Local] Defendants allowed O.V. to receive
academic instruction in the general education classroom because
O.V. would no longer be entering third (3rd) grade where students
                                                   (continued...)

                                    20




     Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 20 of 218
[M]ediation    [A]greement,     [Local      Defendants]    maintained     O.V.

required    the   same   inadequate        supplemental    aids,     services,

accommodations,    and    modifications:         consistent       redirection,

supervision for redirection, and incremental rewards.” (Id., ¶ 198

(emphasis in original).)

     The Durham Board assigned O.V. to Ms. Turner’s second grade

classroom (id., ¶ 203), but failed to either “provide Ms. Turner

any specialized training in educating children with disabilities,

let alone O.V.’s particular disabilities” (id., ¶ 204 (emphasis in

original)), or arrange for her to regularly meet with special

education    teachers    “to   take   advantage    of     their    specialized

knowledge regarding educating children with disabilities” (id.,

¶ 206).     “Ms. Turner did not put forth any effort to attempt to

accommodate O.V.’s disabilities and allow O.V. to learn in her

classroom. Ms. Turner did not even understand what apraxia, one of

O.V.’s documented disabilities that affects his ability to speak,

was.”   (Id., ¶ 205.)    Ms. Turner further admitted that she “did not

modify O.V.’s work[] because ‘it takes an extensive amount of time

to work with [O.V.] and he’s not the only one in my class, sorry.’”

(Id., ¶ 207 (final set of brackets in original).)            This refusal to

modify the regular curriculum for O.V. occurred “even though a




     8(...continued)
take the EOG.” (Id. at n.2.)

                                      21




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 21 of 218
modified   curriculum    existed,   was    readily    available,   and    was

designed exactly for that purpose.”         (Id., ¶ 68.)

      The Durham Board, Dr. Bell, and Ms. Mader assigned Ms. Allen

and Ms. Haase to work with O.V. in Ms. Turner’s classroom for 30

minutes and 15 minutes, respectively, each day.             (Id., ¶ 208.)

Nevertheless, the Durham Board, Dr. Bell, and Ms. Mader failed to

provide Ms. Allen and Ms. Haase “with any training on O.V.’s

documented disabilities or including children with disabilities in

the regular education classroom.”         (Id.)

           Throughout the school year, O.V.’s special education
      services were not delivered as agreed upon at the August
      2014 IEP Meeting and documented in the PWN.        [Local
      Defendants] claimed [that Ms.] Haase and [Ms.] Allen were
      co-teaching O.V., pursuant to the Mediation Agreement,
      for a total of forty-five (45) minutes per day.
      Co-teaching is an evidence-based form of instruction
      where a special education teacher and a regular education
      teacher collaborate to provide both nondisabled and
      disabled children instruction at the same time.

           [Ms. Haase, Ms.] Allen, and Ms. Turner all testified
      that they did not co-teach O.V. during their depositions.
      Each was able to define co-teaching, and each admitted
      that she was not co-teaching.

(Id., ¶¶ 209-10 (emphasis in original).)          Throughout this school

year, though, Local Defendants “falsely assured Plaintiffs that the

co-teaching was being implemented in O.V.’s classroom.”               (Id.,

¶ 211.)    “[Local] Defendants’ refusal to co-teach O.V. caused

educational harm to O.V. and resulted in a denial of FAPE to O.V.”

(Id., ¶ 212.) Moreover, although “M.P. offered to pay for training

on   modifying   the   curriculum   and   including    children    with   low


                                    22




     Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 22 of 218
incidence disabilities in the regular education setting, [Local]

Defendants refused.”        (Id., ¶ 213.)

       Throughout    this   school   year,    in   an   orchestrated    effort,

sanctioned by Dr. Bell and Ms. Mader (see id., ¶ 215), “to create

a false record of O.V.’s inability to function and make progress”

in the general education classroom, O.V.’s teachers, including Ms.

Allen, Ms. Bunn, and Ms. Haase, “took extensive amounts of ‘data’

on the number of times the teacher redirected O.V.”                (Id., ¶ 214.)

This    analytically    meaningless    (see    id.,     ¶   216)   “practice   of

redirecting O.V. and collecting data of those redirections . . .

demonstrated the poor quality of instruction delivered to O.V.,

caused educational harm to O.V., and resulted in a denial of FAPE

to O.V.” (id., ¶ 215).         As part of this effort, Ms. Allen, Ms.

Bunn, and Ms. Haase “redirected O.V. to an extent that impeded his

ability to respond, especially as a child with verbal apraxia”

(id., ¶ 217), causing even ALJ Lassiter, “who found in favor of

[the Durham Board] on every single issue at the administrative

level” to find that “‘[t]he redirection data itself certainly

raises questions regarding the quality of educational instruction

O.V. received from Ms. Bunn, Ms. Allen, and Ms. Haase’” (id., ¶ 218

(emphasis in original)). For instance, on one occasion, Ms. “Allen

redirected [O.V.] ninety-eight (98) times in just ten (10) minutes,

or one redirection every 6.1 seconds.”             (Id., ¶ 217.)




                                      23




       Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 23 of 218
     In addition, under Dr. Bell and Ms. Mader’s supervision, Ms.

Bunn “failed to provide O.V. with specially designed instruction to

meet O.V.’s unique needs” during the 170 minutes each day that O.V.

spent with Ms. “Bunn to receive specially designed instruction.”

(Id.,   ¶   219.)     For   instance,    Ms.   Bunn   “failed   to   develop

individualized lesson plans” and instead utilized “prefabricated,

generic, and identical [lesson plans] for all students in each

grade level.”       (Id., ¶ 222.)   Moreover, these lesson plans only

applied to third through fifth graders, meaning that “not a single

lesson plan for the entire school year was designed for O.V.,” a

second grader.        (Id., ¶ 223.)       Additionally, Ms. “Bunn held

extremely low expectations for O.V.,” failing to adjust his goals

as he accomplished them (id., ¶ 220), and “‘taught’ through showing

multiple videos” (id., ¶ 221).      According to Local Defendants’ own

data, O.V. “regress[ed] in multiple areas in th[is] separate

setting.”    (Id., ¶ 228.)

     Despite Local Defendants’ “refusal to prepare O.V.’s teachers

to teach O.V., or implement O.V.’s IEP with regards to co-teaching,

the data collected by [Local] Defendants overwhelmingly supported

that O.V. made greater progress in an inclusive setting with his

non-disabled peers than in the segregated setting.”          (Id., ¶ 225.)

This data included periodic progress reports, report cards, and the

tracking of IEP goals on data sheets that Ms. Allen, Ms. Bunn, Ms.

Haase, and Ms. Turner prepared.         (Id., ¶ 226.)   “By all accounts,


                                    24




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 24 of 218
O.V. made more progress in the general education classroom —

despite [Local Defendants’] failure to appropriately serve O.V. —

than he did in the special education classroom.”           (Id., ¶ 227.)

Further, on each progress report, Ms. Turner indicated “that O.V.

consistently works without disturbing others — the highest level a

child   can   achieve.”    (Id.,   ¶    231   (emphasis   in   original).)

Additionally,

     [a]ligned with [Local Defendants’] concerted effort to
     bar O.V. from the regular education classroom, and to
     create a paper trail that supported the decision, on
     every progress report, . . . [Ms.] Bunn falsely reported
     that O.V. was making sufficient progress to meet his
     annual reading, writing, and math goals, despite the fact
     that none of the data collected by his teachers supported
     this analysis — especially in the separate setting[,
     where O.V.] was actually regressing . . . .

(Id., ¶ 228.)

     On May 20, 2015, O.V.’s IEP Team met for his annual IEP

review. (Id., ¶ 233.)     At this meeting, the information that Local

Defendants reported on O.V.’s IEP (1) did not reflect the progress

monitoring data provided to P.V. and M.P. during the 2014-2015

school year (id., ¶ 235); (2) lacked appropriate IEP goals (id.,

¶ 237); (3) “excluded O.V.’s progress in the inclusive setting” and

“misleadingly . . . reported O.V.’s progress in the separate

setting,” such as by indicating that he “identified ‘12 out of 26

letter sounds which is 46% accuracy 1 out of 4 trials’” without

stating that he identified zero, zero, and three sounds on the

remaining three tests in the separate setting (id., ¶ 238); and


                                   25




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 25 of 218
(4) differed from the draft IEP sent to M.P. and P.V. shortly

before the meeting in ways that “appear designed to support the

elimination of direct service in occupational therapy,” such as by

changing the “Present Level” assessment that “‘[O.V.] is making

good    progress      with   his    self-help     skills’”    to   “‘[O.V.]   is

independent with his self-help skills at school’” (id., ¶ 239

(alterations     in    original)).        In    addition,    “[d]espite   O.V.’s

documented progress in the speech sessions conducted in the general

education setting, now that the timeframe for implementing the

Mediation Agreement was ending, [Local Defendants] eliminated the

dedicated provision of speech services to O.V. in the general

education setting.” (Id., ¶ 236.) They also “summarily determined

that O.V. was not eligible for [extended school year] services”

despite his demonstrated need for ongoing support and repetition,

as well as his emerging skills in literacy, math, and occupational

therapy.     (Id., ¶ 240.)

       At the beginning of the IEP meeting, M.P. expressed her desire

for O.V. to attend college and her belief that “he [was] capable”

of “going to college.”             (Id., ¶ 242 (internal quotation marks

omitted; alteration in original).)             Nevertheless, Local Defendants

provided only a cursory explanation of the differences between

regular EOG      and   EXTEND1     EOGs   (id.,   ¶   241)   and   “deliberately

withheld . . . that O.V.’s trajectory, if taught on the Extended

Content Standards and if taking the Extend 1 test, would be to


                                          26




       Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 26 of 218
receive a certificate rather than a high school diploma” (id.,

¶ 242), a necessary precursor for college (see id., ¶ 243).

Moreover, when “M.P. explained that O.V. does not have test anxiety

and may be able to take the regular EOG, [Ms.] Mader told [] M.P.

that ‘[O.V.] would not be appropriate for the EOG and [Ms. Mader]

could not recommend he take that test,’” even though “the IEP Team

is tasked with determining which test is appropriate for the child

— not which child is appropriate for the test.”             (Id., ¶ 241

(penultimate set of brackets in original).)           “Contrary to the

express purposes of the IDEA, . . . [Local Defendants’] proposed

course would foreclose the option of a diploma, preclude college as

an option for O.V.[, ]and likely lead to participation in a

sheltered workshop and perpetual dependence on his family and the

state.”   (Id., ¶ 243.)

     Expressing    the   view   that,   notwithstanding   all   the     data

verifying his progress in the inclusive setting, “it was not

‘appropriate for [O.V.] to sit in the general education classroom’

as his skills were below that of his non-disabled peers” (id.,

¶ 245 (emphasis and alteration in original)), Ms. “Mader proposed

that the DPS cease providing O.V. any academic services in a

co-teaching model in the general education classroom” (id.).             In

response to M.P.’s objections to this proposal, Ms. “Mader reminded

the IEP Team:     ‘[W]e do not have to come to a consensus, as the

[Durham Board] can make the final decision.’”             (Id., ¶ 246.)


                                   27




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 27 of 218
Ultimately, even “[t]hough [Local Defendants] agreed O.V. made

academic, communication, social progress, and functional growth

during the 2014-[20]15 school year, [Local] Defendants removed O.V.

from the regular classroom for all core academic instruction and,

again, changed O.V.’s placement to ‘separate.’”                  (Id., ¶ 244.)

       On August 13, 2015, M.P. and P.V. “filed a Petition for a

Contested Case Hearing in the [OAH] Docket No. 15-EDC-05966 (‘2015

Petition’),” which incorporated by reference the 2014 Petition.

(Id., ¶ 272.)         They also “invoke[d] O.V.’s stay put placement,”

which prevented the Durham Board, Ms. Allen, Dr. Bell, Ms. Bunn,

and Ms. Haase from “segregat[ing] O.V. from his non-disabled peers

as planned in the fall of 2015.”                (Id., ¶ 247.)       However, the

Durham    Board,      Ms.   Allen,   Dr.   Bell,   Ms.   Bunn,    and    Ms.   Haase

“continued to restrict O.V.’s mother’s access to O.V.’s classroom

because Plaintiffs asserted their rights under the IDEA” (id.,

¶ 250), and, “again, took no actions to provide any training to

O.V.’s    new       teachers[,]   who   continued    the   same     practices    of

recording data on the number of redirections they decided to impose

upon O.V., refusing to modify his work, and failing to instruct

O.V.     in     a    recognized      co-teaching    model”       (id.,    ¶    249).

Additionally, “[the Durham] Board and [Dr.] Bell failed to provide

O.V. any compensatory services for the remainder of the 2015-[20]16

school year and failed to provide the compensatory services owed

for the summer of 2016.”          (Id., ¶ 252.)


                                           28




       Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 28 of 218
     In discovery regarding the 2015 Petition, the Durham Board

“provided even more evidence that it had never complied with the

material portions of the Settlement Agreement.” (Id., ¶ 273.) For

instance, “during depositions, all of O.V.’s teachers stated that

they never used a co-teaching model with O.V. — a key covenant of

the Settlement Agreement.”     (Id., ¶ 274.)     “On November 9, 2015,

due to [the Durham] Board, [Dr.] Bell, [Ms.] Haase, [Ms.] Allen,

and [Ms.] Bunn’s retaliation and creation of a hostile environment

and ongoing refusal to provide O.V. a FAPE in the LRE, Plaintiffs

finally withdrew O.V. from the DPS and enrolled him in Pinewoods

Montessori” (id., ¶ 254), where his “private program enabled O.V.

to make meaningful progress, which continue[d]” through the filing

of the Amended Complaint (id., ¶ 255).      “For example, where O.V.’s

May 20, 2015, IEP aspired for O.V. to learn to write 26 letter

sounds over an entire year, after just a few months at Pinewoods,

O.V. was writing words that he was independently spelling by

looking at a picture or an object.”         (Id., ¶ 256 (emphasis in

original).)

     The Durham Board filed a motion for partial summary judgment

in the administrative proceedings, “seeking to limit Plaintiffs’

claims to those occurring after November 26, 2014.”        (Id., ¶ 299.)

“[ALJ] Elkins granted [the Durham Board’s] Motion for Partial

Summary Judgment, limiting Plaintiffs’ claims to those arising

after November 26, 2014, because the [OAH] had no authority to set


                                   29




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 29 of 218
aside a release in a private contract between parties.”                   (Id.,

¶ 300.)     The parties proceeded to trial on Plaintiffs’ remaining

claims before ALJ Lassiter (see id., ¶¶ 303-14), who “issued the

Final Decision in this matter” (the “ALJ Decision”), which “ordered

that all of Plaintiffs’ claims be dismissed with prejudice” (id.,

¶ 315).

       Plaintiffs appealed the ALJ Decision to the State Board, which

assigned SRO Lukasik to the appeal.          (Id., ¶¶ 316-17.)   SRO Lukasik

thereafter issued a decision (the “SRO Decision”), which affirmed

in part and reversed in part the ALJ Decision.            (See id., ¶¶ 318-

23.)      In   particular,     “the   SRO   [Decision]   affirmed   the    ALJ[

D]ecision [as to] Plaintiffs fail[ing] to meet their burden to

prove that [the Durham Board] failed to provide O.V. a FAPE in the

LRE from November 27, 2014, through June 12, 2015, based on the

stipulation from [the] parties that O.V. made progress during that

time.”    (Id., ¶ 320.)      Conversely, the SRO Decision “reversed the

ALJ[ D]ecision [as to] Plaintiffs fail[ing] to meet their burden to

prove that O.V.’s May 20, 2015 IEP failed to offer O.V. a FAPE in

the LRE.”      (Id., ¶ 321.)   The SRO Decision remanded the question of

appropriate relief on that issue to the ALJ.              (See id., ¶ 324.)

The determination of such appropriate relief remained pending when

Plaintiffs filed the Amended Complaint.           (See id., ¶ 325.)

       However, according to the Supplemental Complaint:




                                       30




       Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 30 of 218
     In October 2017, “the ALJ issued the [ALJ] Decision on Remand”

(Docket Entry 45, ¶ 332.6), which ordered the Durham Board to:

     a) Request all available educational information from
     O.V.’s current educational placement;

     b) Seek input from O.V.’s current teachers and service
     providers regarding his current academic and functional
     needs, his present educational setting, and any
     supplementary aids or services currently being provided
     to him;

     c) Offer to have any relevant private providers
     participate in the IEP meeting and make reasonable
     efforts to schedule the meeting such that desired
     participants can attend;

     d) Give first consideration to educating O.V. in the
     general education setting, with removal from his
     non-disabled peers only for the portions of his school
     day when O.V. cannot be successfully educated in the
     general education setting with supplementary aids and
     services; and

     e) If, after development of the new IEP, [Plaintiffs]
     choose to enroll O.V. in a DPS school, [to] identify the
     general education teachers who will teach O.V. core
     academics, and evaluate their training and experience
     regarding modification of the general curriculum and
     classwork for students with intellectual disabilities.
     If any lack of training or experience is identified, [the
     Durham Board] must ensure that O.V.’s teachers receive
     such training prior to or immediately upon O.V.’s return
     to DPS.

(Id., ¶ 332.7.)

     Plaintiffs appealed the ALJ Decision on Remand.           (See id.,

¶ 332.8.)   Pursuant to that appeal, a different SRO (see Docket

Entry 105-1 at 240), issued a decision (the “SRO Decision on

Remand”),   which   the   SRO   classified    as   “‘uph[olding],       and




                                   31




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 31 of 218
expand[ing,]   the   ALJ   Decision    on   Remand’”   (Docket   Entry   45,

¶ 332.13). The SRO Decision on Remand ordered the Durham Board to:

     [a]) Hold an IEP meeting to develop a new IEP for O.V.
     that reflects his [LRE]. This meeting should take place
     as soon as practicable.

     [b]) Request all available educational information from
     O.V.’s current educational placement;

     [c]) Seek input from O.V.’s current teachers and service
     providers regarding his current academic and functional
     needs, his present educational setting, and any
     supplementary aids or services currently being provided
     to him;

     [d]) Offer      to have any relevant private providers
     participate     in the IEP meeting and make reasonable
     efforts to      schedule the meeting such that desired
     participants    can attend;

     [e]) Obtain the services of, or contract with a mutually
     agreed upon “Inclusion Specialist” to assist in the
     development of an IEP for O.V., and provide assistance to
     the IEP team and parents for one (1) grading
     period. . . ;

     [f]) Give first consideration to educating O.V. in the
     general education setting, with removal from his
     non-disabled peers only for the portions of his school
     day when O.V. cannot be successfully educated in the
     general education setting with supplementary aids and
     services.

     [g]) Identify the general education teachers who will
     teach O.V. core academics, and evaluate their training
     and experience regarding modification of the general
     curriculum and classwork for students with intellectual
     disabilities if, after development of the new IEP,
     Plaintiffs choose to enroll O.V. in a DPS school. If any
     lack of training or experience is identified, [the Durham
     Board] must ensure that O.V.’s teachers receive such
     training prior to or immediately upon O.V.’s return to
     DPS.

(Id.)


                                      32




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 32 of 218
                          DISCUSSION

I. Administrative Motions

A. Relevant Standards

i. IDEA Overview

As the United States Supreme Court recently explained:

[The IDEA] offers States federal funds to assist in
educating children with disabilities. 84 Stat. 175, as
amended, 20 U.S.C. § 1400 et seq.; see Arlington Central
School Dist. Bd. of Ed. v. Murphy, 548 U.S. 291, 295
(2006). In exchange for the funds, a State pledges to
comply with a number of statutory conditions.      Among
them, the State must provide . . . a FAPE . . . to all
eligible children. § 1412(a)(1).

     A FAPE, as the [IDEA] defines it, includes both
“special education” and “related services.” § 1401(9).
“Special education” is “specially designed instruction
. . . to meet the unique needs of a child with a
disability”; “related services” are the support services
“required to assist a child . . . to benefit from” that
instruction. §§ 1401(26), (29). A State covered by the
IDEA must provide a disabled child with such special
education and related services “in conformity with the
[child’s]” . . . IEP. § 1401(9)(D).

     The IEP is “the centerpiece of the statute’s
education delivery system for disabled children.” Honig
v. Doe, 484 U.S. 305, 311 (1988). A comprehensive plan
prepared by a child’s “IEP Team” (which includes
teachers, school officials, and the child’s parents), an
IEP must be drafted in compliance with a detailed set of
procedures. § 1414(d)(1)(B) (internal quotation marks
omitted). These procedures emphasize collaboration among
parents and educators and require careful consideration
of the child’s individual circumstances. § 1414. The
IEP is the means by which special education and related
services are “tailored to the unique needs” of a
particular child.    [Board of Educ. of Hendrick Hudson
Cent. Sch. Dist., Westchester Cnty. v.] Rowley, 458 U.S.[
176,] 181 [(1982)].




                               33




Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 33 of 218
          The IDEA requires that every IEP include “a
     statement of the child’s present levels of academic
     achievement and functional performance,” describe “how
     the child’s disability affects the child’s involvement
     and progress in the general education curriculum,” and
     set out “measurable annual goals, including academic and
     functional goals,” along with a “description of how the
     child’s progress toward meeting” those goals will be
     gauged. §§ 1414(d)(1)(A)(i)(I)-(III). The IEP must also
     describe the “special education and related services
     . . . that will be provided” so that the child may
     “advance appropriately toward attaining the annual goals”
     and, when possible, “be involved in and make progress in
     the      general       education        curriculum.”
     § 1414(d)(1)(A)(i)(IV).

Endrew F. ex rel. Joseph F. v. Douglas Cnty. Sch. Dist. RE-1, __

U.S. __, __, 137 S. Ct. 988, 993–94 (2017) (certain ellipses and

brackets in original) (parallel citations omitted).

     ii. Dispute Resolution Standards

     Where   disagreements   arise    over   a   child’s   IEP,   the   IDEA

provides both informal and formal dispute resolution methods.

See id. at ___, 137 S. Ct. at 994 (observing that parties may

resolve   disagreements   through     process    ranging   from   informal

“preliminary meeting” and “somewhat more formal[]” mediation, to

“due process hearing[s]” and state or federal litigation (internal

quotation marks and brackets omitted)).          In particular, the IDEA

     requires states to hold a due process hearing whenever a
     parent lodges a complaint regarding services provided to
     his or her child.     20 U.S.C. § 1415(f).    States may
     choose to conduct these hearings through either the state
     educational agency or the local agency “responsible for
     the education of the child.” Id. § 1415(f)(1)(A); 34
     C.F.R. § 300.511(b) (2014). Where the local educational
     agency [(the “LEA”)] conducts the initial hearing, the
     IDEA provides a right of review to the state agency. 20
     U.S.C. § 1415(g).

                                     34




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 34 of 218
           In North Carolina, ALJs conduct the due process
      hearings required by the IDEA. The North Carolina [OAH]
      appoints these ALJs through a memorandum of agreement
      with the State Board. N.C. Gen. Stat. § 115C–109.6(a),
      (j) (2013). North Carolina further provides for review
      by a State Board-appointed review officer[, namely, the
      SRO]. Id. § 115C–109.9(a).

E.L. ex rel. Lorsson v. Chapel Hill-Carrboro Bd. of Educ., 773 F.3d

509, 513 (4th Cir. 2014).

      Under North Carolina law, “[t]he [SRO] shall conduct an

impartial review of the findings and decision appealed [from the

ALJ].   The [SRO] conducting this review shall make an independent

decision    upon   completion     of    the    review.”       N.C.   Gen.   Stat.

§   115C-109.9(a);    accord    20    U.S.C.    §   1415(g)(2).      “The     SRO’s

decision is final unless an aggrieved party timely files a civil

action pursuant to 20 U.S.C. § 1415(i)(2)(A).”                E.L. ex rel. G.L.

v. Chapel Hill-Carrboro Bd. of Educ., 975 F. Supp. 2d 528, 532

(M.D.N.C. 2013), aff’d sub nom. Lorsson, 773 F.3d 509.               On appeal,

the   district     court   “(i)      shall    receive   the    records   of    the

administrative proceedings; (ii) shall hear additional evidence at

the request of a party; and (iii) basing its decision on the

preponderance of the evidence, shall grant such relief as the court

determines is appropriate.”          20 U.S.C. § 1415(i)(2)(C).9


     9 “[T]he burden on each issue is ‘properly allocated to the
party bringing the civil action to challenge the state
administrative decision’ — [t]here the SRO’s decision — as to that
issue.” R.S. v. Board of Dirs. of Woods Charter Sch. Co., No.
1:16cv119, 2019 WL 1025930, at *8 (M.D.N.C. Mar. 4, 2019) (quoting
Spielberg ex rel. Spielberg v. Henrico Cnty. Pub. Sch., 853 F.2d
                                                    (continued...)

                                        35




      Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 35 of 218
       “Under this standard, the district court must conduct an

independent, de novo review, albeit one generally cabined by the

record of the administrative proceedings.”                Lorsson, 773 F.3d at

517.     “In this posture, the district court must give ‘due weight’

to the administrative proceedings, bearing in mind that a hearing

officer’s findings of fact are entitled to ‘be considered prima

facie correct,’” id. (citation omitted), a standard “akin to the

traditional sense of permitting a result to be based on such

fact-finding, but not requiring it,” Doyle v. Arlington Cnty. Sch.

Bd., 953 F.2d 100, 105 (4th Cir. 1991).

       “In a two-tiered system, such as North Carolina’s, a review

officer’s decision is also entitled to deference unless it departs

from the ‘normal process of fact-finding.’”               Lorsson, 773 F.3d at

517.10     Further, in a two-tiered system where                “the [h]earing

[o]fficer     and   [r]eviewing    [o]fficer       have     reached   the   same

conclusion,     a   reviewing   court      is   obliged    to   accord   greater



     9(...continued)
256, 258 n.2 (4th Cir. 1988)), aff’d sub nom. R.S. by & through
Soltes v. Board of Dirs. of Woods Charter Sch. Co., 806 F. App’x
229 (4th Cir. 2020).

     10   “[I]n deciding what is the due weight to be given an
administrative decision . . .[,] a reviewing court should examine
the way in which the state administrative authorities have arrived
at their administrative decision and the methods employed.” Doyle,
953 F.2d at 105; see also J.P. ex rel. Peterson v. County Sch. Bd.
of Hanover Cnty., 516 F.3d 254, 259 (4th Cir. 2008) (“When
determining whether a hearing officer’s findings were regularly
made, our cases have typically focused on the process through which
the findings were made.” (emphasis in original)).

                                      36




       Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 36 of 218
deference to their findings.”            G ex rel. RG v. Fort Bragg Dependent

Sch., 343 F.3d 295, 302-03 (4th Cir. 2003) (internal quotation

marks omitted).        Conversely, “where a reviewing officer or board

reaches a factual conclusion opposed to one reached by the hearing

officer   but   in     doing    so    departs       from    the    normal   process    of

fact-finding,     its    decision       may    be    entitled       to   little   or   no

deference.”      Id. at 303 (citing Doyle, 953 F.2d at 105-06).

Nevertheless, if the SRO’s factual findings differ from the ALJ’s

factual findings but remain “regularly made, they, too, [a]re

entitled to due weight by the district court.”                      Sumter Cnty. Sch.

Dist. 17 v. Heffernan ex rel. TH, 642 F.3d 478, 485 (4th Cir.

2011).

     Furthermore,       “when     fact-findings            are    regularly   made     and

entitled to prima facie correctness, the district court, if it is

not going to follow them, is required to explain why it does not.”

Doyle,    953   F.2d    at     105.      “After      giving       the    administrative

fact-findings such due weight, if any, the district court then is

free to decide the case on the preponderance of the evidence, as

required by the statute.”             Id.11    In other words, “[t]he district

court must give ‘due weight’ to the administrative proceedings, but

the findings of fact and ultimate decision as to whether the state


     11 “No deference is accorded an IDEA administrative officer’s
conclusions of law.” R.S., 2019 WL 1025930, at *3; see also E.L.,
975 F. Supp. 2d at 537 (“[The due weight] deference is limited to
factual findings. A district court must review findings about the
IDEA’s legal requirements de novo.”).

                                          37




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 37 of 218
has complied with the IDEA are made by the district court.”             Sumter

Cnty., 642 F.3d at 484; see also R.S. v. Board of Dirs. of Woods

Charter Sch. Co., No. 1:16cv119, 2019 WL 1025930, at *3 (M.D.N.C.

Mar. 4, 2019) (“[O]nce the district court concludes its factfinding

— including a ‘due weight’ determination — the court makes an

independent   legal   determination       ‘on    the    preponderance   of   the

evidence, as required by the statute.’” (quoting Doyle, 953 F.2d at

105)), aff’d sub nom. R.S. by & through Soltes v. Board of Dirs. of

Woods Charter Sch. Co., 806 F. App’x 229 (4th Cir. 2020).

     In that regard, the Court possesses authority

     to disagree with an ALJ’s findings. Congress included
     judicial review in the statute for a purpose. Yet if a
     district court is going to disagree with regularly made
     factual findings, then it must “explain how it, despite
     the fact that it was reviewing a cold record, reached a
     conclusion completely contrary to that of the ALJ, who
     conducted the proceedings.”

N.P. by S.P. v. Maxwell, 711 F. App’x 713, 718 (4th Cir. 2017)

(quoting A.B. ex rel. D.B. v. Lawson, 354 F.3d 315, 327 (4th Cir.

2004)).     In addition, even where the district court (or SRO)

determines that the ALJ’s factual findings qualify as “regularly

made,” it can still properly conclude that the evidence as a whole

justifies a different conclusion than the ALJ reached, as the

United    States   Court   of   Appeals    for    the    Fourth   Circuit    has

explained:

     The district court acknowledged and accepted the [ALJ’s]
     factual findings, but the court believed that the
     evidence considered as a whole pointed to a different
     legal conclusion than that reached by the [ALJ]. This

                                    38




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 38 of 218
      was entirely appropriate and consistent with the district
      court’s   obligation   to  make   its   own   independent
      determination of whether the [school d]istrict had
      provided [the child] with a FAPE.

Sumter Cnty., 642 F.3d at 485; see also id. (“Like the district

court, the SRO was obligated under the IDEA to review the record

and   make   an   independent   decision     based   on    his   view     of   the

preponderance of the evidence.”).

      Finally, in assessing whether a school provided a FAPE,

“courts should endeavor to rely upon objective factors, such as

actual educational progress, in order to avoid substituting [their]

own notions of sound educational policy for those of the school

authorities which [they] review.”          MM ex rel. DM v. School Dist. of

Greenville Cnty., 303 F.3d 523, 532 (4th Cir. 2002) (internal

quotation    marks   and   brackets    omitted).          Indeed,   “it    is   a

longstanding policy in IDEA cases to afford great deference to the

judgment of education professionals.”           N.P., 711 F. App’x at 717

(internal    quotation     marks   omitted).         Viewed      from   another

perspective,

      [t]he [IDEA] vests [school] officials with responsibility
      for decisions of critical importance to the life of a
      disabled child. The nature of the IEP process, from the
      initial   consultation   through   state   administrative
      proceedings,    ensures    that   parents    and   school
      representatives will fully air their respective opinions
      on the degree of progress a child’s IEP should pursue.
      By the time any dispute reaches court, school authorities
      will have had a complete opportunity to bring their
      expertise and judgment to bear on areas of disagreement.
      A reviewing court may fairly expect those authorities to
      be able to offer a cogent and responsive explanation for
      their decisions that shows the IEP is reasonably

                                      39




      Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 39 of 218
      calculated to enable the child to make                            progress
      appropriate in light of his circumstances.

Endrew F., __U.S. at __, 137 S. Ct. at 1001-02 (citations omitted).

      iii.    FAPE Standards

      “To meet its substantive obligation under the IDEA, a school

must offer an IEP reasonably calculated to enable a child to make

progress appropriate in light of the child’s circumstances.”                        Id.

at   __,     137    S.    Ct.   at    999.        “The    ‘reasonably     calculated’

qualification reflects a recognition that crafting an appropriate

program of education requires a prospective judgment by school

officials.         The    [IDEA]     contemplates        that   this   fact-intensive

exercise will be informed not only by the expertise of school

officials,     but       also   by   the   input    of    the   child’s   parents   or

guardians.”        Id. (citation omitted).          Further, “[a]ny review of an

IEP must appreciate that the question is whether the IEP is

reasonable, not whether the court regards it as ideal.”                             Id.

(emphasis in original).

      Nevertheless, as the Supreme Court recently explained:

           The IEP must aim to enable the child to make
      progress. After all, the essential function of an IEP is
      to set out a plan for pursuing academic and functional
      advancement.                See      [20      U.S.C.]
      §§ 1414(d)(1)(A)(i)(I)–(IV).    This reflects the broad
      purpose of the IDEA, an “ambitious” piece of legislation
      enacted “in response to Congress’ perception that a
      majority of handicapped children in the United States
      ‘were either totally excluded from schools or [were]
      sitting idly in regular classrooms awaiting the time when
      they were old enough to “drop out.”’” Rowley, 458 U.S.[]
      at 179 (quoting H.R. Rep. No. 94–332, p. 2[ ](1975)). A
      substantive standard not focused on student progress

                                             40




     Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 40 of 218
would do little to remedy the pervasive and tragic
academic stagnation that prompted Congress to act.

     That the progress contemplated by the IEP must be
appropriate in light of the child’s circumstances should
come as no surprise. A focus on the particular child is
at the core of the IDEA. The instruction offered must be
“specially designed” to meet a child’s “unique needs”
through   an   “[i]ndividualized   education   program.”
§§ 1401(29), (14) (emphasis added). An IEP is not a form
document.     It is constructed only after careful
consideration   of   the  child’s   present  levels   of
achievement, disability, and potential for growth.
§§ 1414(d)(1)(A)(i)(I)-(IV), (d)(3)(A)(i)-(iv). As [the
Supreme Court] observed in Rowley, the IDEA “requires
participating States to educate a wide spectrum of
handicapped children,” and “the benefits obtainable by
children at one end of the spectrum will differ
dramatically from those obtainable by children at the
other end, with infinite variations in between.”     458
U.S.[] at 202.

     Rowley sheds light on what appropriate progress will
look like in many cases.     There, the [Supreme] Court
recognized that the IDEA requires that children with
disabilities receive education in the regular classroom
“whenever possible.” Ibid. (citing § 1412(a)(5)). When
this preference is met, “the system itself monitors the
educational progress of the child.” Id.[] at 202–203.
“Regular examinations are administered, grades are
awarded, and yearly advancement to higher grade levels is
permitted for those children who attain an adequate
knowledge of the course material.”        Id.[] at 203.
Progress through this system is what our society
generally means by an “education.”     And access to an
“education” is what the IDEA promises.              Ibid.
Accordingly, for a child fully integrated in the regular
classroom, an IEP typically should, as Rowley put it, be
“reasonably calculated to enable the child to achieve
passing marks and advance from grade to grade.” Id.[] at
203–204.

     This guidance is grounded in the statutory
definition of a FAPE. One of the components of a FAPE is
“special education,” defined as “specially designed
instruction . . . to meet the unique needs of a child
with a disability.” §§ 1401(9), (29). In determining
what it means to “meet the unique needs” of a child with

                               41




Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 41 of 218
a disability,    the   provisions   governing   the  IEP
development process are a natural source of guidance: It
is through the IEP that “[t]he ‘free appropriate public
education’ required by the [IDEA] is tailored to the
unique needs of” a particular child. Id.[] at 181.

     The IEP provisions reflect Rowley’s expectation
that, for most children, a FAPE will involve integration
in the regular classroom and individualized special
education calculated to achieve advancement from grade to
grade. Every IEP begins by describing a child’s present
level of achievement, including explaining “how the
child’s disability affects the child’s involvement and
progress   in   the   general   education    curriculum.”
§ 1414(d)(1)(A)(i)(I)(aa). It then sets out “a statement
of measurable annual goals . . . designed to . . . enable
the child to be involved in and make progress in the
general education curriculum,” along with a description
of specialized instruction and services that the child
will receive.     §§ 1414(d)(1)(A)(i)(II), (IV).      The
instruction and services must likewise be provided with
an eye toward “progress in the general education
curriculum.” § 1414(d)(1)(A)(i)(IV)(bb). Similar IEP
requirements have been in place since the time the States
began accepting funding under the IDEA.

     . . . . [T]he [IEP’s procedural requirements] are
there for a reason, and their focus provides insight into
what it means, for purposes of the FAPE definition, to
“meet the unique needs” of a child with a disability.
§§ 1401(9), (29). When a child is fully integrated in
the regular classroom, as the [IDEA] prefers, what that
typically means is providing a level of instruction
reasonably calculated to permit advancement through the
general curriculum.

     Rowley had no need to provide concrete guidance with
respect to a child who is not fully integrated in the
regular classroom and not able to achieve on grade level.
That case concerned a young girl who was progressing
smoothly through the regular curriculum. If that is not
a reasonable prospect for a child, his IEP need not aim
for grade-level advancement. But his educational program
must be appropriately ambitious in light of his
circumstances, just as advancement from grade to grade is
appropriately ambitious for most children in the regular
classroom. The goals may differ, but every child should
have the chance to meet challenging objectives.

                               42




Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 42 of 218
          Of course this describes a general standard, not a
     formula. But whatever else can be said about it, this
     standard is markedly more demanding than the “merely more
     than de minimis” test applied by [certain courts]. It
     cannot be the case that the [IDEA] typically aims for
     grade-level advancement for children with disabilities
     who can be educated in the regular classroom, but is
     satisfied with barely more than de minimis progress for
     those who cannot.

          When all is said and done, a student offered an
     educational program providing “merely more than de
     minimis” progress from year to year can hardly be said to
     have been offered an education at all. For children with
     disabilities, receiving instruction that aims so low
     would be tantamount to “sitting idly . . . awaiting the
     time when they were old enough to ‘drop out.’” Rowley,
     458 U.S.[] at 179 (some internal quotation marks
     omitted).    The IDEA demands more.      It requires an
     educational program reasonably calculated to enable a
     child to make progress appropriate in light of the
     child’s circumstances.

Endrew F., __ U.S. __, 137 S. Ct. at 999–1001 (emphasis in

original) (certain brackets and ellipsis added) (footnote and

parallel citations omitted).

     iv.    LRE Principles

     Under the IDEA, children with disabilities remain entitled to

a FAPE in the LRE.      20 U.S.C. § 1412(a)(1) & (5); see also Endrew

F., __ U.S. at __, 137 S. Ct. at 999 (“[T]he IDEA requires that

children    with   disabilities   receive   education     in   the   regular

classroom   ‘whenever    possible.’”).      Known   as   a   “mainstreaming

requirement[],” DeVries by DeBlaay v. Fairfax Cnty. Sch. Bd., 882

F.2d 876, 878 (4th Cir. 1989), the IDEA provides:

     To the maximum extent appropriate, children with
     disabilities, including children in public or private
     institutions or other care facilities, are educated with

                                   43




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 43 of 218
     children who are not disabled, and special classes,
     separate schooling, or other removal of children with
     disabilities from the regular educational environment
     occurs only when the nature or severity of the disability
     of a child is such that education in regular classes with
     the use of supplementary aids and services cannot be
     achieved satisfactorily.

20 U.S.C. § 1412(a)(5)(A).

     As such, IEP teams “must give first consideration to placement

of a disabled student in the regular classroom with appropriate

aids and services before a more restrictive placement can be

considered.”   Letter to Cohen, 25 IDELR 516 (OSEP 1996) (emphasis

in original).12   Further, “[i]n determining whether regular class

placement would be appropriate for an individual disabled student,

the team must thoroughly consider the full range of supplementary

aids and services, in light of the student’s abilities and needs,

that could be provided to facilitate the student’s placement in the

regular educational environment.”       Id.

     The IEP team also cannot remove a disabled child from the

“regular classroom[] solely because of needed modifications in the

general education curriculum.”     34 C.F.R. § 300.116(e).       However,

the Fourth Circuit has “held that mainstreaming is not required

where (1) the disabled child would not receive an educational

benefit from mainstreaming into a regular class; (2) any marginal

benefit from mainstreaming would be significantly outweighed by

benefits which could feasibly be obtained only in a separate


     12   Letter to Cohen appears at Docket Entry 88-1.

                                   44




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 44 of 218
instructional setting; or, (3) the disabled child is a disruptive

force in a regular classroom setting.”         Hartmann by Hartmann v.

Loudoun Cnty. Bd. of Educ., 118 F.3d 996, 1001 (4th Cir. 1997)

(citing DeVries, 882 F.2d at 879).

     B. The Durham Board’s Administrative Motion

     The Durham Board challenges the SRO’s reversal of “the ALJ’s

decision regarding educational placement in the May 2015 IEP”

(Docket Entry 109 at 8 (emphasis omitted)), contending that “the

[SRO] departed from the accepted norm of fact-finding in abandoning

the ALJ’s findings on the May 2015 educational placement issue”

(id.). More specifically, the Durham Board asserts that “the [SRO]

improperly   reversed      the    ALJ’s     well-founded     credibility

determinations in rehabilitating the credibility of Plaintiffs’

main witness[, Dr. Kurth,] and inappropriately re-analyzed certain

progress monitoring data that was not analyzed by any witness.”

(Id.; see generally id. at 8-16.)       Although the SRO did go too far

in one aspect of her critique of the ALJ’s analysis of Dr. Kurth’s

testimony, the Durham Board’s contentions ultimately do not warrant

reinstating the ALJ’s adverse credibility findings or otherwise

warrant entry of judgment in the Durham Board’s favor on its

Administrative Motion.

     i. Credibility Challenge

     The Durham Board presents three challenges to the SRO’s

credibility-related   determinations.        First,   the   Durham   Board


                                   45




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 45 of 218
appears     to   argue       that    an   SRO     can    never       overturn    an   ALJ’s

credibility finding. (See id. at 9-10 (asserting, inter alia, that

“credibility determinations are the province of the fact-finder who

hears the live testimony” and that “[t]he SRO must defer to the

credibility determinations made by the hearing officer because he

or   she   had   the       opportunity    to      hear       the    testimony”   (internal

quotation marks omitted) (emphasis in original)); see also Docket

Entry      121   at        1-3    (arguing      “that         the     ALJ’s   credibility

determinations should not be disturbed, even by the SRO” (id. at

1)).)13     Next, the Durham Board asserts that the SRO’s “lengthy

justification         of    her     abandonment         of     the    ALJ’s   credibility

determinations regarding Plaintiffs’ expert witnesses addressed

only two of the many bases the ALJ had identified for discrediting

Dr. Kurth,” and “entirely ignored multiple other findings in the

ALJ’s decision justifying the ALJ’s skepticism.” (Docket Entry 109

at 10; see also id. at 12-13 (“The [S]RO did not address three of

those reasons in any way.             The fact that the [S]RO had a different

interpretation of two of them does not change the fact that the ALJ

made a properly supported, appropriate decision to give little


     13 The exact nature of the Durham Board’s contention remains
unclear given that, in pressing this contention, the Durham Board
relies on a quotation explicitly recognizing the ability to reverse
an ALJ’s credibility determination. (See id. at 9 (“‘[T]he Fourth
Circuit has required that the court find evidence to be so
overwhelmingly compelling that it is of the nature and quality that
would require the hearing officer to accept it before reversing an
IDEA hearing officer’s credibility determination.’” (emphasis
omitted)).)

                                             46




      Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 46 of 218
weight to Dr. Kurth’s testimony.”).)            Finally, the Durham Board

asserts,   without   development,        that   the     SRO   erred   in   her

interpretation of the remaining two factors. (See id. at 13 (“Even

if the [S]RO were correct in these two disagreements — and she is

not — that would still not entitle her to abandon the ALJ’s overall

credibility determination.”).)14         Based on these arguments, the

Durham   Board   maintains   that   “[t]he      ALJ’s    sound   credibility

determinations should be restored, and, given that Plaintiffs’

entire case was built on Dr. Kurth’s days-long testimony, the ALJ’s

finding against Dr. Kurth’s credibility requires a conclusion that



     14 This assertion appears in the midst of the Durham Board’s
argument regarding the SRO’s alleged failure to consider all
relevant factors in the ALJ’s credibility determination:

     After hearing from Dr. Kurth for the better part of four
     days, the ALJ made clear that she did not find Dr. Kurth
     credible for numerous reasons:

     [(listing reasons)]

     The [S]RO did not address three of those reasons in any
     way.     The fact that the [S]RO had a different
     interpretation of two of them does not change the fact
     that the ALJ made a properly supported, appropriate
     decision to give little weight to Dr. Kurth’s testimony.
     Even if the [S]RO were correct in these two disagreements
     — and she is not — that would still not entitle her to
     abandon the ALJ’s overall credibility determination.
     S.H. v. Fairfax Cnty. Bd. of Educ., 875 F. Supp. 2d 633,
     646 (E.D. Va. 2012) (stating that “a single factual error
     contained in an alternative basis for a credibility
     determination” is not a sufficient basis to ignore
     explicit findings on credibility). . . .

(Docket Entry 109 at 12-13.)


                                    47




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 47 of 218
the Board prevails on all issues.”          (Id.)   These contentions miss

the mark.

     To begin, the Durham Board’s assertion that the SRO lacked

authority   to   depart   from   the    ALJ’s   credibility   determination

heavily relies on the Fourth Circuit’s Doyle decision. (See id. at

9-10.)   In that decision, the Fourth Circuit explained:

          The local hearing officer [had] examined the
     historical facts with respect to disability with some
     care, as well as the statutory requirements.          The
     reviewing officer for the State Board of Education did
     not do the same but stated that he would have found the
     same facts on the same evidence. The only point on which
     the local and state hearing officers differed in any
     consequence was in the credibility of one of the
     witnesses for the plaintiffs[]. . . . That witness was
     a Dr. Solomon, who was a teacher at the Lab School and
     had observed [the child’s] current class at the Lab
     School as well as the proposed class at Nottingham. She
     testified that [the child] was one of the most, if not
     the most, complex learning disabled children she had ever
     encountered and that, in her opinion, a highly
     individualized program such as Lab’s was the only
     methodology which would suffice for [the child]. Without
     stating any reason other than the heading of a report
     which Dr. Solomon had prepared and called “The
     Appropriate Program: The Lab School of Washington” and
     that Dr. Solomon had stated that, in her opinion, a
     highly individualized program was the only methodology
     which would suffice for [the child], the reviewing
     officer concluded that Dr. Solomon saw her role as that
     of an advocate and found her testimony not to be
     credible.    While it is true that by statute and
     regulation the reviewing officer is required to make an
     independent decision, we are of opinion that his reason
     for discrediting a witness who he had not seen or heard
     testify, in the face of the crediting of that same
     witness by a hearing officer who had seen and heard the
     witness testify, is so far from the accepted norm of a
     fact-finding process designed to discover truth that we
     think the due weight which should be accorded the
     decision of the reviewing fact-finding officer depending
     on that credibility decision is none.

                                       48




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 48 of 218
Doyle, 953 F.2d at 104 (emphasis added).

      Accordingly, rather than prohibiting deference to any SRO

credibility determination that conflicts with that of an ALJ, Doyle

found      that   the    particular      reviewing      officer’s     rationale   for

discrediting       the    hearing       officer’s      credibility    determination

departed too greatly from the normal fact-finding process to

warrant such deference.            See id.    Admittedly, subsequent decisions

have, at times, failed to capture this nuance in citing to Doyle.

See, e.g., Sumter Cnty., 642 F.3d at 485 (describing Doyle as

“explaining that if an administrative officer departs ‘so far from

the accepted norm of a fact-finding process designed to discover

truth’ — for example, by rejecting credibility determinations made

by   the    hearing      officer    —   the       findings   cannot   be   considered

‘regularly made’ and those findings are entitled to no weight”).

However, the Fourth Circuit has more recently reiterated that even

ALJ credibility determinations remain subject to rejection, so long

as the reviewing entity appropriately explains the reasons for

disagreeing with the ALJ’s finding.                 See N.P., 711 F. App’x at 718.

      Moreover, that approach comports with the Supreme Court’s

recognition that an appellate body may overturn the trier of fact’s

credibility finding “when[,] although there is evidence to support

it, the reviewing court on the entire evidence is left with the

definite and firm conviction that a mistake has been committed.”

Anderson v. City of Bessemer City, 470 U.S. 564, 573 (1985)


                                             49




     Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 49 of 218
(internal quotation marks omitted).15 Further, although credibility

determinations merit particular deference,

     [t]his is not to suggest that the trial judge may
     insulate his findings from review by denominating them
     credibility determinations, for factors other than
     demeanor and inflection go into the decision whether or
     not to believe a witness.        Documents or objective
     evidence may contradict the witness’ story; or the story
     itself may be so internally inconsistent or implausible
     on its face that a reasonable factfinder would not credit
     it. Where such factors are present, the court of appeals
     may well find clear error even in a finding purportedly
     based on a credibility determination.

Id. at 575.

     Accordingly, any contention that the SRO lacked authority to

depart from the ALJ’s credibility determination lacks merit.            The

Durham Board’s contention that the SRO failed to address all of the

reasons that the ALJ offered for discounting Dr. Kurth’s testimony

also falls short.

     For instance, the Durham Board posits that the SRO improperly

failed to address the alleged “inherent contradiction of Dr.




     15 Although the Anderson Court made this observation in the
context of Federal Rule of Civil Procedure 52(a), see id., 470 U.S.
at 573-76, it remains instructive here, particularly given that
Doyle analogized to Rule 52(a) in finding that the reviewing
officer’s   proffered   rationale   impermissibly   departed   from
appropriate fact-finding procedures. See Doyle, 953 F.2d at 104
(“[H]is reason for discrediting a witness . . ., is so far from the
accepted norm of a fact-finding process . . . that we think the due
weight which should be accorded the decision of the reviewing
fact-finding officer depending on that credibility decision is
none. For example, [Rule] 52(a) provides that ‘. . . due regard
shall be given to the opportunity of the trial court to judge the
credibility of the witnesses.’” (final ellipsis in original)).

                                   50




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 50 of 218
Kurth’s position” (Docket Entry 109 at 10) on the gathered data.

(Id. at 10-11.)   More specifically, the ALJ found:

     Dr. Kurth opined that there was “simply not enough data
     to make any decisions with,” (Tr. Vol. I, 146), and that
     statistical analysis would be “invalid” due to the small
     sample size.    (Tr. Vol. III, 296)     Yet, she still
     concluded, based solely on that data, that O.V. had made
     more progress in the general education classroom. (Tr.
     Vol. I, 148, 153).

(Docket Entry 17-1, Findings ¶ 73.)

     Contrary to the Durham Board’s contentions (see Docket Entry

109 at 10-11), the SRO did address this alleged inconsistency:

          On O.V.’s benchmark to identify all letter sounds
     with 100% accuracy on 3 of 5 attempts, O.V. scored an
     average of 62% accuracy in the regular-education
     classroom and an average of 23% accuracy in the
     separate-education classroom.       In the final three
     attempts in the inclusive classroom in April and May
     2015, O.V. scored a solid 81% accuracy, 87% accuracy, and
     87% accuracy.    On the other hand, in the separate,
     self-contained   classroom    in   O.V.’s   final   three
     assessments at the end of the year, he scored 0%
     accuracy, 19% accuracy, and 0% accuracy. It does not
     take a formal statistical analysis to conclude that
     documented performance on this benchmark is better in the
     regular-education classroom than in the self-contained
     classroom.   An ordinary person considering these test
     scores easily recognizes, for example, that an average of
     62%, with a finishing score of 87%, is better than an
     average of 23%, with a finishing score of 0%.

(Docket Entry 17-2, Findings ¶ 142; see also id., Findings ¶ 146

(explaining that, although “neither of O.V.’s parents nor any

expert hired by them conducted a formal statistical analysis of the




                                   51




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 51 of 218
[data, a] formal statistical analysis was not necessary . . . in

light of the plain meaning of all objective data considered”).)16

     Moreover, Dr. Kurth’s statement that “[t]here’s simply not

enough data to make any decisions with” concerned “changes in

instructional methods or considerations for the student’s rate of

learning” (Docket Entry 101-1 at 146) and similar factors necessary

to accurately assess how various approaches impacted achievement.

(See, e.g., id. at 145 (“There’s just really very little data

provided on math instruction and progress monitoring. So again, it

would be very difficult I think for a teacher to make instructional

decisions based on the data that’s presented here.”).) She further

clarified that, although it would “be more beneficial to have more

data” (id. at 148), the data that existed reflected, inter alia,

“that O.[V.] may have a higher percentage of accurate responses in

the inclusive setting compared to the self-contained setting”


     16   The SRO further observed:

     DPS makes much of the fact that the quantity of data on
     many goals is too small to conduct sophisticated formal
     statistical analysis of the aggregate results or to
     conclusively assert whether O.V. is performing better or
     worse on his goals and benchmarks in the regular-
     education classroom. But the data in the record is, in
     fact, “extensive” overall, [ALJ] Decision, Finding of
     Fact   76.     And   the   existing   performance   data
     overwhelmingly supports better educational outcomes in
     the regular as opposed to separate classroom. Thus, on
     existing data, removal from regular education now makes
     no sense, even if no formal statistical analysis was
     presented by an expert.

(Id. at 40 n.13 (emphasis in original).)

                                   52




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 52 of 218
(id.).     (See also, e.g., id. at 146 (“The data that is provided

starts to paint a picture that he did perform somewhat better in

the inclusive setting in his math progress, but again, more data

would certainly be needed to help justify their decision making,

but   it   does   appear    that   he’s    had   somewhat   greater   progress

making---”).)

      The following exchange similarly undermines the Durham Board’s

contention that Dr. Kurth’s data-related testimony contained an

“inherent contradiction” (Docket Entry 109 at 10):

      [Respondent’s Counsel:] Q    Dr. Kurth, you ended your
      testimony yesterday talking about your observations of
      O.[V.] and that you felt your observations are a valid
      means of assessing O.[V.]’s needs; correct?

      [Dr. Kurth:] A       Correct.

      Q [Plaintiffs’ Counsel] also had you review what . . .
      was referred to as empirical data that was collected by
      O.[V.]’s teachers; correct?

      A    Yes.

      Q As a researcher have you done any formal analysis of
      that data?

      A   Have I analyzed O.[V.]’s – the data collected by
      O.[V.]’s teachers?

      Q    Yes.   Have you done any formal analysis of that data?

      A I have looked at the data in terms of looking broadly
      at trends and how he was performing and comparing data
      from one setting versus another.

      Q    Did you run any ---

      A    (interposing) In the (inaudible).



                                      53




      Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 53 of 218
      The Reporter: I didn’t understand that.                   Can you have
      her repeat it?

      Q    Can you repeat your answer?

      A Yes. I have examined O.[V.]’s data looking at trends
      in that, so looking at what happened across time, and
      then looked at comparisons of his accurate responses in
      the self-contained setting as compared to the inclusive
      setting.

      Q Did you do any formal analysis to determine if any
      differences were statistically significant?

      A It’s not possible to do a statistical analysis with a
      sample size — with such a small sample size. That would
      be invalid.

(Docket    Entry   101-3   at    7-9.)        As    the   SRO   correctly   found,

understanding “trends in [O.V.’s data, by] looking at what happened

across time, and then look[ing] at comparisons of [O.V.’s] accurate

responses    in    the   self-contained       setting      as   compared    to   the

inclusive setting” (id. at 8-9), “does not [require] a formal

statistical analysis” (Docket Entry 17-2, Findings ¶ 142).

      The Durham Board additionally contends that the SRO erred by

not addressing the ALJ’s finding that Dr. Kurth failed to provide

a “specific basis for” opining “that O.V. needed [Extended School

Year (‘ESY’)] services” (Docket Entry 17-1, Findings ¶ 103) and

that “she was not familiar with the standards for ESY eligibility

in North Carolina to any level of detail” (id.).                (See Docket Entry

109   at    11-12.)      The    SRO   did     not    overturn     the   ALJ’s    ESY

determination (see Docket Entry 17-2, Findings ¶¶ 210-16) and thus

did not need to address this finding, which solely concerned the


                                         54




      Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 54 of 218
ESY question (see Docket Entry 17-1, Findings ¶ 103 (“Without

providing any basis for her opinion, Dr. Kurth’s testimony lacks

credibility on this point.” (emphasis added)).)

     Next, the Durham Board appears to assert that the SRO failed

to address the ALJ’s conclusion that Plaintiffs’ experts’ testimony

reflected mere pedagogical preferences, a notion intertwined with

the ALJ’s finding that their failure to observe O.V. in his public

school    reduces   their   credibility     (see   Docket   Entry   17-1,

Conclusions ¶ 36). (See Docket Entry 109 at 10-13 (reflecting that

SRO addressed failure to observe rationale and seeming to suggest

that SRO addressed alleged legal errors (see id. at 12 (arguing

that “[t]he [S]RO’s further insistence that Dr. Kurth should be

given extra credibility, or at minimum latitude for the weaknesses

in her testimony, because she was a first-time expert witness is

similarly   unpersuasive”)),    but   not   clearly   identifying   which

reasons SRO allegedly addressed and failed to address).)                The

Durham Board further argues that the SRO erroneously rejected the

ALJ’s observation-related credibility determinations.        (See id. at

11-12.)   In this regard, the ALJ found:

          At hearing, Petitioners were unable to provide any
     anecdotal testimony about O.V.’s performance in the
     school setting for two reasons.          First, neither
     Petitioners nor their experts observed O.V. during the
     2014-15 school year. Second, Petitioners did not call
     any school staff to testify at hearing. In contrast,
     Respondent showed there was more than sufficient data and
     other information on which the IEP team could make
     decisions. Dr. Crossland’s general assessment was that
     O.V.’s August 2014 IEP was appropriate in two ways. . . .

                                   55




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 55 of 218
(Docket Entry 17-1, Findings ¶ 78.)      The ALJ further stated:

     Similarly here, Petitioners’ experts clearly preferred
     particular pedagogical methods, and held a particular
     educational philosophy. However, their lack of direct
     knowledge of O.V., his needs, and the circumstances and
     environment of his public education render their opinions
     of limited value in resolving this matter.       Further,
     general criticisms of special education classrooms
     nationwide, or even district-wide within DPS, have little
     bearing on the appropriateness of O.V.’s educational
     placement, especially when both Petitioners and their
     experts have never been in the special education
     classroom at Hillandale Elementary to observe the
     instruction O.V. received there.

(Id., Conclusions ¶ 36.)

     The SRO fully considered, and appropriately rejected, these

determinations at multiple points throughout her decision.          As an

initial matter, she noted:

          Respondent also argues, and the ALJ found[,] that
     Dr. Kurth could not be credible on questions about O.V.’s
     education because Dr. Kurth had not observed O.V. in his
     public-school classrooms. Petitioners specifically asked
     DPS to allow an expert on their behalf to observe O.V. in
     his public-school setting.      Respondent objected and
     refused.    Respondent successfully secured an order
     denying Petitioners[] the ability to accomplish an
     independent expert observation in the classroom. In that
     order, the ALJ also limited Respondent’s ability to
     “mak[e] any argument that Petitioners’ expert witness is
     unqualified, unprepared, or otherwise uninformed about
     any information that expert would have gathered from
     observing O.V.’s typical, full [public] school day.”
     While the record is not clear whether Dr. Kurth or some
     other expert would have observed O.V. at that time, the
     record is clear that Petitioners[] were prepared to have
     some expert observe when they were refused access to the
     school and classroom, and the record is clear that Dr.
     Kurth observed O.V. in other learning environments,
     including with his tutor at his home and at the
     private-school placement.



                                   56




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 56 of 218
(Docket Entry 17-2 at 34 n.10 (emphasis and third and fourth sets

of bracket in original).)

     The SRO further explained:

     the record reflects that Respondent’s expert, Dr. Cathy
     Crossland, also did not observe O.V. in his public-school
     classroom, but neither Respondent nor, apparently, the
     ALJ found this fact discrediting in her case. The ALJ,
     instead, quoted Dr. Crossland’s testimony without
     qualification. See [ALJ] Decision, Finding of Fact ¶¶ 45
     & 46, p. 12. Selective application of this purported
     credibility factor renders it unpersuasive in light of
     all the other evidence in the record regarding the
     credibility and integrity of Petitioners’ expert
     witnesses and the active resistance to their ability to
     observe in the public-school setting.

(Docket Entry 17-2 at 52 n.17.)17

     In addition, the SRO noted:

          186. ALJ Lassiter afforded O.V.’s teachers’
     testimony heightened credibility relative to Petitioners
     and their experts in part because she found that
     “Petitioners were unable to provide any anecdotal
     testimony about O.V.’s performance in the school setting
     . . . [because] neither Petitioners nor their experts
     observed O.V. during the 2014-2015 school year . . . .”
     [ALJ] Decision, Finding of Fact ¶ 178, p. 18.

          187. Contrary to these findings, the record reflects
     (1) that Petitioner P.V. did provide anecdotal testimony
     about O.V.’s performance in the school setting, and
     (2) although Petitioners’ experts only observed O.V. in


     17   Indeed, unlike Dr. Kurth and Dr. Orlando, who met and
personally observed O.V. in a variety of contexts (see,
e.g., Docket Entry 101-1 at 81 (indicating that Dr. Kurth “know[s]”
O.V. and “was able to observe him interacting with his family at
home, [she] observed him interacting with his tutor at home, and
then observed him in his classroom”); Docket Entry 101-5 at 124
(indicating that Dr. Orlando met and observed O.V. at his home and
school and “observe[d] his communication abilities with others”)),
Dr. Crossland never met, observed, or evaluated O.V. (see Docket
Entry 101-14 at 59).

                                   57




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 57 of 218
     educational settings outside the public schools, this was
     due to Respondent’s own actions; Respondent refused to
     permit   Petitioners’    expert   to   observe,    fought
     Petitioners’ resulting Motion to Compel Entry Upon Land
     to facilitate an expert observation, and secured an order
     denying that motion.    Although Petitioners’ effort to
     secure an expert observation of O.V. came after the
     2014-2015 school year, when they learned that Respondent
     was removing O.V. to a “separate” placement, “stay put”
     guaranteed that O.V. would have remained in the same
     placement as the 2014-2015 school year for the
     observation requested.    Respondent also denied M.P.’s
     requests to visit her son’s classroom throughout the
     school year.

(Id., Findings ¶¶ 186-87 (emphasis, ellipses, and first set of

brackets in original).)

     The SRO further elaborated:

          200.   The    [SRO]   rejects  the   ALJ’s  findings
     discrediting Petitioners’ experts (and M.P.) for failing
     to observe O.V. in the public-school setting. Respondent
     sought and obtained an order preventing them from doing
     so. Additionally, Respondent stipulated in open court
     that it could not make any “argument that Petitioners’
     expert witness is unqualified, unprepared, or otherwise
     uninformed about any information that expert would have
     gathered from observing O.V.’s typical full school day,”
     and ALJ Elkins granted Petitioners’ request for
     alternative     relief   binding   Respondent   to   this
                  [18]
     stipulation.

          201. Petitioners[’] experts personally observed O.V.
     in educational settings outside the public schools and
     reviewed the voluminous records regarding O.V.’s progress


     18    The Durham Board argues that it adhered to this
prohibition.   (See Docket Entry 109 at 11.)      It did not:   the
proposed final decision that it provided to ALJ Lassiter explicitly
faults Plaintiffs and their experts for failing to observe O.V. in
the relevant DPS setting (see Docket Entry 205-1 at 43
(“Petitioners were unable to provide any anecdotal testimony about
O.V.’s performance in the school setting because neither they nor
their experts observed him during the 2014-15 school year
. . . .”).)

                                   58




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 58 of 218
     in the public schools, giving the application of their
     impressive expertise on low-incidence disabilities and
     inclusion merit on the facts of this case.

(Id., Findings ¶¶ 200-01.)        As such, the SRO concluded that “[a]

comprehensive review of the entire record affirms Petitioners’

experts’    credibility    on    special      education   of   students     with

low-incidence   disabilities      and    on   inclusion   of   students     with

low-incidence disabilities.”       (Id., Findings ¶ 203.)19

     The    SRO’s   detailed,      record-based       findings     adequately

“describ[e] what led” her to “reject[] the ALJ’s credibility

determinations,” N.P., 711 F. App’x at 718, regarding Dr. Kurth’s

(and Dr. Orlando’s) knowledge of O.V., and, as such, the SRO’s

“regularly made” findings “[a]re entitled to due weight,” Sumter

Cnty., 642 F.3d at 485.          Nor does the Court accept the Durham

Board’s characterization of the SRO’s refusal to uphold the ALJ’s

selective    application    of   the     failure-to-observe      criteria    as

“nonsensical” (Docket Entry 109 at 12).20


     19 This credibility determination applies to Dr. Orlando as
well as Dr. Kurth, yet the Durham Board only challenges the SRO’s
assessment of Dr. Kurth’s credibility. (See Docket Entry 109 at 9-
13; Docket Entry 121 at 1-3.)

     20 The Durham Board maintains that its refusal to permit the
requested observations “is consistent with . . . federal guidance
on the issue, see Letter to Mamas, 42 IDELR 10 (OSEP 2004); Letter
to Savit, 64 IDELR 250 (OSEP 2014).” (Docket Entry 109 at 12.)
However, the cited decisions provide little, if any, support for
the Durham Board’s actions here. See Letter to Mamas, 42 IDELR 10
(appearing at Docket Entry 76-1) (recognizing that, because IDEA
does not “provide a general entitlement for parents of children
with disabilities, or their professional representatives, to
                                                    (continued...)

                                        59




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 59 of 218
     As a preliminary matter, given the IDEA’s recognition of the

“important role” parents play “in the evaluation and educational

placement of their children,” Letter to Savit, 64 IDELR 250 (OSEP

2014), the SRO reasonably could conclude that, where a school

district refuses to permit parents and their experts to directly

observe a child’s education in the public school setting, the

resulting lack of observational knowledge should not undermine the

position of the parents and/or the credibility of their experts.

See generally School Comm. of Town of Burlington v. Department of

Educ. of Mass., 471 U.S. 359, 370 (1985) (concluding that “Congress

undoubtedly did not intend [a] result” that would render “the

parents’ right to participate fully in developing a proper IEP[]

and all of the procedural safeguards . . . less than complete”).


     20(...continued)
observe their children in any current classroom or proposed
educational placement[, t]he determination of who has access to
classrooms may be addressed by State and/or local policy,” but
“encourag[ing] school district personnel and parents to work
together in ways that meet the needs of both the parents and the
school, including providing opportunities for parents to observe
their children’s classrooms and proposed placement options,” and
recognizing that “there may be circumstances in which access may
need to be provided,” including, as an “example, if parents invoke
their right to an independent educational evaluation of their
child, and the evaluation requires observing the child in the
educational placement, the evaluator may need to be provided access
to the placement”); Letter to Savit, 64 IDELR 250 (appearing at
Docket Entry 76-2) (finding that “it would be inconsistent with the
IDEA for a public agency to have a policy giving third party
evaluators only a two hour observation window, because such a
limitation may restrict the scope of the [independent educational
evaluation] and prevent an independent evaluator from fulfilling
his or her purpose, unless the LEA also limits its evaluators to a
two hour observation period”).

                                   60




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 60 of 218
The SRO’s refusal to uphold the ALJ’s discounting of Dr. Kurth (and

Dr. Orlando) finds additional support due to the ALJ’s selective

application of this credibility factor.            (See, e.g., Docket Entry

17-1,   Findings   ¶   78    (reflecting   that,    in    same   finding,   ALJ

discounted Plaintiffs’ experts’ testimony due to their failure to

observe    O.V.   in   his   public   school,    yet     fully   credited   Dr.

Crossland’s testimony notwithstanding Dr. Crossland’s failure to

observe O.V. not only in his public school, but in any educational

setting).)    Accordingly, the Durham Board’s challenge to the SRO’s

treatment of these credibility findings lacks merit.

     Finally, the Durham Board appears to assert that the SRO erred

in rejecting the ALJ’s finding that “Dr. Kurth misstated federal

law and regulations several times in her testimony.” (Docket Entry

109 at 12 (citing “ALJ Finding 98”).)           More specifically, the ALJ

found that:

     Petitioners   presented   extensive   expert   testimony
     regarding the [LRE], largely arguing that students with
     low-incidence disabilities do not benefit from placement
     in special education classrooms. (Tr. Vol. I, 79, 152).
     However, in expressing their opinions, Petitioners’
     experts, particularly Dr. Kurth, took positions contrary
     to federal and state law.

          a. Dr. Kurth opined that IEP teams are required to
          attempt regular education placements before moving
          to more restrictive placements.     (Tr. Vol. II,
          264).   Yet, guidance from the federal government
          establishes the opposite.    Letter to Cohen, 25
          IDELR 516 (OSEP, August 6, 1996); (Tr. Vol. XIII,
          2436).

          b. Dr. Kurth also opined that the IDEA made no
          mention  of   the  “continuum  of   alternative

                                      61




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 61 of 218
           placements,” (Tr. Vol. VII, 1226), yet federal
           regulations and state policies use that exact
           phrase to describe a requirement for school
           districts. 34 CFR 300.115(a) (“Each public agency
           must ensure that a continuum of alternative
           placements is available to meet the needs of
           children with disabilities for special education
           and related services.”); (Tr. Vol. XIII, 2434).
           These objectively incorrect positions diminish Dr.
           Kurth’s overall credibility as an expert witness.

(Docket Entry 17-1, Findings ¶ 98 (emphasis in original).)

     The SRO conducted a thorough examination of the record,

providing a detailed explanation for why, in her view, the ALJ’s

and Durham Board’s “assertions about Dr. Kurth’s credibility due to

her alleged        misunderstanding     about    special-education    laws    are

contrary to the overwhelming weight of the record evidence reviewed

in its entirety.”           (Docket Entry 17-2, Findings ¶ 105; see id.,

Findings ¶¶ 104-28.)          In so doing, she specifically addressed the

testimony on which the ALJ relied in deciding that Dr. Kurth took

“objectively incorrect positions” (Docket Entry 17-1, Findings

¶ 98), finding that the cited testimony did not, in fact, conflict

with federal law (see Docket Entry 17-2, Findings ¶¶ 110-15, 117,

122-27).       The    SRO    also   examined    Dr.   Kurth’s   testimony    more

generally (see id., Findings ¶¶ 107-28), ruling that “[t]he record

evidence overwhelmingly supports a finding that Dr. Kurth knew and

understood the LRE mandate as expressed in the IDEA” (id., Findings

¶   120)     and     that    she    displayed    an    “accurate   substantive

understanding of th[e] continuum [of alternative placements]” (id.,



                                        62




     Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 62 of 218
Findings ¶ 127).   Accordingly, the SRO found that “a review of Dr.

Kurth’s full testimony” revealed that the ALJ’s finding

     that Dr. Kurth made credibility diminishing “errors” on
     the law[] lacks sufficient support in the record evidence
     taken as a whole. Instead, Dr. Kurth’s testimony, when
     considered in its entirety, reflects a prolific,
     intelligent, and thoughtful academic, particularly
     regarding the effective provision of special education to
     children with low-incidence disabilities.         She is
     credible to express opinions on the issue of whether the
     May 2015 IEP offered O.V. FAPE in the LRE.

(Id., Findings ¶ 128.)     Because the SRO “address[ed] each . . .

relevant factual finding made by the [ALJ] and explain[ed] why,

under the due weight standard, [she] chose[] to . . . not accept

that finding,” N.P., 711 F. App’x at 718 (internal quotation marks

omitted), the SRO’s finding on this point qualifies as “regularly

made” and remains entitled to due weight.       See id.; Sumter Cnty.,

642 F.3d at 485; see also Anderson, 470 U.S. at 575 (recognizing

propriety   of   considering   “objective    evidence”    in   evaluating

credibility determinations).

     The Court reaches that conclusion notwithstanding the fact

that the SRO overstated the situation in asserting (1) that “[t]he

record evidence overwhelmingly supports a finding that Dr. Kurth

knew and understood the LRE mandate as expressed in the IDEA”

(Docket Entry 17-2, Findings ¶ 120 (emphasis added)) and (2) that

the ALJ’s contrary finding “lacks sufficient support in the record

evidence taken as a whole” (id., Findings ¶ 128 (emphasis added)).

More specifically, although, as the SRO discussed, Dr. Kurth


                                   63




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 63 of 218
repeatedly correctly testified that the IEP team needed to only

consider the general education setting (see, e.g., Docket Entry 17-

2, Findings ¶¶ 112, 116), her testimony also at times suggested

that the IEP team must first place the student in the general

education classroom (see, e.g., Docket Entry 101-2 at 57-58 (“So

again, the focus is not so much on the place but the delivery of

appropriate supports and services in the general education setting

with this understanding that the team would be providing lots of

documentation about what supports and services they tried before

removing    a   student    from      the   general    ed   setting.”    (emphasis

added))).

     For instance, Dr. Kurth answered “yes” when asked, “is it your

position that a student must first be put in the general education

setting before any other setting is considered?” (id. at 58), even

though   her    answer    to   the    follow-on      question   of   whether   she

“believe[d] all students should be placed first in a general

education classroom” articulated her understanding of the IDEA as

requiring “that the first placement to be considered is the general

education setting” (id. (emphasis added); see also id. at 60-61

(explaining     that     she   “teach[es]       students   to   deliver   special

education services in the [LRE], which is the general education

setting being considered first” (emphasis added))).                    The record

also reflects the following exchange between the Durham Board’s

counsel and Dr. Kurth:


                                           64




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 64 of 218
     Q Is there any circumstance in which it would be
     appropriate for a student to receive instruction in a
     special education setting?

     A That would be an individualized team meeting decision.

     Q What would be the factors that would be considered by
     that team, in your opinion, to make that---

     A (interposing) Sure.

     Q ---decision?

     A So the team would think of, again, the meeting — how
     they would meet the needs of the student in the general
     education setting and what constellation of supports and
     services would be needed in that setting and then take
     documented data describing what they tried, how they
     tried it, who implemented it, all of the factors that we
     have considered.

          And then if that service was not appropriate, they
     would try another service and they would keep doing that
     until they found the right constellation of supports that
     were necessary for the student, again, thinking that
     special education is just a constellation of services for
     a student.

          And if the team decided that we have really
     exhausted all of the options that we have available to us
     and they can document that they’ve tried and done a lot
     of trial and error to see what’s necessary for that
     student and they realize it simply cannot be done in a
     general education setting, then they might choose to move
     a student to a more restrictive setting with the idea
     that they would continue to identify the supports and
     services the student needs to be successful that they
     might be again educated in the general education setting.

(Id. at 61-62 (emphasis added).)        Given such testimony, the SRO’s

characterizations of the record as “overwhelmingly” evidencing Dr.

Kurth’s proper understanding of legal requirements (Docket Entry

17-2, Findings ¶ 120) and “lack[ing] sufficient support” (id.,

Findings ¶ 128) for the ALJ’s finding that, “in expressing [her]

                                   65




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 65 of 218
opinion[,] . . . Dr. Kurth[] took positions contrary to federal

[law]” (Docket Entry 17-1, Findings ¶ 98), goes too far.            The Court

therefore ascribes limited weight to this component of the SRO’s

credibility assessment.

     Nonetheless, granting the appropriate weight to the SRO’s

other credibility findings, see Sumter Cnty., 642 F.3d at 485, and

considering   the    deficiencies   in   the   ALJ’s   contrary     findings

properly identified by the SRO, the Court declines the Durham

Board’s request to “restore[]” (Docket Entry 109 at 13) the ALJ’s

credibility findings regarding Dr. Kurth.            See S.H. v. Fairfax

Cnty. Bd. of Educ., 875 F. Supp. 2d 633, 645 n.3 (E.D. Va. 2012)

(explaining that, “[alt]hough the Hearing Officer’s finding can be

read as an overstatement or even a misstatement, it does not follow

that [the witness] lacked a basis for her opinion or the Hearing

Officer lacked a basis for crediting her,” as well as that “a

single factual error contained in an alternative basis for a

credibility determination does not obligate the Court to ignore the

Hearing Officer’s explicit finding that [the witness] testified

credibly”).     In   any   event,   contrary    to   the   Durham    Board’s

contentions, even the complete restoration of the ALJ’s adverse

credibility findings regarding Dr. Kurth would not “require[] a

conclusion that the Board prevails on all issues” (Docket Entry 109

at 13).   First, as discussed above, the ALJ erroneously discounted

Dr. Orlando’s testimony for failure to observe O.V. at his public


                                    66




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 66 of 218
school, a finding that the SRO properly overturned (see Docket

Entry 17-2, Findings ¶ 201), and, as discussed below, the objective

evidence supports O.V.’s greater progress in the general education

setting.    Accordingly, the Durham Board’s credibility contentions

do not entitle it to relief.

     ii. Data Challenge

     Next, the Durham Board challenges the SRO’s data analysis and

conclusions.     (See Docket Entry 109 at 13-16.)         In particular, the

Durham Board faults the SRO for examining “the progress monitoring

data” (id. at 13), as well as for the “conclusions” that she “drew”

from it (id. at 15).       These contentions lack merit.

     The Durham Board first criticizes the SRO for “delv[ing] deep

into the data sheets” (id.), particularly when, the Durham Board

asserts, M.P. and Dr. Kurth “admitted [they] did not analyze the

data” (Docket Entry 121 at 3).          As an initial matter, the Durham

Board’s characterization of M.P.’s and Dr. Kurth’s testimony misses

the mark.   For example, M.P. testified that, although she did not

formally “analyze data,” each month she reviewed the “raw data and

from the data that they collected[, O.V.’s progress] seemed to be

better” in the general education setting than in the special

education classroom, further explaining that the difference “was

obvious.”      (Docket    Entry   101-5     at   38.)   Dr.   Kurth   likewise

confirmed that, although she did not conduct a “formal analysis to

determine   if   any     differences   were      statistically   significant”


                                       67




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 67 of 218
(Docket Entry 101-3 at 9), she “examined O.[V.]’s data looking at

trends . . . [as to] what happened across time, and then looked at

comparisons of his accurate responses in the self-contained setting

as compared to the inclusive setting” (id. at 8-9).          (See also id.

at 8 (testifying that Dr. Kurth “looked at the data in terms of

looking broadly at trends and how he was performing and comparing

data from one setting versus another”).)        In sum, both M.P. and Dr.

Kurth testified that they evaluated the relevant data, which, per

M.P.,   “obvious[ly]”   reflected    more    progress   in   the   inclusive

setting.

     Moreover, during its cross-examination, the Durham Board led

M.P. through the same kind of analysis that it now faults the SRO

for conducting.    (Compare Docket Entry 101-5 at 39-52, with Docket

Entry   17-2,   Findings   ¶¶   130-47.)21    In   connection      with   that


     21 The Durham Board further faults the SRO for “conduct[ing]
a statistical analysis of the data, an exercise that even
Plaintiffs’ own expert witness had said would be invalid.” (Docket
Entry 109 at 13.) This contention refers to the SRO’s findings
that:

          147. Any parent or teacher knows, for example, that
     a 73% on sight-word identification with 70 words assessed
     (as was the case in the general-education classroom) is
     a better “grade” than a 43% on sight-word identification
     with only 40 words assessed (as was the case in the
     separate-education classroom). In fact, any parent or
     teacher knows, that only one of these two scores could
     earn a passing grade in the traditional sense.

          148. But if one were to conduct a simple two-sample
     t-test as the [SRO] did, it would show that there wasn’t
     a significant difference in O.V.’s performance between
                                                    (continued...)

                                    68




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 68 of 218
exercise,   the   ALJ   found   that,   “[t]o   evaluate    progress    or

improvement, the trend of the data in each setting is actually more

informative” (Docket Entry 17-1, Findings ¶ 74), and that the

Durham Board’s “cross-examination of Petitioner M.P. established

that O.V.’s overall performance on specific objectives in each

classroom setting showed O.V. made no improvement over time within

the general education classroom, but made substantial improvement

over time in the special education classroom” (id., Findings ¶ 75).

As such, the SRO properly evaluated this data in “conduct[ing her]

impartial review of the [ALJ’s] findings and decision,” N.C. Gen.

Stat. § 115C-109.9(a).22


     21(...continued)
     semesters in either his regular-education classroom or
     the separate-education classroom that can’t otherwise be
     explained by normal variance in test performance, making
     the focus of [the Durham Board’s] counsel’s calculations
     as unremarkable as they appear when given a “commonsense”
     review.    This “formal” statistical analysis is not
     complex; any layperson, like the [SRO], can complete it.
     Here’s what it reveals on these facts:        Assuming a
     natural variance in performance, O.V.’s change from 75.9%
     to 71% in the regular-education classroom is 30% likely
     to be explained by random variance. And O.V.’s change
     from 39.74% to 51.5% in the separate-education classroom,
     is even more likely, 45% likely, to be explained by
     random variance.

(Docket Entry 17-2, Findings ¶¶ 147-48 (emphasis in original)
(footnote omitted).)   Particularly considered in context, this
singular finding (among 223 numbered findings of fact and 55
numbered conclusions (see generally Docket Entry 17-2)) does not
render the SRO’s ruling irregularly made.

     22   In its “Reply to Plaintiffs’ Response to [the Durham]
Board’s Motion for Judgment on the Administrative Record” (Docket
                                                   (continued...)

                                   69




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 69 of 218
       In so doing, the SRO discovered errors in the Durham Board’s

(and    ALJ’s)   treatment   of   this   data.    For   instance,   the    SRO

explained that the Durham Board’s “division of O.V.’s performance

over the course of the school year [into September through December

and January through May groupings] does not present, as [the Durham

Board] characterized it, ‘a comparison of first and second semester

performance,’” given that O.V.’s semesters operated from August

through January and February through June.          (Docket Entry 17-2 at



     22(...continued)
Entry 121) (the “Administrative Reply”), the Durham Board raises
for the first time the argument that the percentage information the
Durham Board relied upon in this cross-examination does not
constitute “admitted evidence” from the hearing.        (Id. at 4
(emphasis omitted).) The Durham Board provides no support for this
new contention (see id. (“[N]o one testified about how those tables
were compiled, nor are there any affidavits in the record to
authenticate them; they are, therefore, not admitted evidence from
the administrative hearing that can be considered by this Court.
Furthermore, the ALJ rejected Plaintiffs’ higher-percentage theory
. . . .” (emphasis in original))), and it remains well-settled that
“‘an argument raised for the first time in a reply brief or
memorandum will not be considered,’” Wolfe Fin. Inc. v. Rodgers,
No. 1:17cv896, 2019 WL 203183, at *17 n.17 (M.D.N.C. Jan. 15, 2019)
(collecting cases), report and recommendation adopted, No.
1:17cv896, 2019 WL 2465218 (M.D.N.C. Feb. 1, 2019). Enforcement of
the rule against consideration of arguments first-raised in reply
makes particular sense here, given that (1) the Administrative
Reply reveals that the Durham Board explicitly relied upon such
information in the administrative hearing (see Docket Entry 121 at
7 (explaining that, in the Durham Board’s “Rule 41(b) motion to
dismiss    argument,”    its    counsel    contended    that    its
“cross-examination of [M.]P. . . . made it very clear that at best
that data was ambiguous in terms of where [O.V.] was making more
progress”)) and (2) the Durham Board bypassed at least four
separate opportunities to properly raise any objection on this
front (i.e., before the ALJ, before the SRO, or in either of the
two initial briefs in support of its administrative judgment
motions).

                                      70




       Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 70 of 218
35 n.11.)         The SRO further found that, “if one changes the

calculation to reflect actual semesters, it changes the trend line

in favor of [Plaintiffs].”           (Id. (emphasis in original).)23

     After conducting a detailed, thorough examination of the

“‘extensive’” (id., Findings ¶ 149) progress monitoring data (see

id., Findings ¶¶ 130-49), the SRO found that “the weight of the

objective evidence in the record” refuted any notion that O.V.’s

experience in the general education setting “was not successful”

(id.,    Findings      ¶   150   (emphasis       and   internal    quotation      marks

omitted)).        (See     also,    e.g.,       id.,   Findings    ¶    137    (“O.V.’s

performance       in    the   inclusive     setting     consistently          depicts   a

substantial     improvement        over    his    performance     in    the    separate

setting. . . .         The data simply cannot justify a finding that O.V.

showed    ‘no     improvement      in     the    general    education     setting.’”

(emphasis    in     original)).)          Indeed,      as   the   SRO   persuasively

illustrated, the objective evidence in the record establishes that

“O.V. is much closer to his goal in the inclusive setting than he

is in the segregated one.           In other words, O.V. enjoys educational




     23   The SRO further noted that, “even if one retains the
inaccurate ‘semester’ division” that the Durham Board created,
Plaintiffs “demonstrated the opposite conclusion on two [of the]
goals and benchmarks.” (Id.) As the SRO explained, “[t]hese facts
undermine [the Durham Board’s] argument and the [ALJ’s] finding on
this point.    Further, the data on its face reveals that O.V.
performed overall at an irrefutably higher rate in the regular
classroom than in the self-contained classroom.” (Id.)

                                           71




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 71 of 218
benefits and higher achievement in the inclusive setting compared

to the separate one . . . .”      (Id. at 41 n.14.)

     Nevertheless, the Durham Board asserts that one cannot conduct

a “direct comparison of the raw numbers from each setting,” on the

theory that “[t]he data was not an apples-to-apples comparison

because of the different levels of support and the different

baselines from the beginning of the year.”         (Docket Entry 109 at

15.)24   In other words, the Durham Board argues:

     O.V. should not get full credit, so to speak, for his
     superior performance in his regular-education classroom
     in 2014-2015 because he typically had 1:1 support in the
     regular classroom and did not have that support in the
     separate classroom.    This theory does not logically
     justify removal to a segregated setting.      Instead, it
     demonstrates that the 1:1 aide, combined with other
     special-education   services    provided,    successfully
     achieved educational benefits in the regular classroom in
     2014-2015, making that setting with O.V.’s nondisabled
     peers O.V.’s LRE.

(Docket Entry 17-2, Findings ¶ 159.)




     24 Notably, although she agreed that she would not consider
the data sets from the general education and special education
settings “directly comparable” (Docket Entry 101-14 at 33), as
“they[ a]re being done under different conditions” (id. at 34), Dr.
Crossland’s description of the two environments suggests that O.V.
should have obtained higher marks in the segregated setting than in
the general education setting, which did not happen.      (See id.
(explaining that data collection in the segregated classroom “is
being done in a smaller environment with a more direct set of
instructions with no distractions that would take place in a larger
classroom and with what should be a more highly trained teacher to
do that,” while “[t]he other is collected in a milieu or in a
context of a classroom where noise [and other distractions are]
present”); accord id. at 69).)

                                    72




     Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 72 of 218
       Next, the Durham Board contends that the SRO placed too much

emphasis on the objective data, which reflects only one aspect of

“the totality of the available information” (Docket Entry 109 at

16).    (See id. at 14-16.)      As an initial matter, even the Durham

Board’s witnesses emphasized the importance of such objective data

in evaluating O.V.’s educational progress.             (See, e.g., Docket

Entry 101-11 at 133 (Ms. Bunn explaining that she tracked O.V.’s

“progress in math and writing” on data sheets “[t]hrough the use of

percentages”), 146 (explaining that she “determine[s] if a student

is progressing at a sufficient rate for their annual goal . . .

based on the data collection,” which she clarified meant “numerical

data on th[e] particular goal” under discussion); Docket Entry 101-

14 at 50 (Dr. Crossland explaining that one should rely on “the

analysis and presentation of [progress monitoring data] rather than

[a] personal interpretation of it”), 70 (explaining that she

“[l]ook[ed] at the progress monitoring data” to determine where

O.V. “was making greater progress”); see also Docket Entry 37-5 at

1 (reflecting that, in response to M.P.’s offer to “just receiv[e]

work samples” because “she believed that the graphing sheets

teachers are using to graph data are a lot of work,” Ms. Mader

insisted that teachers “continue to use the IEP progress reporting

data collection sheets because they are based on his IEP”).)

Moreover, in resolving this matter, the SRO considered more than

just the “‘extensive’” objective data, which “document[ed] O.V.’s


                                      73




       Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 73 of 218
comparative success on assessment measures in his regular-education

classroom   compared   to   his   separate   classroom   throughout     the

2014-2015 school year” (Docket Entry 17-2, Findings ¶ 149).         (See,

e.g., id., ¶¶ 166-68 (discussing P.V.’s science lesson).)

     Further, to the extent the Durham Board’s contention boils

down to the argument that, rather than considering the data itself,

the SRO should have deferred to DPS staff members who “concluded

that the data showed greater progress in the [separate] classroom”

(Docket Entry 121 at 4; see also Docket Entry 17-2, Findings ¶ 179

(explaining that his “teachers opine that O.V.’s functioning is too

low for inclusion because they compiled data to demonstrate that

they prompted him and redirected him with great frequency [in the

regular classroom] and because he seems happier and/or more content

to them in the self-contained classroom”)), that argument lacks

merit.   As the SRO correctly found in rejecting the Durham Board’s

“argu[ment] that the subjective views of O.V.’s teachers should be

given more weight than the objective data documenting O.V.’s

performance on assessments of his IEP goals and benchmarks” (Docket

Entry 17-2, Findings ¶ 178):

     The   inference   O.V.’s   teachers   drew   from   their
     observations of O.V., that O.V. should be more segregated
     from his non-disabled peers, is contrary to their own
     data documenting O.V.’s academic achievements. O.V.’s
     teachers acknowledged that they lacked training on
     inclusion of children with disabilities like O.V.’s. And
     they refused to accept an opportunity to learn when M.P.
     offered to pay for a consultant to work with them. As a
     result, a finding that their subjective views justify
     removing O.V. to a more restrictive setting in the face

                                    74




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 74 of 218
       of objective data that O.V.’s achievement averages are
       higher in a regular-education classroom cannot be
       supported by the weight of the evidence contained in the
       whole record. As the [Supreme] Court explained in Endrew
       F.[,] deference to educators is premised upon the
       application of “expertise.” In a situation like the one
       here, where educators acknowledge their lack of training
       and cannot offer a “cogent and responsive explanation”
       for their positions that conflict with objective data,
       they are outside their expertise.

(Id., Findings ¶ 185.)

       In sum, the Durham Board fails to justify overturning the

SRO’s    “overwhelming     factual     conclusion     that    ‘numerical       data

collected over the course of the school year’ supports O.V.’s

progress     in   the     regular-education       setting     while     receiving

special-education services” (Docket Entry 17-2, Findings ¶ 192).

       iii. 2015 FAPE Determination

       The IDEA entitles children with disabilities to a FAPE in the

LRE.    See 20 U.S.C. § 1412(a)(l) & (5).            As previously discussed,

the    SRO   properly    determined    that   O.V.    made    progress    in   the

inclusive setting.       (See, e.g., Docket Entry 17-2, Findings ¶ 137

(“O.V.’s performance in the inclusive setting consistently depicts

a substantial improvement over his performance in the separate

setting.” (emphasis in original)); id., Findings ¶ 140 (explaining

that, “on 7 of 8 goals and/or benchmarks on which O.V.’s teachers

recorded an examinable quantity of objective assessment data, O.V.

achieved     higher     scores   and   produced      better   results     in    the

regular-education classroom compared to the separate-education

classroom”).)      The evidence also establishes that, although “O.V.

                                       75




       Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 75 of 218
often complete[d] accommodated and/or modified assignments in the

regular classroom” (id., Findings ¶ 165), he “d[id] not always

complete modified assignments” (id., Findings ¶ 166 (emphasis in

original); see id., Findings ¶¶ 166-68 (discussing science lesson

P.V. taught in O.V.’s regular education classroom)).

     Moreover, as the SRO found, “[e]ven when the curriculum is

modified, O.V.’s work need not be ‘completely different,’ despite

his distinct level of functioning.”        (Id., Findings ¶ 169; see

also id. (explaining how one could modify math curriculum so that

“using the same sort of materials and lesson format [as the rest of

the class], O.[V.] would be able to work on [his] math goal,” and

noting that such modification “was successfully implemented at

O.V.’s current private placement where he is fully included in a

regular classroom” (internal quotation marks omitted).)25        Finally,

it remains undisputed that “O.V. was not a disruptive force in the

regular classroom or elsewhere” (id., Findings ¶ 103).        (See also,

e.g., id., Findings ¶¶ 195-96.)     Accordingly, as the SRO correctly

found (id., Findings ¶¶ 103, 193), by removing O.V. from the



     25 Indeed, even O.V.’s regular education teacher testified
that, although she did not receive “any special instructions about
having O.[V.] in her class” or “much preparation” (Docket Entry
107-8 at 41), and “didn’t have any training” on how “to work with
students with disabilities” in the year she taught O.V. (id. at
42), she “modified what [she] could based on his needs,” at least
at the start of the year (id. at 53); however, “as the year [went]
on and the work g[ot] harder it became very difficult to modify his
lessons” because “it takes an extensive amount of time to work with
O.[V.] and he’s not the only one in [her] class” (id. at 53-54).

                                   76




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 76 of 218
regular education classroom, the May 2015 IEP denied O.V. a FAPE in

the LRE.      See Hartmann, 118 F.3d at 1001.

       The Court will therefore deny the Durham Board’s challenge to

the SRO Decision.

       C. Plaintiffs’ Administrative Motion

       i. Initial Matters

       Plaintiffs devote the majority of their briefs in support of

Plaintiffs’ Administrative Motion to two issues:              the propriety of

the SRO’s decision regarding the May 2015 IEP and the appropriate

remedy for the Durham Board’s FAPE violation(s).                    (See Docket

Entries 113, 120.)26       In their opening brief, though, Plaintiffs

also assert that the Durham Board “failed to provide O.V. a FAPE in

the LRE from November 27, 2014, through June 12, 2015.”                   (Docket

Entry 113 at 13 (emphasis omitted).)               In part because of the

limited      discussion   on   this   additional   challenge,       its   precise

contours remain unclear.        (See id. at 13-17.)     However, Plaintiffs

appear to assert that the Durham Board’s decision to educate O.V.

partially in the segregated setting and its alleged failure to

“provide O.V. with sufficient supplemental aids and services”

(id.    at   16   (emphasis    omitted))    deprived   O.V.    of    a    FAPE   by

preventing him from making “appropriate progress ‘in light of his

circumstances’” (id.). (See, e.g., id. at 15-16 (maintaining that,


     26 More specifically, Plaintiffs argue in support of the SRO
Decision’s May 2015 IEP ruling, but challenge the remedy awarded
for the Durham Board’s FAPE violation(s).

                                       77




       Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 77 of 218
despite “O.V.’s demonstrated ability to learn and retain more

information in the inclusive setting, [the SRO] did not consider

the impact of O.V.’s de minimis progress in the segregated setting

when determining whether O.V.’s overall progress was appropriate in

light of his circumstances,” and that “O.V.’s progress under the

more inclusive 2014-[20]15 IEP is undisputed, so any removal to a

more restrictive setting is untenable”), 16 (“During the 2014-2015

school year, the only support [the Durham Board] provided O.V. in

the general education classroom was 45 minutes of instruction by

licensed special education teachers as mandated by the Mediation

Agreement   and   the   minimal   supplemental    aids   and   services   of

‘consistent redirection’ and ‘incremental rewards.’ . . . Further,

[the Durham Board] did not provide O.V. with assistive technology

or an augmentative communication device during the 2014-2015 school

year.” (emphasis in original)), 17 (“Without assistive technology

and appropriate supplemental aids and services, O.V. could not make

progress appropriate in light of his circumstances, which include

verbal apraxia.”).)

     In other words, Plaintiffs seem to assert that O.V. needed a

fully   inclusive   setting   with    different    services    to   “ma[k]e

appropriate progress ‘in light of his circumstances’” (id. at 16).

As such, Plaintiffs apparently challenge the substantive decisions

involved in the creation of the IEP on August 21, 2014.             Because

such claim arose before November 26, 2014, Plaintiffs cannot pursue


                                     78




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 78 of 218
it now.   (See Docket Entry 61 at 2 (dismissing “[P]laintiffs’ IDEA

. . . claims arising before November 26, 2014”).)             Accordingly, in

addition to arguing in support of the SRO Decision’s May 2015 IEP

ruling, Plaintiffs’ Administrative Motion properly contests only

the remedies associated with the Durham Board’s failure to provide

a FAPE in the LRE to O.V. in the May 2015 IEP.

     ii. Private Placement Issue

     In this regard, Plaintiffs contend that they “are entitled to

reimbursement for Pinewoods and related costs” (Docket Entry 113 at

17 (emphasis omitted)) as a consequence of the Durham Board’s

failure to provide a FAPE in the May 2015 IEP.                  According to

Plaintiffs, the hearing officers “applied the wrong legal standard

in   determining   [that]    O.V.’s        private   school   placement   was

inappropriate” (id. at 18).        Considered under the proper legal

standard, Plaintiffs maintain, the evidence establishes Pinewoods’

appropriateness (see id. at 19-21).             This contention possesses

merit.

     i. Relevant Evidence

     A. O.V.’s baseline

     A psychoeducational report that DPS commissioned indicates

that, as of April 2014 (see Docket Entry 37-11 at 1), “[O.V. wa]s

a 2nd grade student, with a chronological age of 7 years, 10

months,” but “a mental age” reflecting that “his cognitive skills

are that of the average 44 month old or 3 ½ year old.”             (Id. at 5;


                                      79




     Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 79 of 218
accord id. at 3 (“[O.V.]’s mental age (MA) is calculated to be that

of a typical 44 month old or 3 ½ year old.”).)27        In turn, O.V.’s

August 2014 IEP reports:

     Student’s overall strengths:
     [O.V.] is a pleasant and sweet boy who arrives to school
     in a good mood most days. He is amused by animals and
     likes to move to music.     At home, he will initiate
     learning and ask for permission to use the ipad. He is
     curious.

     Summarize assessment information . . . and review of
     progress on current IEP/IFSP goals:
     According to mCLASS assessments, [O.V.] has shown no
     evidence of growth since he first was evaluated with
     mClass at the end of first grade. He has stayed at a PC,
     far below, level. Since his 2nd grade, middle of year,
     mClass his growth with sight words has increased from
     3/24 to 17/24 words on List A. And from 0/24 to 5/24
     words accurately recognized on List B.

     A review of curriculum based data indicates that [O.V.],
     a second grade student, can identify numbers 1-20 in and
     out of sequence when asked orally without adult support.
     When the direction is given to write numbers 1-20 he will
     write one number and require prompting to continue to the
     next number.   He does not write two numbers in a row
     without adult prompting.     On a few occasions he has
     written the next number as soon as the adult prompts.
     However writing is a non-preferred task, therefore the
     adult must put the pencil in his hand and redirect from
     5-10 times before he follows the adult direction. He
     requires this level of prompting with each task given.
     He can write his numbers to 12 with 90% accuracy. He can
     write his numbers from 13-20 with 70% accuracy. He can
     verbalize written addition and subtraction problems,
     however he does not comprehend the meaning of the
     problems. Identifying numbers to 20 and writing them are
     comparable to a mid-year kindergarten student (except
     that [O.V.] needs constant redirection to complete all
     tasks).


     27   The report further notes that “[O.V.] appears to be
significantly below average in height and weight when compared to
his same aged peer group.” (Id. at 2.)

                                   80




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 80 of 218
         IEP goal progress to be outlined in Present Levels
         section.

         Parent’s concerns, if any, for enhancing the student’s
         education:
         [O.V.]’s parents want to see [O.V.]’s communication
         continue to develop so that he can communicate with
         others. [M.P.] stated that he is happier now.

         Parent’s/Student’s vision for student’s future:
         Parents recognize that he learns slower but expectations
         are for him to continue growth in learning without
         limitations.

(Docket Entry 37-3 at 1 (emphasis in original).)

         The IEP further reports that “[O.V.] needs to learn to count

and write numbers to 30[ and] add and subtract within 10 using

objects or drawings.         His inability to perform academic tasks

independently impedes his ability to function in the general

education setting.”       (Id. at 6.)    Accordingly, the IEP establishes

as   a    goal   that,   “[g]iven   numerals,   or   objects,   [O.V.]   will

independently rote count by 1’s, 2’s, and 5’s to 30, and recognize

sets of numbers up to 10 with 80% accuracy in 3 out of 4 trials.”

(Id.)      As for reading, the IEP reports:

              Based on classroom observation and informal/formal
         assessments, [O.V.] is matching some cvc[28] words and
         sight words.   At this time he is able to match five
         words, only when each word’s first letter is different.
         Given the third quarter kindergarten sight word list, he
         can read up to 28 words. However, when given the same
         list on the very same day he may only identify 12 words.
         There does not appear to be any pattern with [O.V.]’s
         inconsistency in skill demonstration.     He passed the
         lesson 80 assessment in the Reading Mastery kindergarten


     28 “CVC” signifies “[c]onsonant vowel consonant.”              (Docket
Entry 101-10 at 91.)

                                        81




     Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 81 of 218
     program this grading period (he had to circle the letter
     sound or word that was said).       He is becoming more
     consistent identifying the letter sounds, i.e., the first
     consonant of a word. Currently, he is not sounding out
     and blending word family words such as fat, rat, sat,
     bat, etc. There are times he reads other words but he
     isn’t consistent across settings. Based on [O.V.]’s end
     of year MCLASS assessment, he is reading at level PC.
     His decoding weaknesses and limited sight word mastery
     are at the pre-early emergent reading level which impede
     his ability to access the general education curriculum.
     He needs individualized, skill-level instruction in order
     to meet his IEP goals.

(Id. at 8.)     The IEP establishes as his goal that, “[g]iven

explicit instruction, student will accurately identify kindergarten

sight words, with    90% accuracy.”       (Id.; see also id. at 13

(discussing knowledge of letter sounds and establishing goal of,

“[w]hen given explicit instruction, student will identify letter

sounds with 100% accuracy on 3 out of 5 occasions”).)

     The IEP next reports that,

     [b]ased on observations, data collection, and work
     completion rate, [O.V.] can complete written assignments
     when given constant redirection, hand-over-hand support,
     and/or with reward/point system. He is able to attend
     for   less    than   30   seconds,    before   requiring
     prompting/redirection. He is motivated by reward. His
     current level of function with task completion[] impedes
     him from accessing curriculum standards.

(Id. at 9.)   Thus, it establishes a functional goal of, “[w]hen

given a specific time-frame, [O.V.] will complete skill-level math,

reading and writing assignments in 3 out of 5 situations.”          (Id.)

     Aligning with the IEP, Ms. Turner testified that O.V.’s work

during the 2014-2015 school year, “as far as sight words and letter

sounds, [wa]s more of a kindergarten common core standard, not

                                   82




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 82 of 218
second grade.”         (Docket Entry 107-8 at 34.)           She further testified

that    “[i]t    was    very    difficult      to   modify    the   [second   grade]

standards for him; his ability level was so far below a second

grade ability level.”            (Id. at 35; see also id. (explaining that

“[she] did the best that [she] could, but when you have children

writing narratives and then he cannot sound out a sentence by

himself, so [she] had to give him things that were more geared to

what he could do”).)            Ms. Allen similarly testified that O.V.’s

reading    assignments         involved   “[w]orking     on    letter   sounds   and

kindergarten sight words and trying to transfer those to beginning

readers.”       (Docket Entry 101-12 at 68.)29          She also testified that

“especially after Christmas,” the work in Ms. Turner’s second grade

classroom “was not anything that [O.V.] was working on hardly that

was what the other students were doing because he wasn’t there yet

to do that, and his skills were more at a beginning kindergarten

level.”     (Id. at 92.)30


     29 Ms. Allen also explained that, in the previous year, she
had taught O.V. “in a mostly kindergarten group working on — in a
Reading Mastery program, which was a kindergarten level reading
program.” (Id. at 74.)

     30 In addition, Ms. Allen noted that, in Ms. Turner’s class,
“[O.V.] was not engaged with other students, and he didn’t work in
a group with the others.” (Id. at 92-93.) Per Ms. Allen, the
other students “tried to interact with O.[V.], but he didn’t really
respond to them. And then they became — as the year went on, they
became more like little teachers to him to guide him to where he
was supposed to be or to get him started on his work. And they
tried to encourage him to begin or keep working or that kind of
thing.” (Id. at 68.) Ms. Turner noted a similar response pattern,
                                                     (continued...)

                                          83




       Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 83 of 218
     The Minutes from O.V.’s May 2015 IEP meeting likewise indicate

that, at the end of the 2014-2015 school year, O.V. remained

“several grade levels below and academically function[ed] in the

kindergarten level.”        (Docket Entry 37-10 at 3.)        The Minutes

further reflect that O.V. regressed in a then-recent reading

assessment, although “Ms. Bunn explained that this was mainly due

to cooperation.     He has increased his word recognition from 10 to

11 words.”    (Id. at 1; see id. (“[O.V.] scored a level RB (reading

behaviors) at the beginning of the year but when recently assessed

scored   a   <PC   (below   print   concepts).”).)     In   regard   to   his

strengths, the Minutes indicate that he “is technology savvy, [his]

handwriting is neat and legible and [he] is able to follow one step

commands/directive.     [O.V.] can identify all of the letters of the

alphabet and is independent with self-help skills” and “is able to

transition well to and from speech.”          (Id.)   The Minutes further

reflect M.P.’s goal for O.V., during the following school year, “to

ask/request things in complete sentences,” a goal that “Mr. Reitzes

agree[d]” remained “realistic,” as well as the fact that, long-

term, “[M.P.] wants [O.V.] to be as normal as possible and as

independent    as    possible.”       (Id.)      As   to    the   necessary




     30(...continued)
explaining that the other students in her class would “try and make
[O.V.] laugh and things like that, but there wouldn’t be much
communication with him,” although “[h]e would smile at them or he
would give a high five or whatever.” (Docket Entry 107-8 at 76.)

                                      84




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 84 of 218
“[a]commodations for general education program participation[,]”

the Minutes indicate that

     Assemblies,      Lunch,     Recess,     and     Specials
     (music/art/science/computer)    will   require    teacher
     prompting (to eat or remain with group).       [O.V.] is
     currently not attending music; he doesn’t appear to like
     it and puts his hands over his ears so he has not been
     going this school year. However, the team would like to
     get him to go and participate in music next school year.
     [His private occupational therapist] will work with music
     as well. . . . He may need a heads up on transitions for
     preparation/prompting for those activities he needs.
     Transition:   accommodations include:    verbal warning.
     [M.P.] suggested giving him a verbal warning (5 minutes
     left), but he does not understand the concept of
     time. . . .

(Id. at 2-3.)

     The   corresponding    IEP   “[s]ummarize[s    O.V.’s]   assessment

information” and “progress on current IEP/IFSP goals” as follows:

     According to mClass assessments, at the beginning of the
     year, [O.V.] was reading on level RB (reading behaviors)
     which is kindergarten level. Currently [O.V.] is reading
     below PC (print concepts), which has stayed the same
     since the middle of the year assessment.      [O.V.] has
     increased his word recognition by one word based on
     mclass [sic] assessment, at the beginning of the year he
     was able to identify 10 words on word list B and the end
     of the year he was able to identify 11 words on word list
     B. Progress towards previous IEP goals are as follows:
     although [O.V.] is consistent with counting to 19 in all
     settings, he continues to need adult support which
     includes hand over hand in order to count beyond 19, skip
     count by 2’s and recognize sets of numbers. Based on
     previous short term objectives in writing, [O.V.] has
     shown progress with writing his last name.        At the
     beginning of the 2014/2015 school year he was
     independently writing the letter V and he is now able to
     write Varl.   Although [O.V.] has increased his letter
     sound knowledge, he continues to exhibit difficulty with
     blending sounds to read words.     He has made progress
     toward his functional short term objective with stating


                                   85




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 85 of 218
     his first name but he continues to exhibit difficulty
     with stating his age, birth date and phone number.

(Docket Entry 37-8 at 1 (emphasis omitted).)

     In regards to O.V.’s speech abilities, the IEP indicates that,

inter alia:

     During a recent speech class session [O.V.] was able to
     answer questions during a language activity using two
     word responses 2/10 times — when [O.V.] did not respond
     he was able to repeat the correct 1-2 word answer 8/8
     times. This high level of participation by [O.V.] is
     becoming more and more typical in all sessions, both
     group and one-to-one. At times, [O.V.] expresses three
     word utterances with speech teacher support and, on
     occasion, spontaneously. During another recent speech
     class session, during a language game, [O.V.] was able to
     correctly express more than eight 1-2 word utterances to
     request objects/materials from other students. During
     recent push-in sessions in the classroom, [O.V.] has been
     able to answer a few questions when looking at and
     reading books with the speech teacher by pointing or, on
     occasion, verbally responding. [O.V.] typically responds
     to questions with one word. For example, when looking at
     a dinosaur book and when asked, “What is the dinosaur
     doing?”, [O.V.] may correctly say “run” or “running.” In
     speech class we are attempting to increase the length of
     his responses to “dinosaur running” or “He is running.”
     For another example, when asked during a recent session
     what happened to the missing puzzle piece, [O.V.]
     correctly pointed to Curious George’s stomach to indicate
     that George had swallowed the piece.      [O.V.] is very
     engaged in book reading and often points out his favorite
     pictures and sometimes verbalizes what he sees using one
     word. When this happens, [O.V.] is able, on occasion, to
     repeat the speech teacher’s expansion of a two word
     model. Overall, [O.V.] is making nice progress in speech
     class, seems happy and is regularly participating but
     continues to need support in increasing his length of
     utterance and with his overall language expression and
     comprehension in the academic setting. [O.V.]’s language
     delays negatively impact his ability to comprehend
     information and to fully participate in the academic
     setting.



                                   86




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 86 of 218
(Id. at 4.)    Accordingly, the IEP establishes as a goal that,

“[w]ith 80% accuracy when targeted, [O.V.] will increase the length

of utterance, answer questions, and categorize objects and describe

events/steps of an activity.”      (Id.)    It provides as benchmarks

that, with 80% accuracy, “O.V. will express 2-4 word utterances” in

particular situations, “will categorize 3-4 related objects,” and

“will sequence 1-2 steps of familiar activity . . . with clinician

support[;]” it also provides that O.V. “will describe actions,

using 2-3 words, with visual support,” but does not ascribe an

accuracy percentage to this last objective.        (Id. at 5.)

     As to O.V.’s present levels in math, the IEP states:

     Although [O.V.] is consistent with counting to 19 in all
     settings, he continues to need adult support which
     includes hand over hand in order to count beyond 19, skip
     count by 2’s and recognize sets of numbers. Based on the
     IEP progress reporting form in a separate setting, [O.V.]
     is able to count to 19 two out of four trials with 63%
     accuracy. When counting independently the lowest number
     he has counted to is 11 and the highest number he has
     counted to is 19.    When asked to skip count by 2’s[,
     O.V.] is able to skip count to four, three out of four
     trials. Given sets of manipulatives/objects [O.V.] is
     not able to recognize sets of numbers to 10 in the
     separate setting. In the inclusion setting, [O.V.] is
     able to count to 19 independently two out of four trials
     based on the IEP progress reporting form. He is also
     able to skip count by 2’s to 10 with one on one adult
     support two out of four trials. Within the inclusion
     setting, [O.V.] ranges from 66% to 100% with recognizing
     sets of numbers to 10. [O.V.]’s intellectual disability
     impedes his ability to independently recognize number
     patterns and demonstrate number sense. He is in need of
     constant repetition, re directions [sic], modeling and
     demonstrations teaching to make progress.          [O.V.]
     continues to need specialized instruction as he
     progresses through the curriculum.


                                   87




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 87 of 218
(Id.    at   9.)       It   establishes    as   his   goal   that,   “[g]iven

manipulatives/objects, [O.V.] will independently add single digit

numbers with sums up to 10 with 80% accuracy in 4 out of 5 trials.”

(Id.)

       For writing, the IEP states:

       Based on previous short term objectives in writing,
       [O.V.] has shown progress with writing his last name. At
       the beginning of the 2014/2015 school year he was
       independently writing the letter V and he is now able to
       write Varl. Based on the IEP progress reporting form, in
       the separate setting, when presented with letter sounds
       and asked to write the corresponding letter, [O.V.] has
       ranged from writing 0 letter sounds to 9 letter sounds,
       out of five occasions he has written 7 letter sounds on
       two occasions. [O.V.] is able to write numbers legibly
       to 19, three out of five occasions when prompted to write
       each individual number. When words are dictated, he is
       able to write 3 out of 15 (it, the, me) sight words
       independently in one out of three trials.         In the
       inclusion setting, when dictated the letters of his last
       name, [O.V.] is able to write his last name with 80% or
       higher accuracy. In the separate setting, when dictated
       the letters of his last name, he is writing “Varlhsk”[31]
       50% of the time.       [O.V.]’s intellectual disability
       impacts his ability to process letters and corresponding
       letter sounds to independently generate and write words
       on paper.      [O.V.] continues to need specialized
       instruction in writing as he progresses through the
       curriculum.

(Id. at 11.)       For his writing goal, the IEP provides that, “[g]iven

verbal cues, [O.V.] will independently write words when dictated

with 80% accuracy 4 out of 5 trials.”           (Id.)

       In regard to reading, the IEP reports:




     31 “Varlashkin” constitutes the proper spelling of this name.
(Id. at 11.)

                                      88




       Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 88 of 218
     Based on the IEP progress reporting form, in the separate
     setting, [O.V.] is able to identify 12 out of 26 letter
     sounds which is 46% accuracy 1 out of 4 trials. With one
     on one instruction in the resource setting [O.V.] was
     able to identify 80% of his letter sounds on one occasion
     and the next occasion he was able to identify 38% of his
     letter sounds. Based on data collection in the separate
     setting, [O.V.] is not able to identify individual sounds
     (first, medial and final) within CVC patterned words.
     Although [O.V.] has increased his letter sound knowledge,
     he continues to exhibit difficulty with blending sounds
     to read words. Based on teacher observation, if [O.V.]
     knows a word he is able to read the whole word instead of
     identifying individual phonemes. [O.V.]’s intellectual
     disability impacts his ability to recall and apply
     reading strategies to independently identify and read
     words at grade level; he continues to need specialized
     instruction as he progresses through the curriculum.

(Id. at 13.)    It sets as his goal that, “[g]iven picture cues,

[O.V.] will independently read sight words in any given text with

80% accuracy 4 out of 5 trials.”        (Id.)   For his benchmarks, it

establishes that, (1) “[g]iven picture cues, [O.V.] will identify

CVC words with 80% accuracy 4 out of 5 trials,” (2) “[g]iven 10

sight words, [O.V.] will identify 80% of words in isolation 4 out

of 5 trials,” and (3) “[g]iven 5 sentences, [O.V.] will identify

and read sight words with 80% accuracy 4 out of 5 trials.”        (Id. at

13-14.)

     Further, as to O.V.’s functional performance, the IEP states:

     Although [O.V.] has made progress toward his functional
     short term objectives with stating his first name[,] he
     continues to exhibit difficulty with stating his age,
     birth date and phone number.     Based on IEP progress
     reporting f[or]m, [O.V.] is able to state his first name
     with 100% accuracy 4 out of 5 trials.     When asked to
     state his age, [O.V.] is able to state his age with 100%
     accuracy 3 out of 4 trials. In the inclusion setting,
     [O.V.] is not stating his age. [O.V.] is currently at 0%

                                   89




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 89 of 218
     accuracy with stating the month/day of his birth date.
     Based on data collection and observation in the inclusion
     setting, [O.V.] is able to copy his phone number as well
     as identify the individual numbers from picture cues. He
     is not able to independently write his phone number
     without a visual. Based on the IEP progress monitoring
     form, in the separate setting, [O.V.] fluctuates between
     the amount of work he completes on a daily basis. Based
     on work samples and data collection, [O.V.] requires 31
     or more re directions [sic] during a 20 minute period to
     start a task. During writing, [O.V.] ranges between 3-12
     re directions [sic] to start and complete less than half
     of his writing assignments.      During the math block,
     [O.V.] required 4 re directions [sic] to complete half of
     his work and on another occasion he required 35+ re
     directions [sic] to complete none of his math assignment.
     In the general education classroom, [O.V.] is ranging
     between 15-26 re directions [sic] within a 20 minute
     interval to complete all of his assignments; out of 7
     assignments he was able to complete the entire assignment
     5 of those times. In the inclusion setting [O.V.] is
     ranging from 2 re directions [sic] to 43 re directions
     [sic] within a 20 minute interval in order to start
     and/or complete assignments.       [O.V.]’s intellectual
     disability impacts his ability to independently initiate
     a task and sustain attention for periods of time greater
     than 10 minutes in order to complete assignments. He
     continues to need specialized instruction to provide him
     with teaching strategies and constant re directions [sic]
     as he progresses through the curriculum.

(Id. at 15.)    For his related goal, the IEP provides, “[g]iven

academic tasks (math, reading, and writing), [O.V.] will begin a

task within 5 minutes and independently work in 10 minute intervals

4 out of 5 trials.”      (Id.)    For his benchmarks, the IEP states

that, (1) “[g]iven verbal directions, [O.V.] will start a task

within 5 minutes of directions given 4 out of 5 trials” and

(2) “[O.V.]    will   maintain   time   on   task   for   routine   academic

assignments within a 10 minute time frame with no more than 10

redirections 4 out of 5 trials.”        (Id.)

                                   90




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 90 of 218
     Finally, the record reflects that O.V. benefits from tangible,

hands-on activities.     For instance, Ms. Allen testified that she

“made a little flip book for O.[V.], which he likes, to try to get

him engaged.    And so he could flip the word after he had read it,

and he enjoyed that.”      (Docket Entry 101-12 at 90; see also id.

(explaining that, “we would clip it where he didn’t finish and we

would start there the next day”).)        Ms. Allen further testified

that “cutting and gluing . . . was his strength.”                 (Id. at 163

(internal quotation marks omitted).)           She elaborated:        “he was

always cooperative when he had a cut and paste activity if it was

his level. . . . and copying, he was good at that also.”              (Id. at

164.)   The May 2015 IEP Minutes similarly reflect Ms. Bunn’s

perspective    “that   [O.V.]   participates    well   in   her    classroom,

especially if it is a cut and paste activity.” (Docket Entry 37-10

at 2; see also Docket Entry 107-8 at 38 (Ms. Turner explaining that

she and her assistant “would try to include [O.V.] in crafty things

that [they] did”); see also id. at 75-76 (discussing projects).)

     The Minutes further reflect a discussion regarding O.V.’s

functional abilities, noting that O.V. “can work if it is routine

and he understands what he is supposed to do,” but that his work

ability “also depends on his mood and motivation.           He understands

the centers, the chart, and what the expectations are in the

centers.     He works hard in the cut and paste center because he

likes it.”     (Docket Entry 37-10 at 2.)          In response to this


                                    91




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 91 of 218
observation, “[the private occupational therapist] suggested adding

in cut and paste options for him at each center to get him into the

activity.       She does this at home to get him engaged.      Then they

will transition back and forth between difficult and easier tasks,

and move around when he’s sleepy.”          (Id.)

     As a final example, IEP Goal Progress List from the 2014-2015

school year states that, as of October 2014, “[O.V.] demonstrates

increased engagement when participating in hands on skill based

activities that involve drawing, coloring, cutting, assembling,

matching, etc. He participates well in small group activities, and

is motivated to want to do the same activity as his peers.”

(Docket Entry 37-6 at 5.)      They further indicate, in May 2015, that

     [O.V.] needs verbal prompts to gather materials, sit in
     his chair, and to start working. His ability to initiate
     working varies day to day. He typically is motivated to
     participate in hands on activities that involve assembly
     crafts (cut, glue, color, etc.), and more readily begins
     working. However, the length of time to complete tasks
     is usually more than the allotted time. For example, he
     spent one hour completing the first part of a 3 part
     project, with the first step being to tear and glue paper
     to make an Earth. He needed continual verbal prompts to
     keep working due to [i]nternal and external distractions.
     Given assembly type tasks with less steps or reduced
     complexity, he is able to complete them within a 30-45
     min. time frame.

(Id.)

     B. Pinewoods Experience

     Developed originally for the education of mentally disabled

children (see Docket Entry 101-6 at 8), the Montessori approach

provides    a    hands-on,   multisensory    educational   experience   in

                                    92




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 92 of 218
multiage group settings (see id. at 7).             Montessori education

focuses on each child as an individual, meeting the child at his or

her academic, social, and emotional level (see id. at 16) and then

“creating works and maintaining the environment so that each child

can move and progress as an individual in the classroom” (id. at

8).   Montessori does not “classify according to grade” (id. at 9),

but instead contains “multiage range classes” (id. at 11), on the

premise that “children c[an] learn from each other and that they

d[o]n’t necessarily need to be defined by an age or a grade because

every child [i]s an individual.        So a child at 3 could be reading

if that’s how their brain developed and be on the same level as a

similar child who [i]s 5 years of age” (id. at 12).          In Montessori

classrooms, younger students learn in part by observing older

students and older students reinforce their knowledge, in part, by

teaching younger students.        (See id.)

       Pinewoods Montessori divides its elementary school into three

groups:    extended day (i.e., kindergarten), lower elementary, and

upper elementary.       (Id. at 15-16.)       The lower elementary class

contains students generally ranging in age from 6 to 9, and the

upper elementary class typically contains students ranging in age

from 9 to 12.      (See id. at 7, 16, 40.)        Pinewoods determines a

child’s placement by conducting an assessment prior to enrollment

to    ascertain   the   child’s    level   “academically,    socially     and

emotionally” (id. at 16).      Regardless of their placement, children


                                     93




      Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 93 of 218
do not “work through the Montessori curriculum at the same pace.”

(Id. at 15.)    Instead, each child receives his or her “own work

plan designed specifically for where they are in each academic area

of the classroom.”    (Id.; see also id. at 26 (explaining that work

plans “[a]re based on each child’s individual academic levels in

the classroom and following the — the set forth curriculum and the

Montessori philosophy”).)       The Montessori teacher creates work

plans each day (id. at 26), such that, “if you took the daily work

plans of a student and you lined them up day after day, [it would]

become a record of that student’s progress” (id. at 93).           (See id.

at 93-94.)     Similar to how the daily work plans reflect each

child’s progress, the Montessori “curriculum in and of itself”

serves as “a long-term written plan” for a child’s education. (Id.

at 90.)32


     32    Pinewoods’s Head of School           described    the   general
Montessori curriculum as follows:

     [T]wo of the nontraditional areas are practical life and
     sensorial. Practical life teaches practical life skills
     such as spooning, pouring, tonging and then it moves
     along.    You know, children can learn how to use
     screwdrivers, you know, hammer nails, all types of
     things, and it progresses as they get older as to what
     types of skills that they would need in everyday life.
     It was about preparing them to be citizens of the world.

          For sensorial, it [i]s a very multisensory approach
     to where the materials are designed to be very hands-on.
     Things are natural, wooden. There is some color coding
     to the materials. It allows for exploration of spatial
     awareness as well as explores all the different senses
     such as taste, smell, muscle memory, all those
                                                    (continued...)

                                    94




     Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 94 of 218
     Montessori schools use a “three period lesson” approach in

teaching students.   (Id. at 14.)




     32(...continued)
     things. . . .

          *****

          So there’s the math curriculum, which is a big
     component in Montessori, which teaches hands-on types of
     math skills.   So it’s very important for children to
     learn through concrete [sic] first by using hands-on
     materials and then moving forth toward abstract concepts
     in math materials.    All the math materials are color
     coded, and they build upon each other as children move
     throughout ages and the programs because we don’t
     classify according to grade.

          The same thing with language. Again, there is color
     coding. Everything is very multisensory. We start with,
     you know, teaching sounds with sandpaper letters and
     objects and then build upon that with using something
     called a movable alphabet, where children actually get
     out letters to spell words or to write sentences before
     moving on to the abstract of doing it on paper.

          With science and geography, again hands-on materials
     are a must in the classroom.         Geography — we do
     exploration of the world. In elementary it starts with
     cosmic education so we have the Big Bang theory and early
     humans, and the same with science.      We usually — the
     teachers will create a lot of those materials, but again,
     it needs to be very hands-on in the classroom. A lot of
     three part cards is what it’s known as.

          And then the same thing with art: again, each skill
     builds upon another so children learn things such as
     gluing and cutting and painting and modeling with clay,
     and then as they get older, learning different mediums,
     different types of artists.

          And the same with music[]. . . .

(Id. at 8-10.)

                                   95




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 95 of 218
     [In] three period lessons, the first period would be the
     introduct[ion] of the material, so telling the child, you
     know, this sound, for instance, is “ssss” which would
     represent the letter “S.” And the second period would be
     can you point to the sound “ssss” and so the child would
     have to be able to identify it without verbally saying
     something. And then the third period would be what sound
     is this, and the child would have to come up with it on
     their own.

(Id.)   Under the Montessori approach, students strive for mastery,

which “means that a child truly understands a concept and would be

able to teach it to someone else.”       (Id.)   “[O]nce a child shows

that they have knowledge and understand that concept, then [the

teacher will] move forth to the next concept” in the curriculum.

(Id. at 13.)   However, even when students move on to new concepts,

they continue to practice skills they already know.          (See id. at

14-15.) For example, “[i]f a child is working with simple addition

facts, with sums up to 10, and they show mastery of that concept,

then the teacher could give them new addition problems with sums

ranging between 10 and 20 but incorporate some of the addition

problems that they had worked on before within that new lesson.”

(Id. at 15.)

     Typically, lessons in a Montessori classroom “are presented as

if to an individual or in small groups.     There are some large group

lessons, but usually the follow-up work will be more individualized

if there are large group lessons.”       (Id. at 13.)      Approximately

“two to four” students participate in a small group lesson.         (Id.)

The Montessori approach utilizes various “Montessori materials”


                                   96




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 96 of 218
(id. at 13), hands-on educational items with “a built in control of

error” that “help the child be able to self-correct so that the

teacher doesn’t have to intervene” (id. at 14), as the Montessori

approach    “teach[es]   the   children   to   become   independent   self-

learners” (id.).

     O.V. utilizes the self-correcting aspect of the Montessori

works.     (See id. at 22.)    For instance, in one geometry lesson,

O.V., working independently without his teacher (see id. at 23),

     was working on making different polygons using sticks.
     The teacher had made cards with examples of polygons, and
     then he had to create the polygon underneath the cards.
     [Ms. Sewell33] observed him struggling — [she] think[s]
     it was a pentagon that he was trying to create. And he
     originally made it as a triangle, then looked at the card
     and noticed — and slid the sticks up to it and noticed
     that they weren’t making the same shape. And then he got
     out more sticks to make the pentagon.

(Id. at 22-23.)

     O.V.’s teacher provides him, and all her students, one-one-one

instruction, but not for the entire day.         (Id. at 59.)   According

to Ms. Sewell:

     [W]hen [O.V.] first started at Pinewoods he needed a lot
     of one-on-one with the teacher sitting beside him. And
     now when [she] walk[s] through the classroom, he is




     33 Ms. Sewell, the Head of School at Pinewoods (id. at 5),
observes O.V.’s class at least once a day (see id. at 27, 41) and
also teaches him music once a week (id. at 27). In addition, she
speaks with O.V.’s teacher “two or three times a week just to find
out how O.[V.] is doing in the classroom as . . . . [they] want to
make sure that [they] are meeting [his] needs and that [O.V. is]
making progress.” (Id. at 33.)

                                    97




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 97 of 218
     usually engaged at his work rug[34] and he’s not — he does
     not have a teacher next to him. And it looks like he is
     completing his assignments.

(Id. at 33.)    “Pinewoods d[oes] not feel that O.[V.] need[s] a one-

on-one    aid   with   him,”   as   “[h]e   is   able   to   complete   tasks

independently now” and does not “require[] someone sit next to him

to get his task completed or to stay on task.”               (Id. at 58; see

also id. at 59 (explaining that “a child would need a one-on-one

aid” either for behavioral reasons or “[i]f they needed one-on-one

instruction in order to grasp a concept and to stay on task”).)

     O.V.’s lead teacher in lower elementary, Ms. Palacioz, holds

a master’s degree in education, “Montessori certification for lower

elementary,” and “North Carolina licensure.”            (Id. at 25-26.)    In

addition to reviewing more than 200 pages of O.V.’s DPS records

(see id. at 94-95), Ms. Palacioz conducted an individual assessment

of O.V. to determine “his baseline academic functioning” for his

enrollment at Pinewoods (id. at 66). To “assess students’ baseline

academic functioning,” a Pinewoods



     34    As Ms. Sewell explained:

          In Montessori, the children all have their own
     individualized works. They’re all working on different
     things at different times. They can choose to sit at a
     desk or sit on the floor with a defined space by a work
     rug or a mat. And again, there is not a lot of group
     instruction because we feel like children should be able
     to move at their own pace.

(Id. at 18.)


                                      98




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 98 of 218
     teacher would sit down one on one with the child, use
     some of the math materials to assess the concepts that
     they know, do they know number recognition, how high can
     they count. You know, if they know a good amount, then
     they’ll try to see what they can do with addition, which
     is the first operation.    If they know addition, then
     they’ll move to multiplication, so forth and so on
     through the four operations.

          The same thing with language: they’ll assess what
     sounds do they know; if they know sounds, can they blend
     sounds; if they can blend sounds, what level are they
     reading on and how much do they know in grammar area,
     that sort of thing.

(Id.)

     More   specifically,    when   O.V.   started   at   Pinewoods,      Ms.

Palacioz assessed “where he was with handwriting, with language,

with math, what he knew in geography, science.         And she has given

him lessons based on where she assessed that he was.”        (Id. at 24.)

In this regard, Ms. Palacioz “develops a work plan for him daily

that keeps him moving along from one assignment to the next.             It’s

specifically designed for where he is in the academic areas.”

(Id.)35   Moreover,

     because he wasn’t reading as far along as would be
     expected for his age according to more traditional
     standards, . . . she designed an individual work plan
     with pictures that showed his assignments so that he
     wouldn’t necessarily have to read the assignments but
     would have the visual.     And then she would put the
     writing next to it so that he could become familiar with
     what the wording was next to the pictures.

(Id. at 24-25.)



     35 Ms. Sewell examined and explained the samples of O.V.’s
work at Pinewoods that appear in the record. (See id. at 103-08.)

                                    99




     Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 99 of 218
     As to the self-paced nature of Montessori work, Ms. Sewell

explained:

     So each child has an individual work plan. So O.[V.]’s
     work plan, he may have language first. He’s allowed to
     complete that task at his own pace as long as he is
     engaged and, you know, obviously not off task.       He’s
     allowed to take as much time as he needs to complete that
     task.   And the teacher will come over if he needs
     reminders or if he needs help. And once he gets that
     task completed and he can get it checked off by the
     teacher, then he can move on to the next assignment.

(Id. at 25.) Notwithstanding this self-paced approach, it does not

“take O.[V.] multiple days to complete an assignment.”          (Id.)

     “[T]rained to note observations of children” (id. at 67),

Montessori teachers monitor children’s progress through their daily

works and mastery of concepts.           (See id. at 67, 93-94.)         At

Pinewoods, the teachers provide two “evaluation forms, one in the

fall and one in early spring,” as “progress reports to parents

during the year.”    (Id. at 16.)36      These evaluation forms, which


     36   By the administrative hearing, O.V. had received one
evaluation form (id. at 68), in February (see id. at 101); he did
not receive a fall evaluation due to the timing of his enrollment
at Pinewoods (see id. at 68, 101).           For this evaluation,
approximately “three and a half months into his enrollment at
Pinewoods” (id. at 101), O.V.’s teacher used the evaluation form
that Pinewoods “typically use[s] with kindergarten level students”
(id. at 68; see id. at 69), as Pinewoods felt that the typical
lower elementary form did not “accurately display[ O.V.’s] progress
to his parents, which is the point of the evaluation form[,]
because he missed many of the lessons that were given at the
beginning of the school year. That’s what the lower elementary
progress form that [O.V.’s teacher] had used for th[e spring]
semester was showing, the lessons that she had given in the fall
and how the students had progressed from those lessons to the
spring.” (Id. at 68; see also id. at 101 (explaining that O.V.’s
                                                     (continued...)

                                   100




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 100 of 218
teachers can tailor to the needs of the individual child (see id.

at 16-17), reflect “what skills [children] have mastered and what

skills they still have to work on” (id. at 67-68).                                   However,

Pinewoods teachers do not “create data sheets” to record either

baseline assessments or progress monitoring data.                           (Id. at 67.)

       Nor      do        they    track    information         regarding     prompting     or

redirecting children, including O.V. (see id. at 98-99), although

they will redirect or prompt children (see id. at 17; see also

id.    at    126      (testifying         that,     in   Dr.    Orlando’s        observation,

Pinewoods “did prompt O.[V.] to complete a task, but it was

systematic           in     a    least-to-most       fashion”)).           The    method   of

redirection “depend[s] on the child.”                     (Id. at 17.)       For instance,

“some children need gentle reminders,” such as “this is what is

your assignment, please get back on task, where others may need a

more     firm      voice         or”   what   one    could      characterize       as   “more

structure,” but “[a]gain, it’s just about the child.”                                   (Id.)

Nevertheless, “it would usually be a reminder of what they’re

doing.       If they seem to have several reminders, then the teacher

may choose a different task or assignment for them to work on since



     36(...continued)
evaluation form “show[s] where he’s working. Again, it’s hard to
relate progress from the fall semester to the spring semester when
he really wasn’t enrolled in the fall semester.       So it’s not
necessarily something that [Pinewoods] could accurately portray on
the progress form because [they] . . . use a fall column and a
spring column, but it would be able to show what he is working
on”).)

                                               101




       Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 101 of 218
they’re having trouble staying on the one that they had first

assigned.”      (Id.)37

       In Ms. Sewell’s experience, “[s]ometimes [O.V.] needs a little

prompting” (id. at 28), perhaps “two or three” (id. at 40).                 For

example,     “[w]hen      [they]   were   playing   the   glockenspiels,    [Ms.

Sewell] said, ‘O.[V.], pick up your mallets and we’re going to play

C.’”     (Id. at 39.)       Ms. Sewell does not record any data on these

promptings; she “do[es]n’t feel it necessary,” as “it’s not a

problem to occasionally give a child direction so [she] do[es]n’t

know why [she] would need to keep data on that.”                (Id. at 106.)

She also does not perceive having to redirect a child “two or three

times” in her thirty-minute class “as being an issue,” particularly

since she has “had to do it with other children.”              (Id.)

       O.V. receives speech therapy and occupational therapy at

Pinewoods.      (Id. at 23.)       As Ms. Sewell explained,

       [O.V.] has a woman who comes from Emerge who is his
       speech therapist who comes in and works with him in the
       classroom one on one and works with him on speech one on
       one and then also getting him to do some speaking with
       some of his peers and his teacher.

            With   occupational   therapy,   the   occupational
       therapist comes in every Friday and works with him in the


     37 Ms. Allen similarly testified to “chang[ing] the activity”
when O.V. “[w]ould not do anything.” (Docket Entry 101-12 at 150-
51.)   In addition, she “g[a]ve him [a] choice like of all the
things [she] want[ed] him to do, [she] let him choose what he
wanted to do first and then second until he had completed whatever
he had to do. And what was left, he knew he had to do the next day
for that time period.” (Id. at 136.) She also “would switch the
activity to try to get him involved in something.” (Id. at 146.)

                                          102




       Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 102 of 218
     classroom with what he’s working on, with the works that
     have been designated by the teacher, and then she also
     gives the teacher some suggestions of things that she can
     do to enhance the assignments to help O.[V.].

(Id. at 23-24.)      For example, the occupational therapist “has

talked about the need for some practical life activities that could

help develop his hand strength to help with handwriting,” so during

the morning “break work,” O.V. “can choose one of those activities

again to help develop his hand strength.”         (Id. at 24; see also,

e.g., id. at 71 (indicating that occupational therapist suggested

visual   schedule   that   Ms.   Palacioz   creates   for   O.V.).)      The

occupational   therapist    also   encourages   the   use    of   “hands-on

materials with O.[V.],” such as a “movable alphabet,” which “is

again very concrete with spelling, and he doesn’t have to write it

but can actually use the letters to form words and to write

sentences,” providing him “the opportunity to demonstrate [his]

knowledge of the word without the writing skill.”           (Id. at 84.)

     As noted, Pinewoods “assess[es ]child[ren] based on where they

are academically when they come in,” and, as such, Pinewoods

teachers “are not concerned with grade or age.”             (Id. at 44.)38

Thus, Ms. Sewell “didn’t really have an understanding of [O.V.’s]



     38     Nevertheless,  Pinewoods   “typically  administer[s]
standardized tests for children who are considered ages — grade
levels three and up,” a determination usually based on “age and
academic level.” (Id. at 65.) Pinewoods did not consider O.V. to
function at that level in the 2015-2016 school year, so they
determined that “[h]e would not be taking” the standardized test
they administer that year. (Id. at 65-66.)

                                   103




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 103 of 218
grade level” classification at DPS. (Id.) However, Pinewoods does

not “expect [O.V.] to necessarily be functioning on the age range

of the peers that are similar to his age, like [other] 9-year-

olds.”    (Id. at 91.)   Further, Ms. Sewell “do[es]n’t think [O.V.]

has an approximate grade level, but [Pinewoods] do[es]n’t feel that

he’s functioning on what is considered by North Carolina standards

or the public school standards as third grade level for a typical

child.”    (Id. at 65.)39

     Pinewoods did not recommend that O.V. transition to the upper

elementary classroom for the next school year, as it did not “feel



     39   This perspective comports with, inter alia, Hillandale
records and teachers’ testimony indicating that O.V. performed far
below grade level.       (See, e.g., Docket Entry 37-8 at 21
(reflecting, in May 2015 IEP, that “[b]ased on current levels of
performance [O.V.] is significantly below grade level,” with “[a]ll
academics . . . at the foundational functioning level”); Docket
Entry 101-12 at 92 (Ms. Allen explaining that, in the latter half
of the 2014-2015 school year, “[O.V.’s] skills were more at a
beginning kindergarten level”); Docket Entry 107-8 at 63-65 (Ms.
Turner testifying that O.V.’s performance was “so far below second
grade level” and “his skill level is so far below the[ second
grade] standards” that he could not “meet [the] standards,”
providing as examples that “[t]he[] participate in a shared
research and writing project [standard]; he still is doing his
letter sounds, so being able to write a sentence is virtually
impossible for him” and “for a student who cannot even write a
complete sentence[,] would he be able to identify the main topic of
a text of paragraph” as per another standard, “no,” for “when he
cannot produce a sentence on his own either verbally or writing,
. . . that does not meet standard”); see also, e.g., Docket Entry
107-8 at 66-67 (explaining that “a lot of his instruction was
geared towards his ability level so [Ms. Turner] was more concerned
about making sure he could sound out words and be able to read
sight words than trying to worry about him trying to identify how
a character in a story responds to major challenges when he can’t
even read”).)

                                   104




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 104 of 218
that it’s best for him socially, emotionally, or academically.”

(Id. at 74-75.)     As to the social component of this determination,

Ms. Sewell explained that O.V. had “bonded with peers who are

younger than him in his current classroom and not bonded with the

three girls who will be moving up.”         (Id. at 75.)   O.V. had also

bonded with Ms. Palacioz, his lower elementary classroom teacher.

(Id. at 96.)     On the academic side, in part because of his previous

lack of experience with Montessori, O.V. had not yet “mastered many

of the materials or the curriculum in the classroom,” and “[wa]s

not on the level as many of the other peers who will be moving up.”

(Id. at 75.)40    However, “there are a couple of other students [in

the lower elementary classroom] who are working on the same type of

math that O.[V.] was working on, and then there are some other

students who are doing some of the same type of handwriting skills

that he’s working on.”     (Id. at 49.)41   O.V. would also continue to

have one peer his age in the lower classroom for the next school

year.   (Id. at 75.)    In addition, students in the lower classroom




     40 “It typically takes a while” to “get[] acclimated to the
Montessori materials and [Montessori] approach” for children who
“ha[ve] been in a traditional setting because it is quite
different. And if they haven’t had the exposure to the materials,
then it’s going to take some time to teach them having not had that
foundation in the primary classroom.” (Id. at 102.)

     41 Most of these students are “[a]round seven years of age,
and one is 9 who’s working on the same type of math that [O.V.]’s
doing.” (Id.)

                                   105




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 105 of 218
can “work[] on concepts that are covered in the upper elementary

classroom.”      (Id. at 82.)

     Ms.    Sewell    has    personally       observed   O.V.’s   progress    at

Pinewoods and has also received updates from Ms. Palacioz on O.V.’s

progress.     (Id. at 31, 33; see also id. at 64 (explaining that,

based on her own observations and feedback from other teachers, Ms.

Sewell feels “that he is making progression and is becoming very

engaged    and    enthused   by   the    work    that    he’s   doing   in   the

classroom”).)42 For instance, in the music class, O.V. transitioned


     42 Although the ALJ originally sustained the Durham Board’s
hearsay objection to Ms. Sewell’s report of O.V.’s teachers’
communications with her regarding his progress (see id. at 31-32),
the Durham Board thereafter “open[ed] the door” to such reports
(id. at 56). In this regard, Ms. Sewell originally testified:

     [O.V.’s teachers] have communicated that they’ve seen a
     lot more growth socially, that he is speaking to the
     other children, still in short sentences, but he is
     definitely both verbally and, you know, gesturally
     communicating with the other children, interacting,
     playing games with the children on the playground, seems
     to be engaging sometimes with works in the classroom with
     some of the other students in the classroom, and they’ve
     definitely seen some academic progression as well.

(Id. at 31.)      On the academic side, she reported:

          So when they first came in, they were working on
     ensuring that he knew concretely all of the sounds of the
     alphabet. And now they’re working with spelling, the
     teacher dictating words. He was first spelling them with
     the movable alphabet, and now she’s having him write them
     down as she dictates the words.

          There’s definitely improvement in his handwriting
     and his ability to trace, and there has been progression
     with his math as well from, you know, his linear
                                                    (continued...)

                                        106




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 106 of 218
from an observer role in his first few classes, in which he once

placed his hands over his ears while the teacher played a musical

sample, to actively and enthusiastically participating alongside

the other students, including “playing along with the glockenspiel

with the other students” (id. at 80).          (See, e.g., id. at 79-80.)

Moreover, aside from “[s]ometimes” needing “a little prompting,

. . . [O.V.] seems to be holding his own with the other students in

the [music] class.”        (Id. at 28.)    That transition represents a

significant improvement over O.V.’s music experience at Hillandale,

where   the   May   2015   Meeting   Minutes      reflect     that   “[O.V.]   is

currently not attending music; he doesn’t appear to like it and

puts his hands over his ears so he has not been going this school

year.    However,    the    team   would   like    to   get    him   to   go   and

participate in music next school year.”           (Id. at 79; accord Docket

Entry 37-10 at 2-3.)       O.V. also engages in verbal exchanges with

the other students in music class (Docket Entry 101-6 at 33), and

enjoys getting “some attention from the other children by making

funny comments” (id. at 34).

     Further, in addition to improving his linear counting, O.V.

had progressed from addition with sums up to 10 “to sums with teen



     42(...continued)
     counting, how much he can count, to his addition. We’ve
     seen progression with the sums building as he’s worked
     with addition.

(Id. at 31-32.)

                                     107




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 107 of 218
numbers.”     (Id. at 83.)      In is first few months at Pinewoods, O.V.

also progressed from “working with a lot of sounds and isolations

of beginning consonant sounds at the beginnings of words” to

“spelling words” and even writing down some words his teacher

dictates.        (Id.)     He    also    developed     his    ability   to    work

independently:

       [W]hen he initially started [Ms. Palacioz] said she would
       present the lesson and then often she would have to sort
       of sit through [sic] to make sure that he followed
       through on his assignment. She would have to sort of sit
       along with him.    But now she is able to present the
       lesson and usually walk away and allow him to finish his
       work independently and can come back just to check his
       work.

(Id. at 84.)43

       P.V. and M.P. similarly testified to O.V.’s progress at

Pinewoods.     (See, e.g., Docket Entry 101-4 at 146 (confirming that

M.P.    has   “observed   academic      progress”).)         For   example,   P.V.

testified that Pinewoods was “developing his speech pattern, and



     43    O.V.’s May 2015 IEP reflects O.V.’s difficulty at
Hillandale independently initiating tasks and sustaining attention
for more “than 10 minutes in order to complete assignments.”
(Docket Entry 37-8 at 15; see also Docket Entry 37-10 at 2 (May
2015 Meeting Minutes indicating that “[O.V.] will not want to do
work if he doesn’t have someone right at his side”).)       The IEP
identifies as a goal that, “[g]iven academic tasks (math, reading,
and writing), [O.V.] will begin a task within 5 minutes and
independently work in 10 minute intervals 4 out of 5 trials.”
(Docket Entry 37-8 at 15.) It also specifies as objectives that
(1) “[g]iven verbal directions, [O.V.] will start a task within 5
minutes of directions given 4 out of 5 trials” and (2) “[O.V.] will
maintain time on task for routine academic assignments within a 10
minute time frame with no more than 10 redirections 4 out of 5
trials.” (Id.)

                                        108




       Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 108 of 218
that’s improving.”       (Id. at 15.)       P.V. also expressed that O.V.’s

work at Pinewoods remained more challenging than at Hillandale.

(See id. at 16-17.)      P.V. further testified that, as of March 2016,

O.V. could independently read books (such as “Hop on Pop or Go,

Dog, Go” (id. at 8)) that he has read before and could read and

understand at least words with which he was familiar in new books.

(See id. at 7-9.)        In addition, O.V. “start[ed] to be introduced

[to] concepts of multiplication” and “start[ed] to get the idea of

what multiplication is, which is based on a foundation of addition.

So he’s starting to grasp that concept.”               (Id. at 10.)     Moreover,

O.V. could “add single digit numbers without help,” as well as

simple two-digit numbers.         (Id.)44    O.V. also “copies words that[

are]    being   shown”   and   can   do   the   same    when   “being   verbally

dictated,” at least for short “three, four letter[] words that he

would be familiar with.” (Id. at 12.)45 Additionally, he can write



     44 For reference, the May 2015 IEP specified as O.V.’s math
goal   that,    “[g]iven   manipulatives/objects,    [O.V.]   will
independently add single digit numbers with sums up to 10 with 80%
accuracy in 4 out of 5 trials.” (Docket Entry 37-8 at 9.)

     45 The May 2015 IEP states that, “[w]hen words are dictated,
[O.V.] is able to write 3 out of 15 (it, the, me) sight words
independently in one out of three trials.” (Docket Entry 37-8 at
11.) It further identifies as O.V.’s annual academic goal that,
“[g]iven verbal cues, [O.V.] will independently write words when
dictated with 80% accuracy 4 out of 5 trials.” (Id.) As the two
relevant objectives, it specifies that O.V. “will accurately write
26 out of 26 letters when letter sounds are dictated to him with 4
out of 5 trials” and that, “[w]hen letter sounds are dictated,
[O.V.] will write corresponding letters to independently generate
words with 80% accuracy 4 out of 5 trials.” (Id. at 12.)

                                      109




       Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 109 of 218
dictated sentences and, “without copying or being dictated,” he can

also “write a sentence.”        (Id.)

       As to O.V.’s enthusiasm and engagement at Pinewoods, P.V.

explained that “when [P.V. has] come to pick [O.V.] up, [P.V. has]

seen him [] work[ing] directly with the teacher.                [P.V. has] seen

O.[V.] coming up to the teacher and showing the teacher something

he was interested in.          [P.V.] ha[d] never seen that prior to

[Pinewoods].”      (Id. at 16.)46    P.V. further noted that he had seen

“O.[V.] surrounded by other kids even when [they a]re outside of

the classroom,” explaining that even when they have been “out and

about” in other settings, children from Pinewoods will come greet

O.V.     (Id.)

       M.P., who likewise observed O.V. at Pinewoods (see id. at

144),     also   testified    regarding       his   progress,    including   in

comparison to Hillandale (see, e.g., id. at 144-45).               For example,

M.P. testified:

       [A]t Pinewoods [O.V.] does geometry. Geometry, he learn
       how many sides of a square, how many sides of a pentagon,
       and how many sides of hexagon, and he learn how to write
       that. He learn how to make model of it.

            And when you tell him to make a square with even
       number of sticks, he know how to make a square.     No,
       actually, not even — give him a whole bunch. He know a
       square has four sides, so he would make a model. And he


     46 In this regard, P.V. testified that he observed O.V. at
Hillandale when, inter alia, P.V. took lunch with him, dropped him
off at his classroom in the morning, and participated in a science
fair in Ms. Turner’s classroom. (See, e.g., Docket Entry 101-3 at
173, 224-25; Docket Entry 101-4 at 21.)

                                        110




       Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 110 of 218
learned how to write square and he learned that is a
square, four sides, the same way for pentagon or hexagon.
These are the things [M.P.] didn’t see at Hillandale.

      *****

     O.[V.] did geography also. It’s amazing how they
can teach him geography at Pinewoods with puzzle with —
first he did puzzle parts. He will put Asia in a slot.
He will put Africa in a different slot.    And then he
color code it.    So when he see Asia, he know that’s
yellow. And when he say — when [his parents] say about
Asia, he remember that’s yellow for Asia.

     And he learn how to trace it, and he know on the
map, the seven continents on the map, where Asia is
supposed to be, where Africa is supposed to be. And he
can visualize that and draw it by using a stencil on his
own and then write the word down and color them.

      *****

     O.[V.] does spelling also, which he didn’t do at
Hillandale either.    He learn spelling by the teacher
giving him picture, maybe for example a ladybug, and then
he will pick out what is a bug, the word “bug.” And then
he matches with that.

     And then he copy it, and then you take all of that
away and dictate that to him and so that he can do that.
So he start to learn spelling. He learn how to memorize
the word by doing spelling, which never happened at
Hillandale.

      *****

     He — since he was at Pinewoods, he was — he was
invited to his first birthday party. And [M.P.] even
wrote on his invitation “O.[V.]’s first birthday party”
since he came to Pinewoods. And he went out with his
friends, little girls, and they dig dinosaur bones. And
he plays football with the boys . . . .

     Usually when [M.P. and P.V.] come and pick [O.V.] up
is at the end of the day. And the teachers always get
them outside for [the parents] to pick [O.V.] up when the
weather is nice. So [M.P.] saw him with all the kids.
And then he didn’t want to come home because he just want

                               111




Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 111 of 218
     to play with the other two girls or the boys that teach
     him how to play football or soccer.

          And when [M.P.] go[es] into the class all [M.P.]
     hear[s] and see[s] is O.[V.] this, O.[V.] that. All the
     kids talk about O.[V.], O.[V.] this, O.[V.] that, and
     [M.P.] hear[s] all about O[.V.]. And he’s a part — a
     member of the class.

(Id. at 144-46.)47

     M.P. also testified to O.V.’s ability to read independently,

explaining that, “[i]f you rewrite a story with all the sight words

he knows, he can read independently.”       (Id. at 150.)    M.P. further

explained that when O.V. reads an unfamiliar book, he tries to

sound out words that he does not already know.       (Id. at 152.)       M.P.

identified geometry and multiplication as the most advanced math

skill O.V. has learned “for now,” providing “3 times 5” as an

example of the “type of [multiplication] problem [M.P.] giv[es]

him.”     (Id.; see also id. at 153.)    She expressed her belief that

O.V. can count to 100 without assistance, although “he can miss

some number[s] because,” due to his apraxia, “he cannot say [them]”

(id. at 153),48 and explained how O.V. handles two-digit addition.

(See id. at 153-54.)      She further confirmed that O.V. can “write

his last name without assistance” (id. at 154)49 and can copy a


     47 M.P. speaks English as a second language.            (See, e.g.,
Docket Entry 17-2 at 45 n.15.)

     48 The May 2015 IEP indicates that, at most, O.V. “is able to
count to 19” in at least some trials. (Docket Entry 37-8 at 9.)

     49       The   May   2015   IEP   reflects   O.V.’s    inability to
                                                           (continued...)

                                   112




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 112 of 218
sentence, write a dictated sentence, and can, with context, write

a sentence without someone “telling him what to write” (id. at 155;

see id. 155-56 (elaborating on O.V. writing sentence in context of

discussing Scooby Doo movie)).

     Plaintiffs’ experts, Dr. Kurth and Dr. Orlando, conducted two

separate multihour observations of O.V. at Pinewoods, one a three-

hour examination in January and the other lasting “about four

hours, three to four hours” (Docket Entry 101-7 at 12) in February.

(See Docket Entry 101-6 at 121, 125, 133; Docket Entry 101-7 at 8,

12.) Those observations encompassed some interactions between O.V.

and his occupational therapist.     (See, e.g., Docket Entry 101-7 at

150-51 (testifying to occupational therapist’s presence for “an

hour to an hour and a half” (id. at 150) in February observation,

only 50% of which time she spent “within an arm’s length of O.[V.]”

(id. at 151)); Docket Entry 101-6 at 121-24 (noting occupational

therapist’s presence during math activity but not in remainder of

January observation).)

     Dr. Orlando described her observations and O.V.’s skills in

the context of the activities that she observed, which included a

math activity (that involved counting beads, writing the number of

beads, and coloring the beads on his worksheet), outdoor play, an

indoor activity involving play-doh (where O.V. used cookie cutters



     49(...continued)
independently write his last name.       (See Docket Entry 37-8 at 11.)

                                   113




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 113 of 218
to cut out shapes), and a group activity where “students had to

present items to [the teacher] in exchange for other items, and

they would do this as the teacher called upon each student” (Docket

Entry 101-6 at 123), a task in which the students had “different

criteria” and that “was all about being reinforced for completing

different work that they had to do in the classroom as well as work

that they completed at home” (id. at 124).          (See id. at 121-24,

132-35.)   In regard to the last activity, Dr. Orlando elaborated

that O.V.’s goal

     was to, one, learn the names of his classmates and to
     follow directions from his teacher. He was very engaged
     in this activity, as were all the students.      He was
     appropriate.

          It gave him lots of opportunities to practice saying
     students’ names, saying things like, “Can I have it,” or
     . . . some sort of prompt for the student, and then
     saying something to the teacher so it was an opportunity
     for lots of practice in particular skills.

(Id. at 124.)    Dr. Orlando further explained that, during O.V.’s

math activity, two girls engaged in similar activity came over to

O.V. and “model[ed] counting the beads.”        (Id. at 133-34.)

     In addition, Dr. Orlando provided the following “examples of

O.[V.]’s pragmatic abilities” (id. at 126):50




     50 Pragmatics constitute “th[e] social communication part” of
communication, namely, “the person’s ability to use language to
communicate in social situations.” (Docket Entry 101-5 at 142.)
According to Dr. Orlando, “in [her] interactions with [O.V.], he’s
got some pretty good social skills.       So that can really be
capitalized on to help him to learn.” (Id. at 143.)

                                   114




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 114 of 218
     He was engaging in back and forth conversations with the
     occupational therapist and the teacher, with the students
     in the class and with me.            And back-and-forth
     conversations of several turns that it showed the use of
     gestures and eye gaze and some word approximations and
     gestures and types of communication forms.

(Id.)   She elaborated upon one example of O.V. utilizing his

pragmatic skills:

     First when [she] met him at his home and interacted with
     him, he was — he was on his iPad. And [they] were —
     [she] went over to look at what he was doing on his iPad.
     And [they] just — [they] pointed to some things. And he
     said hello to [her].

          He jointly attended to the iPad with [her]. [They]
     had the eye — joint eye gaze. . . . [she] would ask
     something, not verbally, but ask him to show [her]
     something, and he would point to it and look at [her] to
     make sure that [she] had seen what he was looking at, so
     — and [they] had sort of this back and forth going on.

          When [she] observed him at school, . . . he had some
     clay and he was cutting it in these particular shapes.
     That was an activity given him — to him by his teacher.
     And he was cutting these shapes. And [she] came over to
     talk to him about those shapes.

          And it was like clay that he was molding and — or
     cutting, and then [she] started molding, and he was —
     [she] was sort of modeling like a train. And [she] just
     sort of put something together and then he said — he said
     — he said train or a word approximation of what [she]
     interpreted as the word “train.”

          And then he put it with another word, and [she]
     couldn’t really interpret what that word was, but he was
     persistent about it. And then he touched this sort of
     form that [she] had created to make a train. He touched
     it and sort of touched like an end of it, and he made
     like a blowing sound like “phoo” and sort of did this
     movement.

          And [she] said, “Do you mean smoke?” And he said,
     “Yes.” And [she] said, “Do you mean smoke train?” And
     he said, “Yes.” So [she] d[id]n’t know what smoke train

                                   115




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 115 of 218
     is. Well, [she] didn’t — [she] do[es] now. And so [she]
     Googled that on [her] phone and — just images and found
     some pictures, and [she] said, “Is this what” — “Are you
     talking about any of these array of pictures?” And he
     said, “Yes,” and he touched one.

          [They] looked at it and apparently it is a story
     that he is familiar with. And so [they] talked about the
     train in the picture, and he would talk about different
     parts and then sort of use word approximations to label
     the different parts of the picture that [they] were
     looking at.

(Docket Entry 101-5 at 144-46.)51 O.V. also asked Dr. Orlando, “not

specifically using his – using complete words, but through gestures

and word approximation[,] he asked [her] to write [ghost train] on

the model of the clay train that [she] had made.        And then also he

asked [her] to put his initials on the bottom of the train so we

would know that it was his.”      (Docket Entry 101-6 at 128.)

     She also explained that in this interaction:

     [O.V.] worked very hard to try to explain to [her] the
     concept of [the train] and, you know, in terms of
     describing the smoke and using eye gaze and gestures and
     word approximations.    And when [she] would give him
     feedback about what [she] thought he — he could gather
     from what [she] said [that she] did not understand what
     he was saying. And so he would try again.

          So he engaged in, you know, several communicative
     forms such as requesting and commenting and questioning
     and being persistent and saying — refusing such as saying
     no. Those are all communicative functions that — and
     with a variety of communication forms which are the



     51 In her testimony the following day, Dr. Orlando clarified
that she had “erroneously described it as the smoke train, but it
was smoke that he was describing. It was called the ghost train.
That was what [she] Googled was ghost train.” (Docket Entry 101-6
at 127.)

                                   116




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 116 of 218
     things like gestures, pointing, word approximations and
     used those appropriately to convey a message.

(Id. at 127.)

     Dr. Orlando also provided examples of the prompting she

observed (see id. at 125), explaining “that the school did prompt

O.[V.] to complete a task, but it was systematic in a least-to-most

fashion” (id. at 126).      Dr. Orlando did not count the frequency of

the prompting, but indicated that she did not “observe anyone

prompting [O.V.] 98 times in ten minutes.”               (Id.)

     Dr.    Orlando    further    explained      that,   in   terms   of    O.V.’s

communication progress, “having appropriate models for language,

behavior,    and     engagement   in    social     and    academic    skills    is

beneficial. And so being in a general education classroom with the

provision of all of those typical models for language, behavior,

academic and social interaction would be beneficial.”                      (Id. at

113.) Per Dr. Orlando, experience in the general education setting

also benefits children like O.V. with limited disabilities both

academically and in terms of their “overall progress.”                     (Id. at

114.)   In this regard, she explained:

     What [they] know in the literature is that being exposed
     to typical models and having access to the general
     education that’s being taught to general education peers
     is beneficial for all students including those with
     limited disabilities. And not — not having those models
     would not provide you with the necessary models that you
     would need to see what does typical discourse look like
     for same age peers, typically developing peers.

            ******


                                       117




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 117 of 218
          . . . .    So for children who have disabilities,
     including those who have limited disabilities, having
     access to the general education curriculum plus those
     nondisabled peers and the way that those nondisabled
     peers are interacting with academics as well as
     interacting with each other and with the teacher is
     beneficial for students as it provides them with these
     models for what instruction would look like.

(Id.; see also id. at 114-15 (explaining that, even when “similar

standards are being taught in the special education classroom, the

lack of access to those typically developing peers and the model of

the way that those peers are interacting with the instructor, the

instruction, and the curriculum would create that — that it is a

different experience for the student with disabilities and students

with limited disabilities who are segregated”).)

     Finally,     based   on   her   “expertise,”      Dr.   Orlando   declared

Pinewoods   “an    appropriate       placement   for    O.V.”   for    “several

reasons.”   (Id. at 128.)      She explained:

     One, it has students of a grade level which he was in at
     the time that [she] observed him. The teacher was able
     to provide instruction to him on a variety of course
     topics.   He was engaged.   He was able to get related
     service there. That related service provider was also
     able to consult with the educator to — on specific
     strategies that might support O.[V.] when the related
     service provider is not present.

          There were other students who were typically
     developing present in the classroom that were interacting
     with him. He was provided with many opportunities to
     interact with the students. He was provided many models
     of academic and social discourse.

          And he was able to function like in the example of
     his coming into the classroom and putting away his jacket
     and putting — and getting his glasses out of his
     backpack.    And that he was able to do with — [Dr.

                                       118




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 118 of 218
     Orlando] do[es]n’t recall there being any prompting for
     him to complete that. It was a matter of him following
     what was protocol for every child that came into the
     classroom.

(Id. at 128-29.)52

     Dr. Kurth similarly discussed her observations of O.V.’s

experience at Pinewoods (see, e.g. Docket Entry 101-7 at 8-20, 147-

67), explaining that “[she] spent a couple of hours at Pinewoods

during just a regular school day and [she] was able to observe

O.[V.] in several different activities” (id. at 8).             Dr. Kurth

elaborated:

     [she] observe[d] O.[V.] across different activities and
     working with different people. O.[V.] — [she] saw him
     sitting next the teacher actually during the morning kind
     of warmup routine or greeting routine where the teacher
     was reading to everybody. So all of the students were
     sitting in a circle on a carpet, and O.[V.] was sitting
     . . . right next to the teacher.




     52 In this regard, Dr. Orlando had previously testified that
she “observed [O.V.] coming into the classroom [in the morning].
He removed his jacket. He was able to — and put away his backpack.
He was able to get his glasses out of his backpack and put them
on.” (Id. at 121.) “At that time students were engaging in a
variety of activities.    O.[V.] sat on the floor.      All of the
students have – could have locations on the floor where they did
their work, and he — he sat down and was given some tasks to do.”
(Id.) By contrast, at the “beginning of the” 2014-2015 school year
at Hillandale, O.V. “refused to come in the classroom. It was a
struggle every morning to get him in.       Sometimes [M.P.] would
physically pick him up and carry him and put him in the seat. Most
of the time he would put his head down.” (Docket Entry 107-8 at
29.)   “Once [they] had someone else start bringing him in the
morning, whether it was the principal or another teacher coming in
in the morning, he still would come in but he would most of the
time refuse to unpack his backpack and get — turn his folder in and
things of that nature, even after several reminders.” (Id. at 30.)

                                   119




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 119 of 218
     And so the teacher would read and then kind of show
the pictures to all of the students who were sitting in
the circle. And O.[V.] was listening and looking at the
pictures. And there was a little boy sitting next to
O.[V.] who would — they would kind of comment together
. . . about what they were seeing in the pictures.

     And after that activity — and [Dr. Kurth] do[es]n’t
think it lasted more than ten minutes, the teacher sort
of explained that there were these options and what the
students could go work on and here’s how they should
prioritize what they should choose to work on during the
morning.    And O.[V.] went to a math area in the
classroom. And there were several of these things, like
work station things in the classroom.

     And he started working on math and some literacy
activities. And [Dr. Kurth] saw him do a lot of that
with [an occupational therapist] . . . . [who] happened
to be there that day. So [Dr. Kurth] saw O.[V.] doing
skip counting and adding and subtracting using different
beads for his math.

     [O.V.] had a visual schedule that was provided for
him that [the occupational therapist] and the teacher had
created first thing that morning. [Dr. Kurth] saw them
talk about that.     And so O.[V.] would sort of just
proceed through that schedule.     And when he finished
something, he would cross off that he had done it. And
so he did this math activity with counting . . . and then
writing number sentences, so — addition sentences really.

     And then he moved on to — there was a map activity
that he did.    It was kind of like a fine motor task
really, because it was placing puzzle pieces in a map is
the best way [to] say it. It was a map of North America.

     And then he also did a writing — he was given
pictures and was writing down the word for the pictures.
And he ended up using those pictures and the words that
he had generated to write sentences.

     . . . [The teacher and occupational therapist] were
really impressed with how well [O.V.] did it because he
was able to write and spell many of those words
independently and . . . they just commented that they
were really impressed that he was able to do that that
day.

                               120




Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 120 of 218
          . . . [T]hat activity probably lasted an hour or
     two. [Dr. Kurth is] not really certain. And then there
     was a whole class art assignment. And the students were
     supposed to . . . . kind of make a coloring book. And so
     they had objects that they would trace—

(Id. at 8-10.)    Dr. Kurth continued:

     And so the students had a bunch of objects that the art
     teacher had brought in. And they were supposed to trace
     those objects in overlapping patterns, really, and then
     they could color them in. So it was kind of like adult
     coloring book sort of, if you’ve ever seen those in the
     grocery store or something. It was something that looked
     kind of like that they were making.

          So O.[V.] participated in that activity as well, and
     he sat at a table with a bunch of other boys at that
     time, and he . . . participated just as they did in doing
     this lesson.    And then after that art, the students
     transitioned back to doing more independent work, so they
     had different assignments.    Some kids were writing a
     paragraph. There was a paragraph that they had to finish
     or, you know, just other math or reading activities.

          And so O.[V.] then went back to his work area. And
     as [Dr. Kurth] recall[s], he was still — he was still
     working on some of his math at that time, but [she did
     not] remember the details of what he did. And that’s
     about the time that [she] had to leave.

(Id. at 11-12.)

     Dr. Kurth also discussed in more detail O.V.’s interactions

with other students (id. at 152-55), as well as his interactions

with the occupational therapist and Ms. Palacioz (see, e.g., id. at

12-18, 150-67) and their interactions with each other (see, e.g.,

id. at 14-15).    Dr. Kurth further explained that she conducted an

“ecological assessment,” in which one identifies “step-by-step what

happens during the day, then what typical kids do, and then what

O.[V.]’s response was, and . . . then if there was a discrepancy,

                                   121




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 121 of 218
. . . what supports you would need or skills you would need to be

taught so that there was no longer a discrepancy.”             (Id. at 149.)

Dr. Kurth summarized the findings of this assessment as follows:

       [Dr. Kurth] saw O.[V.] . . . participating in a variety
       of different activities that included whole group and
       independent   individual   and  transitioning   between
       activities.

            And in summary what [she] found was that O.[V.] was
       very successful in participating in all of those
       activities and there were very few instances in which
       some other skill would need to be taught or extra
       adaptation brought in because the school had already done
       a lot of those simple things.

            So they had a checklist of activities for him to do.
       They had a visual schedule. They had work spaces set up.
       It was nothing extraordinary, but it was the small
       setting that he needed to be independent and successful
       in that setting.

(Id.    at   149-50;   see   also,   e.g.,   id.   at   14   (explaining    how

occupational therapist used “a countdown timer so that O.[V.] knew

how much time he had to finish [an] activity,” describing that

timer as “really a powerful thing for him,” in that “it mattered to

him to finish before the timer was up”), 152 (explaining that

occupational therapist did not bring timer, which “[wa]s there in

the classroom,” and that Dr. Kurth observed Ms. Palacioz and

another student using timer with O.V.).)

       Additionally, Dr. Bell and Dr. Kurth conducted a joint two-

hour observation of O.V. at Pinewoods in April 2016.             (See Docket




                                      122




       Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 122 of 218
Entry 101-10 at 74; see also Docket Entry 37-22 at 1, 8.)53                Dr.

Bell and Dr. Kurth provided very different characterizations and

interpretations of the events they observed.            For instance, Dr.

Bell testified that she observed O.V. engaged in a “drawing thing

for an hour” (Docket Entry 101-10 at 88; see also Docket Entry 37-

22 at 2 (“OV continues coloring the pictures of cut out dinosaurs

on his poster board.”)), which she “d[id]n’t see how it was

connected to any academic task” (Docket Entry 101-10 at 88).

      She further perceived O.V.’s interactions with other students

during this drawing activity, which included one girl drawing a

dinosaur that O.V. placed on his poster board (see Docket Entry 37-

22 at 2), as involving “a synthetic peer structure.” (Docket Entry

101-10 at 92.)    For the majority of the remaining hour of the joint

observation, Ms. Palacioz worked one-on-one with O.V. on his math

and   writing    activities,    tasks   that   Dr.   Bell   interpreted    as


     53 The observation began approximately thirty minutes after
O.V. arrived at school, carrying a “poster board [that] looked like
it had paper items glued to it, perhaps a homework or school
project.” (Docket Entry 37-22 at 1.) When Dr. Bell and Dr. Kurth
arrived in the classroom, Ms. Palacioz was “talking to a student
about his work plan for the day” and O.V. was “walk[ing] to the
space . . . . [that] appear[ed] to be his work area – there [wa]s
a mini carpet/mat down that he place[d] the poster board on” and
“beg[an] coloring” the pictures “on his poster board.” (Id.) His
work area also contained a “d[inosaur] head statue/figurine” and a
“d[inosaur] book.” (Id. at 2.) (Dr. Bell’s testimony and notes
variously refer to the creatures involved in O.V.’s work as dragons
or dinosaurs (see, e.g., id. at 1-2), but she later clarified that
his work involved “drawings of dinosaurs that are colored[,]
. . . . not dragons” (Docket Entry 101-10 at 228 (noting that,
although, in her view, “[t]hey look like a dragon,” they constitute
“individual[ly labeled] dinosaurs”)).)

                                     123




      Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 123 of 218
involving a high level of prompting and producing a low level of

work.      (See Docket Entry 37-22 at 5-8; Docket Entry 101-10 at 84-

88.)54   In Dr. Bell’s view, “[n]othing” about Pinewoods’s “learning

environment was well suited to O.[V.]’s needs” (Docket Entry 101-10

at 88), as she “believe[d]” that “the educational opportunities

O.[V.]      received     at   Pinewoods        during”   her    observation         were

“extremely limited, not individualized” (id. at 92; see also id.

(“It was O.[V.] doing something — some things completely and

utterly different and not connected to any of his peers.”)).                         Dr.

Bell also viewed O.V. as “pretty isolated” (id. at 95), testifying

that there “was never an opportunity for [him] to go out and

initiate conversation with peers because he was in his spot the

entire time” (id. at 92; see also id. (“He didn’t even maneuver the

classroom physically other than getting up and going to get the bag

of   the    plastic      dinosaurs      [for    his   math   activity]       with    the

teacher.”)).        Finally,      Dr.    Bell   explained      that   she    does    not

perceive the Montessori environment as appropriate for “where

[O.V.]      is   now,”    given    that    Montessori        students       have    more



     54    The math activity involved the creation of number
sentences using dice and plastic dinosaurs as manipulatives. (See,
e.g., Docket Entry 37-22 at 5-6.) At the start of the writing
activity, “O.V. yawn[ed]” and confirmed to the teacher that he was
“‘[s]leepy,’” so they “g[o]t up and walk[ed] to [another] portion
of the classroom” where they “thr[e]w a ball back and forth” for a
few minutes before resuming the writing activity. (Id. at 7-8; cf.
Docket Entry 37-10 at 2 (indicating that, at May 2015 IEP meeting,
private occupational therapist recommended having O.V. “move around
when he’s sleepy”).)

                                          124




     Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 124 of 218
“expectations      for   more   independence        and   working   on       their

independent work plans,” and, in her view, “O.[V.] is not there.”

(Id. at 96.)

      However, Dr. Bell’s notes from this observation identify

multiple instances of O.V. leaving his work mat area, including

when he and the teacher’s assistant went to retrieve two girls from

the library because, per the teacher’s assistant, “O.V. want[ed

]one [of them] to draw a dinosaur for him” (Docket Entry 37-22 at

2), as well as when O.V. and Ms. Palacioz walked to another portion

of the classroom to throw a ball (see id. at 7-8; see also id. at

2 (indicating that O.V. “walk[ed] away” from his mat and “goes to

two boys on the floor and points to their work area” to indicate

that he “was looking for a writing board to color”)).               The notes

also reflect that, at various points during the observation, O.V.

interacted with other children, verbally and otherwise (see, e.g.,

id.   at   1   (indicating   near   start     of   observation   that    a   girl

approached     O.V.’s    work   area    and   “OV    initiates   ‘hi’”),      2-4

(detailing O.V.’s interactions with girls from library); see also

id. at 4-5 (noting that four girls “work[ed] on something to do

with mammals — creating posters with information about a specific

animal; drawing pictures from images on the laptop[s with which

they were working and]; taping drawings onto large paper” while

sitting “about 3-4 feet from OV” during his drawing activity)).




                                       125




      Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 125 of 218
      Moreover, Dr. Bell admitted that she has never taught in a

Montessori school and lacks “formal[] train[ing] in the Montessori

curriculum.”      (Docket Entry 101-10 at 226; see also id. at 231

(conceding lack of “familiar[ity] with all the different parts of

a lesson” and “individual expectations . . . of the students”).)

She    also   denied    “familiar[ity]       with   the      Great   Lessons   of

Montessori,” including the “second grade lesson which would be the

Coming of Life.”       (Id. at 227.)    She further acknowledged that the

poster board on which O.V. worked during her observation contained

both individually labeled cutout “drawings of dinosaurs that are

colored” (id.     at    228),   as   well    as   multiple    children’s   names

“written at     the    bottom   of   it,”    including    “two    female   names,

possibly” the two girls working with O.V. during her observation

(id. at 229).

      Dr. Kurth also testified regarding this joint observation.

(See Docket Entry 101-14 at 105-20.) She disagreed with Dr. Bell’s

interpretation of the events that they observed.                 (See, e.g., id.

at 105-06.)    For instance, Dr. Kurth disputed Dr. Bell’s assertion

that O.V.’s work qualified as “completely and utterly different and

not connected to any of his peers” (Docket Entry 101-10 at 92).

Rather,

      [Dr. Kurth] know[s] from the Montessori curriculum at
      Pinewoods that students were studying an evolution unit.
      And so part of that unit was looking at the evolution of
      life on earth, and so our dinosaurs are part of that
      evolutionary history.


                                       126




      Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 126 of 218
          And students in Montessori programs can learn about
     content at their own pace and the method of learning that
     suits them. And so what [Dr. Kurth] believe[s they] saw
     actually was O.[V.] learning about dinosaurs in one way
     of learning. And the girls that were sitting next to him
     had books about mammals and primates and so forth that
     they were learning about and that also fits into that
     evolution unit. That was most likely what this activity
     was derived from.

          So what [Dr. Kurth] saw was O.[V.] working on
     something that was part of a unit or a lesson of study
     and fits well into that idea of self-directed learning
     that would occur in a Montessori classroom.

(Docket Entry 101-14 at 108; see also id. at 108-09 (noting that

“the teacher did this math activity with O.[V.] in which he

selected dinosaurs, which to [Dr. Kurth] felt like an extension of

a previous lesson about dinosaurs that was perhaps something he was

interested in”).)

     Dr. Kurth also perceived “the prompting that happened during

the math activity” differently than Dr. Bell did.          (Id. at 108.)

More specifically,

     what [Dr. Kurth] saw [during this activity] was a student
     who had been taught to be prompt dependent. And so there
     were several times that [Dr. Kurth] noted in [her] notes
     that O.[V.] would kind of hover over the page and look
     expectantly at the teacher as if he was waiting for her
     to tell him what to do. And to [Dr. Kurth] that is a
     strong indication of years and years and years of being
     taught to wait and be prompted for every step.

          And a few times he even made what appeared to be a
     mistake on purpose. For example, he wrote the letter h
     instead of the number 4, and he started laughing. And
     when the teacher saw that, she laughed too and said,
     “That’s silly. That’s an h, not a 4” or something. And
     [Dr. Kurth] could interpret that as a way of him
     initiating social interaction with the teacher.


                                   127




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 127 of 218
            Again, [Dr. Kurth] think[s] he probably knew how to
       write the number 4, but was joking in his way about what
       — you know, to elicit this interaction with his teacher.
       And you can imagine with a student with limited verbal
       skills that he would take unusual steps perhaps to
       initiate those kinds of interactions.

(Id. at 109-10.)

       Dr. Kurth further testified that

       [O.V.] seemed to be initiating interactions with the[
       other children] and working on, you know, his history
       content, for, you know, lack of a better word, and then
       social communication skills throughout, so — and it was
       a very natural thing for him to be doing, that he was not
       in any way being bothered by that sort of interaction.

(Id.     at   111;   see   also,    e.g.,   id.   at   119-20    (describing

interactions).)        Moreover, based on her observations of O.V.

“smiling and laughing and interacting with other students,” Dr.

Kurth “say[s] that he did appear to be happy.”            (Id. at 113.)

       In addition, Dr. Kurth explained that, although “[Pinewoods]

was certainly probably a very different set-up than O.[V.] was used

to,” Dr. Kurth “felt that [O.V.] was really doing a remarkable job

of   understanding     th[e   Montessori]    expectations”    for   “being   a

student and being a learner.” (Id.)         By way of example, she noted:

       [W]hen the teacher asked [O.V.] if he was done [with his
       dinosaur project] and he said no and chose to continue to
       work on the task, that’s a basic sort of principle in
       Montessori schools as well. And O.[V.] was learning to
       exert that sort of self-determination and self-learning
       that is really important sort of for everybody. So [Dr.
       Kurth] thought there was a lot of good opportunities
       being provided to O.[V.] in that classroom.

(Id.) Dr. Kurth also stated that O.V.’s math activity qualified as

inclusive instruction, which she characterized “as having a student

                                      128




       Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 128 of 218
have their learning needs met in a general education setting,

meaning supports and services are brought to that student so they

can participate at their level.”        (Id. at 116.)     Dr. Kurth further

opined    that   O.V.’s   teacher   “has   a    foundation”     for   inclusive

instruction, notwithstanding that, “if [Dr. Kurth] were to work

with this teacher and provide her pointers on how should could do

[inclusive    instruction]    in    different    ways,   [Dr.    Kurth]   would

certainly do that.”       (Id.)

     C.    June 2016 IEP

     Finally, the administrative record reflects that DPS conducted

IEP meetings for O.V. in May and June of 2016.            (See Docket Entry

105-1 at 7.)      The IEP Team Meeting Minutes from the June 2016

session provide for O.V.’s enrollment in the fourth grade at

Hillandale for the 2016-2017 school year.            (See, e.g., id. at 14

(noting that on regular end of grade test O.V. would “be given a 4th

grade reading passage”), 15 (discussing “what Science looks like in

4th grade”).) They also reflect that O.V. had learned “to tell time

by 30 minutes” using a clock, such that, if “told the time, he can

move the clock to the hour and half hour,” and had also learned to

“tell[] time with an analog clock.”             (Id. at 10.)     In addition,

O.V. “understand[s] when it is time to go to lunch or recess.”

(Id.)     O.V. had also developed an “enjoy[ment of] writing.”             (Id.

at 12.)




                                     129




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 129 of 218
      Per the Minutes, O.V. “[wa]s working on double digit[]”

addition at Pinewoods (id. at 9) and his “sight word vocabulary

ha[d] increased” (id. at 8).          He had also learned to state his

birthdate.       (Id. at 12.)     Further, although the absence of Ms.

Palacioz from the meeting and the “lack [of] critical clarifying

information” regarding O.V.’s Pinewoods work samples presented

challenges in developing his IEP goals for the 2016-2017 year (id.

at   8),   the   IEP   Team   determined    that   an   IEP   goal   “based   on

decoding/word attack” qualified as “appropriate” for O.V. for the

following year, with a specific goal of “reading 4 out of 5 words

in 3 out of 4 consecutive trials” established.            (Id.; see also id.

(“Ms. Bunn stated that this piece was difficult for her to write,

as when she last worked with him he was working on CVC words.”).)

Finally, as a supplemental aid, “[m]anipulatives w[ere] added to

each area of the curriculum” (id. at 13).           (See id. at 12.)

      ii. Administrative Findings

      Largely     mirroring    the   Durham   Board’s     proposed    decision

(compare Docket Entry 17-1, Findings ¶¶ 109-24, Conclusions ¶¶ 50-

55, with Docket Entry 205-1 at 47-49, 56-57), the ALJ found:

           109. On September 28, 2015, Petitioners P.V. and
      M.P. provided Respondents written notice of their intent
      to enroll O.V. in a private school, and seek tuition
      reimbursement from DPS.    (Pet’rs Resp. Opp’n Resp’t’s
      Mot. Partial Summ. J. and Cross-Mot. Partial Summ. J. Ex.
      13.) On or around November 9, 2015, Petitioners withdrew
      O.V. from the [DPS], and enrolled him at a private
      school, Pinewoods Montessori. (Tr. Vol. IV, 661)



                                      130




     Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 130 of 218
     110. Pinewoods Montessori School offers a hands-on,
multisensory approach and defined curriculum “to appeal
to all types of learners.” (Tr. Vol. VI, 896, 897, 899)
The Montessori model allows for multi-age group settings.
(Tr. Vol. VI, 896, 897)       The Montessori model was
originally designed, and the materials created, based on
the   founder’s   work   with    students   with   mental
disabilities. (Tr. Vol. VI, 897)

     111. While O.V.’s teacher from Pinewoods did not
testify at the contested case hearing, the Head of the
Pinewoods, Jennifer Sewell, did. Ms. Sewell explained
that at Pinewoods, O.V. has his “own individualized
works,” and is permitted to work on a lesson that is
appropriate for his development and needed for his
individualized progress, because the Montessori concept
provides for each student to work on different content at
different times. (Tr. Vol VI, 907)

     112. Sewell noted that O.V.’s teacher uses both the
built-in   materials   associated   with   a   Montessori
Curriculum (i.e., metal insets to strengthen the pincer
grasp, help students form letters the correct way, and
learn geometrical shapes) (Tr. Vol VI, 919), as well as
materials and “works,” or “any assignment or activity,”
designed by the individual teacher to support a student’s
individual needs.     (Tr. Vol VI, 918)       O.V. works
independently, in groups with non-disabled peers, and
with the assistance of supplemental aids and services
including visual supports, such as a timer and checklist
of tasks. (Tr. Vol. VI, 922)

     113. Ms. Sewell explained that Pinewoods’[s]
approach to redirecting O.V. appropriately, incorporated
the premise that[,] should O.V. require several reminders
on a particular task[,] O.V.’s “teacher may choose a
different task or assignment for [O.V.] to work on since
[he is] having trouble staying on the one that [the
teacher] had assigned first.” (Tr. Vol. VI, 906)

     114. Further, [Ms.] Sewell described how O.V.’s
teachers designed a plan to meet O.V.’s unique needs,
thus allowing him to progress through the entire
Montessori academic curriculum working in a classroom
with his non-disabled peers.    (Tr. Vol VI. 913, 914)
While O.V. is permitted to work on a particular
assignment as long as is needed for him to complete the
assignment, due to the supports available to O.V., it

                               131




Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 131 of 218
does not take him multiple days to complete assignments.
(Tr. Vol. VI, 914)

     115. Ms. Sewell occasionally observed O.V.’s
classroom for brief periods of time, but was unable to
speak definitively regarding O.V.’s skill level or his
progress in that classroom. (Tr. Vol. VI, 916, 930).
She explained that the school did not believe O.V. was
ready to move on to the 4th grade, and that he would be
repeating the 3rd grade in the 2016-17 school year. (Tr.
Vol. VI, 954)

     116. Pinewoods provided progress reports to
Petitioners to monitor O.V.’s progress, and provided
Petitioners an individualized profile of O.V. that was
individually tailored to O.V.’s strengths, weaknesses,
and areas of progress. (Tr. Vol VI, 905, 906) However,
Ms. Sewell did not present any progress monitoring data
at hearing exhibiting O.V.’s performance at Pinewoods as
Pinewoods does not appear to keep such data. (Tr. Vol.
VI, 956-958).

     117. At hearing, Ms. Sewell provided a limited
number of work samples as an Exhibit.      These samples
showed   O.V.’s   activities   in   coloring,   counting,
single-digit addition, copying letters and words, and
possibly some basic vocabulary (P. 89 at 1770-1795).
However, because O.V.’s teacher from Pinewoods did not
testify at hearing, no meaningful context regarding O.V’s
samples was provided.

      118. Witnesses for Petitioners confirmed that
Pinewoods does not provide the related services, such as
speech therapy and occupational therapy, that O.V.
received from the [DPS].      Instead, Petitioners have
contracted a private occupational therapist to visit O.V.
at Pinewoods once a week. O.V.’s teachers work with his
private therapist to provide necessary modifications or
accommodations. (Tr. Vol. VI, 912, 913, 924-925, 1110,
1113)

      119. Both of Petitioners’ experts conducted
observations of O.V. in the Pinewoods setting. It is
notable, however, that both observations took place
during the one time each week when O.V.’s private
occupational therapist was working with O.V. individually
in the classroom.    (Tr. Vol. VI, 1022; Tr. Vol. VII,
1105)

                               132




Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 132 of 218
          120. Based on an Order from the [ALJ], Dr. Bell and
     Dr. Kurth conducted a joint observation of O.V. on April
     20, 2016, more than five months after O.V. had
     transferred to Pinewoods.     Dr. Bell’s contemporaneous
     observation   notes   identified   significant   concerns
     regarding the Pinewoods program, including that O.V.
     appeared to have a workspace separate from his classmates
     where he spent most of his time in the classroom. Dr.
     Bell thought that the little peer interaction O.V. had,
     seemed contrived by the teaching assistant, and the other
     students did not treat O.V. as a peer. She observed O.V.
     spend over an hour coloring by himself. O.V.’s teacher
     did little direct instruction with O.V., and was unable
     to get much work out of him when she did work with him.
     (R.12 at 1-9)

          121. On rebuttal, Dr. Kurth disagreed with Dr.
     Bell’s interpretation of the events, though the
     underlying facts were not in dispute. (Tr. Vol. XIV,
     2543-44). Dr. Kurth did not provide any written summary
     of her April 20, 2016th observations at hearing.

          122. Based on the evidence presented regarding the
     Pinewoods program, it is noteworthy that the issues
     Petitioners complained about regarding Respondent’s
     program were even more present at Pinewoods.       While
     Petitioners criticized Respondent’s progress monitoring
     data, Pinewoods provided no data at all.           While
     Petitioners criticized Respondent’s individual education
     plan and lesson plans for O.V., no written plan was
     presented from Pinewoods other than general testimony
     that such plans existed. While Petitioners criticized
     Respondent’s teachers’ training, there is no evidence
     that the Pinewoods instructor had any experience or
     training at all in working with students with
     disabilities, let alone students with challenges as
     substantial as O.V.’s. While Petitioners criticized the
     number of redirections provided by Respondent’s staff,
     Dr. Bell counted much higher rates of verbal redirection
     by the Pinewoods teacher during her observation in April
     2016. (R.12 at 6).[55]


     55 During    Ms.   Palacioz’s work with O.V., Dr. Bell conducted
two “samples of   the   prompting and actually timed it” (Docket Entry
101-10 at 86).    Per   Dr. Bell, Ms. Palacioz prompted O.V. six times
in the initial    one    minute timed sample and eight times in the
                                                        (continued...)

                                   133




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 133 of 218
          123. Based on the few work samples provided from
     Pinewoods, O.V. continued working on the same skills he
     had been working on when he left DPS, including counting,
     single-digit addition, copying short words from models,
     cut-and-paste activities, and basic vocabulary. (P.89 at
     1170-1795). Further, Pinewoods had already deemed O.V.
     unready to move on to the next grade level (Tr. Vol. VI,
     954), which calls into question Petitioners’ assertion
     that O.V. made academic or functional progress at
     Pinewoods.

          124. Other than Petitioners’ witnesses’ general
     testimony regarding O.V.’s progress, there is little to
     no evidence that O.V. benefitted from, or made progress
     in the Pinewoods program.        Records and testimony
     established that O.V. requires substantial individual
     support, direct instruction, and repetition of skills in
     a structured environment.      By nature, a Montessori
     program is relatively unstructured, generally self-paced,
     and self-determined by the student.        There was no
     evidence establishing that O.V.’s teacher had any
     specific training regarding how to work with him. The
     scant evidence of O.V.’s teacher’s direct instruction of
     O.V. showed insufficient time spent instructing O.V.,
     ineffective techniques, and a lack of meaningful
     assignments.

(Docket   Entry   17-1,   Findings    ¶¶   109-24   (certain   brackets   in

original).)   The ALJ then concluded:

          50. The appropriateness of a unilateral private
     placement is a subsequent consideration that requires the
     Petitioners to first establish that the program offered
     by the Respondent was legally insufficient. M.S. ex rel.
     Simchick v. Fairfax Cty. Sch. Bd., 553 F.3d 315, 324 (4th
     Cir. 2009).      Based on Conclusions of Law 1-48,
     Petitioners have failed to make this threshold showing,
     and therefore, the [ALJ] need not address the issue of
     private placement.

          51. Nevertheless, because th[e ALJ] received
     evidence regarding the issue of the private placement,
     and made factual Findings of Fact related thereto, the


     55(...continued)
latter one minute timed sample.       (Id. at 86-87.)

                                     134




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 134 of 218
     [ALJ] will make provisional Conclusions of Law regarding
     this issue.

          52. For reimbursement to be available, Petitioners
     must prove that their unilateral private placement is
     appropriate to meet the student’s needs. See M.S. ex
     rel. Simchick v. Fairfax Cty. Sch. Bd., 553 F.3d 315, 324
     (4th Cir. 2009).

          53. Based on Findings of Fact 99-107 [sic] and other
     evidence in the record, Petitioners have failed to
     present   substantial   evidence   that   the   Pinewoods
     Montessori program was appropriate to meet O.V.’s unique
     needs. Petitioners presented no educational plans from
     Pinewoods, and no progress monitoring data from
     Pinewoods. Petitioners did not call O.V.’s teacher at
     Pinewoods, who would be in the best position to speak to
     his abilities and progress or lack thereof, to testify.
     With only general testimony from the Head of Pinewoods,
     and conflicting expert testimony about observations
     totaling only a few hours of O.V.’s entire academic year
     to rely on, the [ALJ] cannot conclude that Petitioners
     have met their burden on this issue.

          54. The lack of related services provided at
     Pinewoods      Montessori     contributes      to     its
     inappropriateness.    O.V. received weekly occupational
     therapy, monthly physical therapy, and speech therapy 2-3
     times per week in the [DPS]. Petitioners’ own expert,
     Dr. Orlando, recommended daily speech therapy for O.V.
     Yet at Pinewoods, O.V. received occupational therapy once
     a week and speech therapy once a month.

          55. To the extent that a decision on this issue is
     required, the [ALJ] concludes that the private placement
     at Pinewoods Montessori was not an appropriate placement
     for O.V.

(Id., Conclusions ¶¶ 50-55.)

     In turn, the SRO found:

          217. The burden of proof to show that Petitioners’
     private-school placement is appropriate rests with
     Petitioner.   See Schaffer v. Weast, 546 U.S. 49, 62
     (2005).



                                   135




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 135 of 218
          218. The IDEA provides that a school district may be
     required to retroactively fund private-school tuition for
     a child with a disability if (1) the district failed to
     offer FAPE and (2) the private-school program obtained by
     the    parent    was    appropriate.       [20]    U.S.C.
     § 1412(a)(10)(C).

          219. Petitioners satisfied their burden of proof
     that Respondent failed to offer FAPE in O.V.’s May 2015
     IEP, but the record is equally divided on whether his
     private-school placement at Pinewoods Montessori was
     appropriate. ·

          220. Petitioners[’] experts and Respondent’s expert,
     Dr. Bell, observed O.V. in his private-school placement.

          221. These experts had quite polar views of the
     adequacy of this placement.

          222. O.V.’s teacher in this setting did not testify,
     although the Head of School who had been in O.V.’s
     classroom there, did.

(Docket Entry 17-2, ¶¶ 217-22 (footnote omitted).)56 She thereafter

concluded:

          53. Retroactive tuition reimbursement is available
     to families of children with disabilities when (1) the
     district failed to offer FAPE to the child and (2) the
     private-school program obtained by the parent was
     appropriate. [20] U.S.C. § 1412(a)(10)(C).

          54. Petitioners satisfied their burden to establish
     that Respondent failed to offer FAPE in O.V.’s May 2015
     IEP. But the record is equally divided on whether O.V.’s
     private-school placement is appropriate.

          55. With equally divided testimony in the record,
     and the burden of proof on the Petitioners, the [SRO]
     concludes that the ALJ’s decision in favor of Respondent


      56 In another portion of her decision, the SRO also found
that “O.V.’s current private placement where he is fully included
in   a regular    classroom,”  namely   Pinewoods,   “successfully
implemented” one of Dr. Kurth’s examples for modifying O.V.’s math
curriculum. (Docket Entry 17-2, Findings ¶ 169.)

                                   136




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 136 of 218
     on this issue is adequately supported by an independent
     review of the entire record.

(Docket Entry 17-2, Conclusions ¶¶ 53-55.)

     iii. Analysis

     “A district court has the power to ‘grant such relief as [it]

determines is appropriate,’ 20 U.S.C.A. § 1415(i)(2)(C)(iii), in

light of a school system’s failure to provide educational benefit

to a disabled student. This language confers ‘broad discretion’ on

the court in fashioning an appropriate remedy.”          M.S., 553 F.3d at

325 (brackets in original) (citing, inter alia, Draper v. Atlanta

Indep. Sch. Sys., 518 F.3d 1275, 1283-90 (11th Cir. 2008)).              As

such, a “district court [i]s free to fashion appropriate relief for

[a student] regardless of the options offered in the discussion of

[an] administrative law judge.”         Draper, 518 F.3d at 1285.

     Further, under the IDEA, when a state “fails to provide a

FAPE, [a] child’s parent[s] may remove the child to a private

school   and   then   seek   tuition    reimbursement   from   the   state.”

Lawson, 354 F.3d at 320.           “The parent may recover if (1) the

proposed IEP was inadequate to offer the child a FAPE and (2) the

private education services obtained by the parents were appropriate

to the child’s needs.”       Id.   “A parental placement is appropriate

if the placement is ‘reasonably calculated to enable the child to

receive educational benefits,’ or stated somewhat differently, if

‘the private education services obtained by the parents were

appropriate to the child’s needs.’”          Sumter Cnty., 642 F.3d at 488

                                       137




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 137 of 218
(citation omitted). Further, “[t]o qualify for reimbursement under

the IDEA, parents need not show that a private placement furnishes

every    special      service   necessary     to    maximize      their      child’s

potential.”      Frank G. v. Board of Educ. of Hyde Park, 459 F.3d 356,

365 (2d Cir. 2006); see also id. (“‘The test for parents’ private

placement is not perfection.’”).

     A preponderance of the evidence standard applies to the

question    of    a   placement’s    appropriateness.            See    20    U.S.C.

§ 1415(i)(2)(C)(iii).           In evaluating the appropriateness of a

private placement, the Court should consider, inter alia, the

restrictiveness of the placement, see, e.g., Sumter Cnty., 642 F.3d

at 488, as well as the child’s actual progress at the private

placement, see M.S., 553 F.3d at 327.               Finally, just “because a

given educational placement is allegedly more appropriate than

another, it does not follow that the less appropriate program is

not ‘appropriate’ within the meaning of the [IDEA].”                    Hessler by

Britt v. State Bd. of Educ. of Md., 700 F.2d 134, 139 (4th Cir.

1983).

     Plaintiffs contend that “[t]he ALJ applied the wrong legal

standard    in    determining     O.V.’s    private     school     placement     was

inappropriate.”         (Docket   Entry     113    at   18.)      In   particular,

Plaintiffs assert that the ALJ erroneously “focused on how the

program at Pinewoods compared to the program in the DPS” (id.) and

“relie[d]    on    unsubstantiated     assumptions        about    [Pinewoods’s]


                                      138




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 138 of 218
methodology” (id. at 17 (citing L.H. v. Hamilton Cnty. Dep’t of

Educ., 900 F.3d 779, 797-798 (6th Cir. 2018))).                     According to

Plaintiffs, “[t]he evidence in the record is clear that O.V.’s

educational program at Pinewoods provided full inclusion and was

reasonably    calculated    to   enable     [him]   to    receive    educational

benefits,” rendering it an appropriate placement.              (Id. at 21.)

     The Durham Board responds that “the issue was not the standard

or the Montessori program, or even a comparison between the DPS

program and Pinewoods, but rather [] Plaintiffs’ failure to put on

sufficient evidence — no educational plans, no progress monitoring

data, and no testimony from anyone teaching O.V. core academic

content.”     (Docket Entry 116 at 13.)             According to the Durham

Board, the “L.H. decision is irrelevant to this case” (id. at 7

(capitalization and underlining omitted)).               In the Durham Board’s

view,   had   the   ALJ’s   finding   “that    ‘a    Montessori      program   is

relatively unstructured, generally self-paced, and self-determined

by the student’ . . . been the sole reason for the ALJ’s decision,

Plaintiffs’ concern would be fair.”           (Id. at 7-8.)         However, per

the Durham Board, “[t]he problem was not the Montessori program

itself, it was the lack of evidence presented by Plaintiffs” (id.

at 8), a determination “clarified in Conclusion 53,” when the ALJ

stated:

     Petitioners   presented   no   educational   plans   from
     Pinewoods, and no progress monitoring data from
     Pinewoods. Petitioners did not call O.V.’s teacher at
     Pinewoods . . . With only general testimony from the Head

                                      139




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 139 of 218
     of Pinewoods, and conflicting expert testimony about
     observations totaling only a few hours of O.V.’s entire
     academic year to rely on, the undersigned cannot conclude
     that Petitioners have met their burden on this issue.

(Id. (ellipsis in original) (internal quotation marks omitted)

(quoting Docket Entry 17-1, Conclusions ¶ 53).)

     Like this matter, the referenced case involved a student with

Down Syndrome whose parents transferred him to a Montessori school

(“TMS”) beginning in the third grade after a dispute arose between

his parents and public school officials regarding the officials’

plan to remove him from inclusive education for his core academics.

See L.H., 900 F.3d at 784-88.        As relevant here, that decision

states:

          [T]he district court found that the public school
     placement at Red Bank CDC violated the IDEA, but denied
     the parents reimbursement for the move to private school
     at TMS because it found TMS inappropriate under the IDEA.
     Despite finding that “L.H. has made some academic
     progress at TMS[,] . . . appears to be doing well
     behaviorally and socially, and the setting is certainly
     less restrictive than the CDC placement proposed by [the
     school district,] HCDE,” the court rejected TMS because
     “the   Montessori    instructional    approach   is   not
     sufficiently structured for L.H.’s individualized needs.”
     Specifically, the court held that “L.H. needs systematic,
     intensive instruction on a number of ‘building-block’
     skills [that] the Montessori instructional approach is
     not designed to provide.”

          The court supported this conclusion with testimony
     from six HCDE teachers, staff, or experts: . . . . Each
     of these interested witnesses opined that TMS was
     inappropriate because the Montessori approach does not
     have a “systematic structure,” see id. at *25 (citing as
     “undisputed fact that TMS offers little in the way of
     systematic instruction”), and L.H. needed a systematic,
     structured learning environment, in order to work on
     basic building-block skills, through frequent repetition,

                                   140




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 140 of 218
intense one-on-one instruction, and repeated prompting
and reinforcement.

     Whether or not the Montessori approach is as
“structured” in its own way as the public school approach
(i.e., the Red Bank CDC) is in its way, the record is
clear that L.H. had a personalized curriculum at TMS and
a paraprofessional aide dedicated just to him, such that
he was working at his own pace with frequent repetition,
intense one-on-one instruction, and repeated prompting
and reinforcement. The district court relied on HCDE’s
claims that the Montessori approach fails to provide this
ambiguous “systematic structure”; those claims appear
both overblown and unreliable.     In fact, the parents’
expert, Dr. Whitbread, testified that the Montessori
approach is “a curriculum that is well-suited for
children with Down syndrome in many respects,” and good
for L.H. in particular.      The court appears to have
rejected TMS, at least in part (though a critical reading
reveals it to be much more than merely in part) because
the court rejects the Montessori approach in general.
Under such a view, no Montessori school is qualified to
teach a student with Down Syndrome. That cannot be.

     Regarding an individual evaluation of L.H. during
his schooling at TMS, the district court recognized that
he was mainstreamed all the time at TMS and was
benefiting from it, but emphasized that the benefits of
mainstreaming alone are not sufficient. . . .

     . . . . [T]he district court relied on its
credibility assessments and HCDE’s contrary views of
L.H.’s progress at TMS to discount TMS’s evidence that
L.H. had made appropriate academic progress.     But the
court did not discuss L.H.’s parents’ views about L.H.’s
progress at TMS or their overall satisfaction with it.

      *****

     We conclude that the educational program at TMS
satisfied the IDEA and, therefore, L.H.’s parents were
entitled to reimbursement. The district court erred in
holding otherwise.




                               141




Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 141 of 218
L.H.,   900    F.3d   at   796–99     (footnotes,    emphasis,     and   certain

citations     omitted)     (certain    brackets     and   first    ellipsis    in

original).

     As in L.H., the ALJ deemed Pinewoods problematic in part

because,      “[b]y   nature,    a    Montessori    program   is    relatively

unstructured, generally self-paced, and self-determined by the

student.”      (Docket Entry 17-1, Findings ¶ 124.)                She further

faulted    Plaintiffs      for   failing     to   produce   information       that

Montessori schools do not possess.           (Compare id., Conclusions ¶ 53

(“Petitioners presented no educational plans from Pinewoods, and no

progress monitoring data from Pinewoods.”), with Docket Entry 101-6

at 26, 67, 90, 93-94 (explaining that Montessori teachers create

daily works plans for students that function as “a record of th[e]

student’s progress” (id. at 93) and that overarching Montessori

“curriculum in and of itself” serves as “a long-term written plan”

for each child’s education (id. at 90), as well as that, “trained

to note observations of children” (id. at 67), Montessori teachers

monitor children’s progress through their daily works and mastery

of concepts rather than “creat[ing] data sheets” (id.) to record

progress monitoring data).)

     Moreover, the ALJ erroneously evaluated Pinewoods through a

public school lens, misconstruing the evidence in the process.                 In

particular, the ALJ stated that “[Ms. Sewell] explained that

[Pinewoods] did not believe O.V. was ready to move on to the 4th


                                       142




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 142 of 218
grade, and that he would be repeating the 3rd grade in the 2016-17

school year.” (Docket Entry 17-1, Findings ¶ 115 (citing “Tr. Vol.

VI, 954”).) She then found that “Pinewoods had already deemed O.V.

unready to move on to the next grade level (Tr. Vol. VI, 954),

which calls into question Petitioners’ assertion that O.V. made

academic or functional progress at Pinewoods.”             (Id., Findings

¶ 123).     However, the cited testimony neither states that O.V.

“would be repeating the 3rd grade” (id., Findings ¶ 115) nor that

he remained “unready to move on to the next grade level” (id.,

Findings ¶ 123).     Rather, the cited testimony reflects that — in

accord with every other professional who assessed O.V. — Pinewoods

“d[id]n’t feel that [O.V.]’s functioning on what is considered by

North Carolina standards or the public school standards as third

grade level for a typical child.”         (Docket Entry 101-6 at 65.)     In

addition, Ms. Sewell did not indicate that O.V. would not be

advancing in his educational pursuits for the following school

year; rather, she testified that Pinewoods had determined that O.V.

should not transition to the upper elementary classroom for the

next school year, as it did not “feel that it’s best for him

socially, emotionally, or academically.”           (Id. at 74-75.)57      It

remains undisputed that O.V. entered Pinewoods operating, at best,

at   a   kindergarten   level.    Accordingly,     the   lower   elementary


     57   In this regard, it bears noting that the relevant
transcript contains no mention of the fourth grade. (See Docket
Entry 101-6.)

                                    143




     Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 143 of 218
classroom provided ample room for O.V.’s academic advancement (see,

e.g., Docket Entry 37-22 at 2-5 (Dr. Bell’s notes describing other

students’ academic activities within lower elementary classroom

during joint observation)) without necessitating the transition of

a child functioning mentally and physically “significantly below

. . . his same aged peer group” (Docket Entry 37-11 at 2; see id.

at   2-3)   into    a   classroom     containing      the   oldest   and   most

academically advanced students at Pinewoods.                In any event, DPS

determined that O.V. made sufficient progress in his year at

Pinewoods to advance to the fourth grade for the following school

year.    (See Docket Entry 105-1 at 14-15.)

     Moreover, both the ALJ and the SRO failed to discuss M.P.’s

and P.V.’s testimony regarding O.V.’s progress at Pinewoods.               (See

Docket   Entry     17-1,   Findings   ¶¶    109-24,   Conclusions    ¶¶    50-55

(containing no discussion of or citation to such testimony); Docket

Entry 17-2, Findings ¶¶ 217-23, Conclusions ¶¶ 53-55 (same).)

Instead, the ALJ discussed only Ms. Sewell’s and the various

experts’ testimony regarding O.V.’s experience at Pinewoods before

concluding:

     Petitioners did not call O.V.’s teacher at Pinewoods, who
     would be in the best position to speak to his abilities
     and progress or lack thereof, to testify.      With only
     general testimony from the Head of Pinewoods, and
     conflicting expert testimony about observations totaling
     only a few hours of O.V.’s entire academic year to rely
     on, the [ALJ] cannot conclude that Petitioners have met
     their burden on this issue.



                                      144




     Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 144 of 218
(Docket Entry 17-1, Conclusions ¶ 53.) The SRO similarly mentioned

only the testimony from the experts and Ms. Sewell (see Docket

Entry 17-2, Findings ¶¶ 217-23 (noting that “[t]he[] experts had

quite polar [opposite] views of the adequacy of th[e] placement”

(id., Findings ¶ 221))) before stating:

       With equally divided testimony in the record, and the
       burden of proof on the Petitioners, the [SRO] concludes
       that the ALJ’s decision in favor of Respondent on this
       issue is adequately supported by an independent review of
       the entire record.

(Id., Conclusions ¶ 55.)

       The ALJ and SRO erred by “not discuss[ing O.V.]’s parents’

views about [O.V.]’s progress at [Pinewoods] or their overall

satisfaction with it.”          L.H., 900 F.3d at 798.         This failure

significantly undercuts the ALJ’s and SRO’s resulting determination

that     Plaintiffs    failed   to   establish   the   appropriateness      of

Pinewoods, a question determined on a preponderance of the evidence

standard.     (See Docket Entry 17-1, Conclusions ¶ 53; Docket Entry

17-2, Conclusions ¶ 55.)        The Fourth Circuit has made clear that

parental testimony, even if “not very extensive, and . . . short on

details and specifics,” can suffice to establish a placement’s

appropriateness.       Sumter Cnty., 642 F.3d at 489.

       Sumter Cnty. involved the removal of an autistic child to a

home placement after the school district failed to provide required

applied behavioral analysis (the “ABA”) therapy, see id. at 481-82,

with the school district contending on appeal both that the home


                                      145




       Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 145 of 218
placement did not satisfy the LRE requirement and that “the parents

failed to present sufficient evidence that the home placement was

reasonably calculated to provide an educational benefit to [the

child],” id. at 487.      As explained by the dissenting judge, in that

case

       the only evidence provided as to the design of the
       educational program provided for T.H. at home was the
       testimony of his mother, May Baird. Baird testified that
       she had hired Laura Walkup, “a young woman who has
       experience working in an ABA program,” to work with T.H.
       during   the    school   week.       When   pressed    on
       cross-examination, she admitted that she was unsure how
       many hours Walkup worked with T.H. during a given week,
       stating that her husband “would be a better one to answer
       that.” Indeed, Baird indicated throughout her testimony
       that she was “not the best one to answer” questions
       regarding the details of the services provided to T.H.
       because she is “often not home.” However, Baird was able
       to approximate that Walkup worked with T.H. for “20 to 30
       hours” per week.

            Notably, Baird failed to elaborate on the details of
       the   educational    services    provided   by    Walkup.
       Problematically, she made no mention of the goals of the
       therapy, indicating merely that Walkup was “working on
       specific objectives.” This lack of specificity stands in
       stark contrast to the IEPs developed for T.H., which
       include pages of detailed educational objectives related
       to, inter alia, his “socialization skills,” “classroom
       work skills,” “general knowledge and comprehension
       skills,”   “daily   living   skills,”   and   “functional
       communication skills.”     Moreover, Baird provided no
       testimony regarding how the program was designed to
       measure progress toward the unidentified “specific
       objectives,” or how much progress was required to
       demonstrate accomplishment of said objectives. In short,
       given that the Court is asked to consider whether the
       program designed for T.H. would meet his “unique needs,”
       without more clarification of the contents of the
       program, I cannot answer that question affirmatively.

            In addition, Baird made no mention of the services
       other than ABA therapy, if any, that were provided for

                                      146




       Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 146 of 218
T.H. at home. As noted by the School District, there was
“no evidence that speech-language therapy or occupational
therapy, two related services included in the school IEP
as supportive services . . . were provided in the home
program.”   To be sure, given T.H.’s autism, properly
administered ABA therapy was a necessary component of any
plan reasonably calculated to confer on him an
educational benefit. But the ill-defined nature of that
therapy counsels us to remand this matter to the district
court for the fact-finding necessary to determine whether
its provision was sufficient to demonstrate the
appropriateness of home-placement.

     That said, the evidence concerning therapy was not
the only evidence offered concerning the program in place
to educate T.H. at home.     Baird also testified about
opportunities    provided   for   T.H.    to   socialize.
Presumably, this testimony was given in an attempt to
demonstrate compliance with the [LRE] requirement. But,
even under an appropriately relaxed restrictiveness
inquiry, there was insufficient evidence to demonstrate
that the home-placement program would provide T.H. with
adequate opportunities to interact with children who are
not disabled. This point is acknowledged, in part, by
the majority opinion which states that “more detailed
evidence of the nature of the community outings and the
manner in which the parents were using the outings to
improve T.H.’s social skills would have been preferable.”

     Indeed, scant evidence was provided regarding
opportunities for T.H. to interact with non-disabled
children. Baird testified that the therapist hired to
work with T.H. “fairly regularly” took him “for social
opportunities on playgrounds and stuff around locally.”
She also indicated that T.H.’s father took the child into
the community “on a daily basis.” However, Baird, who
was not present during these outings, was unable to
testify as to their duration. Also, her testimony is
unclear regarding the frequency with which T.H.
interacted with non-disabled children during these trips
into   the   community.     If   undefined   periods   of
socialization with other children, regardless of whether
or not they are disabled, are sufficient to satisfy the
“[LRE] requirement,” that requirement is rendered a
nullity.

     In sum, where there was insufficient evidence as to
how the plan designed to educate a child at home is

                               147




Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 147 of 218
      calculated to actually provide an educational benefit, it
      was error for the district court to say that the
      “calculation” was reasonable. Accordingly, this matter
      should be remanded so that the district court can further
      examine the contents and structure of the plan proposed
      during home-placement. Without more evidence explaining
      the contents of the plan, a conclusion regarding its
      adequacy cannot be drawn absent considerable speculation.

Id., at 490–92 (Wynn, J., concurring and dissenting) (footnotes and

citation omitted) (ellipsis in original).

      Notwithstanding         the    identified      deficiencies,         the     panel

majority    found     that    “the   evidence       established     that     T.H.    was

receiving intensive ABA therapy, the kind of therapy that the

District through its IEPs had concluded was necessary to provide

T.H. with an appropriate education, and that T.H. was responding

well to the program.         Under these circumstances, . . . the evidence

was   sufficient,      if    barely,    to    support       the   district       court’s

conclusion.”     Id. at 489 (majority opinion); see also id. at 488

(“T.H.’s mother, herself board-certified in ABA therapy, testified

that T.H. was receiving approximately 30 hours per week of ABA

services provided by an experienced ABA line therapist; that the

parents and     the    ABA    therapist      made    sure    T.H.   had    sufficient

opportunities to interact with other children; and that T.H. was

progressing both educationally and behaviorally under the home

program, in that he was happier, learning more, and was no longer

engaging in the problematic behaviors like wiping his face until it

bled.”).



                                        148




      Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 148 of 218
     Here, P.V. and M.P. testified specifically regarding O.V.’s

progress at Pinewoods.        For instance, P.V. testified that, as of

mid-March 2016 (see Docket Entry 101-4 at 1), O.V.’s mathematic

skills had increased, such that he could “add single digit numbers

without help,”    as   well    as   simple   two-digit   numbers,   and   had

“start[ed] to get the idea of what multiplication is, which is

based on a foundation of addition” (id. at 10).              P.V. further

testified that O.V.’s reading had improved, such that he could

independently read books (such as “Hop on Pop or Go, Dog, Go” (id.

at 8)) that he had read before and could read and understand at

least words with which he possessed familiarity in new books. (See

id. at 7-9.)   Similarly, his writing had improved to the point that

he could “cop[y] words that[ are] being shown” as well as write

“verbally dictated” words, at least for short “three, four letter[]

words that he would be familiar with” (id. at 12), and could both

write dictated sentences as well as, “without copying or being

dictated, . . . write a sentence” (id.).          P.V. further testified

that O.V. remained enthused and engaged at Pinewoods, where he

received more challenging work than at Hillandale, and where he was

“developing his speech pattern, and that’s improving” (id. at 15).

(See id. at 16-17.)

     M.P. likewise testified to O.V.’s progress, as of mid-March

2016, at Pinewoods. For example, according to M.P., O.V. had begun

learning geometry, i.e., both how to make models of and write the


                                     149




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 149 of 218
name for various shapes, such as squares, pentagons, and hexagons.

(See id. at 144.)      Per M.P.’s testimony, O.V. also now knew of “the

seven [continents] on the map, where Asia is supposed to be, where

Africa is supposed to be.          And he can visualize that and draw it by

using a stencil on his own and then write the word down and color

them.”     (Id. at 145.)     M.P. further testified that O.V. received

instruction on spelling and memorizing words through spelling.

(See id.)     In addition, O.V. reportedly engaged with the other

students in his class and had even been “invited to his first

birthday party.”      (Id. at 146.)        According to M.P., O.V. also had

improved his reading ability, such that, “[i]f you rewrite a story

with all the sight words he knows, he can read independently” (id.

at 150), as well as that he tried to sound out words he did not

know in unfamiliar books (id. at 152; accord id. at 8-9 (P.V.

testifying    that    O.V.   “[i]s    starting    to   get   [the]    concept    of

breaking    down     the   words    and     understanding    how     to   say   the

syllable[s]”).) M.P. similarly testified that O.V. can “add single

digit numbers without assistance” and had begun learning two-digit

addition (id. at 153-54), as well as multiplication, providing “3

times 5” as an example of the “type of [multiplication] problem

[M.P.] giv[es] him” (id. at 152; see also id. at 153).                    Finally,

M.P. expressed her belief that O.V. could count to 100 without

assistance (id. at 153), and confirmed that O.V. can both “write

his last name without assistance” (id. at 154) and can copy a


                                          150




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 150 of 218
sentence, write a dictated sentence, and can, with context, write

a sentence without someone “telling him what to write” (id. at

155).

      Considering the entire record, Plaintiffs have met their

burden of proving by a preponderance of the evidence that Pinewoods

constitutes an appropriate placement for O.V.           See Sumter Cnty.,

642   F.3d   at    485   (recognizing   that   court   can   weigh   factors

differently and reach different conclusions than ALJ); Doyle, 953

F.2d at 105 (“After giving the administrative fact-findings such

due weight, if any, the district court then is free to decide the

case on the preponderance of the evidence, as required by the

statute.”); see also L.H., 900 F.3d at 798-99 (concluding that

private placement satisfied standard where “[the student] has made

some academic progress at [the private school,] . . . appears to be

doing well behaviorally and socially, and the setting is certainly

less restrictive than the [public school’s proposed] placement”

(emphasis added) (internal quotation marks omitted) (ellipsis in

original)).       Pinewoods provides the type of inclusive, hands-on

educational environment that motivates O.V. to engage in his

academic studies.        (See, e.g., Docket Entry 37-6 at 5 (“[O.V.]

demonstrates increased engagement when participating in hands on

skill based activities that involve drawing, coloring, cutting,

assembling, matching, etc.        He participates well in small group

activities, and is motivated to want to do the same activity as his


                                     151




      Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 151 of 218
peers.”).)    Pinewoods also permits O.V. to decide the order of his

academic tasks, an effective strategy for him (see, e.g., Docket

Entry 101-12 at 136 (Ms. Allen testifying that she provided O.V.

“[a] choice like of all the things [she] want[ed] him to do, [she]

let him choose what he wanted to do first and then second until he

had completed whatever he had to do”)), and lets him work at his

own pace, in recognition of his need for “[e]xtended time” in

completing his assignments (Docket Entry 37-8 at 19).               Moreover,

Pinewoods    provides   aids,   such   as    the     manipulatives,       visual

schedule, and timer, to help him work independently, in accordance

with his May 2015 IEP goals (see id. at 15; see also Docket Entry

37-10 at 3 (explaining, in May 2015 Meeting Minutes, that O.V.’s

“goals are about weaning to get him to be more independent”)).

(See, e.g., Docket Entry 37-6 at 5 (observing that O.V. “typically

is motivated to participate in hands on activities that involve

assembly crafts (cut, glue, color, etc.), and more readily begins

working”); Docket Entry 101-6 at 22-23 (describing O.V. using

polygon cards to successfully create a pentagon); (Docket Entry

105-1 at 13 (adding manipulatives as supplemental aids in “each

area of the curriculum” in June 2016 IEP).)

     The record further reflects that O.V. improved in his ability

to work independently at Pinewoods.         (See Docket Entry 101-6 at 58

(Ms. Sewell    explaining   that   O.V.     “is    able   to   complete    tasks

independently now” and does not “require[ that] someone sit next to


                                   152




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 152 of 218
him to get his task completed or to stay on task”); see also id. at

84 (explaining that, when O.V. started at Pinewoods, his teacher

would have to sit with him “to make sure that he followed through

on his assignment[,] . . . . [b]ut now she is able to present the

lesson and usually walk away and allow him to finish his work

independently and can come back just to check his work”).)        It also

indicates that O.V. had improved his speech at Pinewoods.            (See,

e.g., Docket Entry 101-4 at 15 (P.V. testifying that Pinewoods was

“developing [O.V.’s] speech patterns, and that’s improving”).)58

In addition, he had begun participating in music at Pinewoods

(compare Docket Entry 37-10 at 2-3 (indicating that O.V. did not

participate in music at Hillandale because “he doesn’t appear to



     58   As the ALJ noted, O.V. receives speech therapy less
frequently at Pinewoods than at Hillandale. (See Docket Entry 17-
1, Conclusions ¶ 54.) However, unlike in Sumter Cnty., the record
reveals that O.V. at least received speech therapy at his private
placement. See Sumter Cnty., 642 F.3d at 491 (dissenting opinion)
(explaining that “there was no evidence that speech-language
therapy or occupational therapy, two related services included in
the school IEP as supportive services . . . were provided in the
home program” (internal quotation marks omitted)). Moreover, the
record reflects that the inclusive environment at Pinewoods
provided “appropriate models for language, behavior, and engagement
in social and academic skills [that wa]s beneficial” to O.V.’s
“communication progress.”       (Docket Entry 101-6 at 113.)
Accordingly, the decreased frequency of his speech services does
not prevent Pinewoods from qualifying as an appropriate placement.
See Sumter Cnty., 642 F.3d at 489 (majority opinion) (affirming
appropriateness of private placement); see also Frank G., 459 F.3d
at 365 (explaining that, “‘[t]he test for parents’ private
placement is not perfection,’” and that, “[t]o qualify for
reimbursement under the IDEA, parents need not show that a private
placement furnishes every special service necessary to maximize
their child’s potential”).

                                   153




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 153 of 218
like it and puts his hands over his ears,” but “the team would like

to get him to go and participate in music next school year”), with

Docket Entry 101-6 at 79-80 (explaining that, during his first

music class at Pinewoods, O.V. placed his hands over his ears for

“one    of   the   samples   [the    teacher]   played”    (id.   at   79),   but

subsequently       began   happily   participating    in    music,     including

“playing along with the glockenspiel with the other students” (id.

at 80)).)      O.V. also appears to have increased his enjoyment of

writing while at Pinewoods.            (Compare Docket Entry 105-1 at 12

(indicating that O.V. did not want to stop writing to go outside at

Pinewoods), with Docket Entry 37-3 at 1 (indicating that “writing

is a non-preferred task, therefore the adult must put the pencil in

his hand and redirect from 5-10 times before he follows the adult

direction”).)

       In addition, O.V.’s academic and functional skills improved at

Pinewoods. For instance, he began sounding out words, a new skill.

(Compare Docket Entry 37-3 at 8 (noting that O.V. “is not sounding

out and blending word family words”), and Docket Entry 107-8 at 35

(observing O.V. “cannot sound out a sentence by himself”), and

Docket Entry 37-8 at 13 (“[I]n the separate setting, [O.V.] is not

able to identify individual sounds (first, medial and final) within

CVC patterned words.         Although [O.V.] has increased his letter

sound knowledge, he continues to exhibit difficulty with blending

sounds to read words.         Based on teacher observation, if [O.V.]


                                       154




       Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 154 of 218
knows a   word     he    is   able   to    read     the    whole   word   instead    of

identifying individual phonemes.”), with, e.g., Docket Entry 101-4

at 152 (indicating that, when O.V. reads an unfamiliar book, he

tries to sound out unfamiliar words), and Docket Entry 105-1 at 8

(establishing, for 2016-2017 school year, reading goal “based on

decoding/word attack” that focuses on consonant blends).)                      He also

increased his sight word vocabulary, including such words as

“Frankenstein” (Docket Entry 105-1 at 8), and began spelling words

and writing dictated words (see, e.g., Docket Entry 101-4 at 145

(describing      example      of   how     O.V.     learned    spelling      and   word

memorization at Pinewoods); Docket Entry 101-6 at 83 (explaining

that, in his first months at Pinewoods, O.V. progressed from

“working with a lot of sounds and isolations of beginning consonant

sounds at the beginnings of words” to “spelling words” and even

writing   down    some     words     his   teacher        dictates).)     O.V.     also

developed his ability to write dictated sentences, as well as,

“without copying or being dictated, . . . [to] write a sentence.”

(Docket Entry 101-4 at 12.)

     O.V. also improved his performance in mathematics.                             For

instance, he learned basic elements of geometry, progressed from

single-digit       to      double-digit           addition,     started       learning

multiplications,        and    improved      his    ability     to   count    to    100

independently.      (Compare, e.g., Docket Entry 101-6 at 83, and

Docket Entry 101-4 at 10, 144-45, 152-54, with Docket Entry 37-8 at


                                           155




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 155 of 218
21 (reflecting that at Hillandale, O.V. “[wa]s able to count to

19”).) He also began exploring geography. (See Docket Entry 101-4

at 145.)    In addition, he learned to write his last name without

assistance (id. at 154), to say his birthdate (see Docket Entry

105-1 at 12), and to understand and tell time (see id. at 10).

Finally,   he     remained    happy     and    engaged      with   his   schoolwork,

teachers, and classmates at Pinewoods.                (See, e.g., Docket Entry

101-4 at 16, 146; Docket Entry 101-6 at 75, 96.)

      In   sum,    the     Court     finds    that    Plaintiffs      proved    by   a

preponderance that Pinewoods “is reasonably calculated to enable

[O.V.] to receive educational benefits,” Sumter Cnty., 642 F.3d at

488 (internal quotation marks omitted), rendering it O.V.’s “stay

put” placement until the Durham Board establishes that it can

provide a FAPE in the LRE, see id. at 487, and making reimbursement

appropriate, see id. at 487 n.3.59 Plaintiffs request reimbursement

for the costs and fees associated with O.V.’s education, including

certain compensatory services, to date at Pinewoods.                      (See Docket

Entry 112 at 1-2; Docket Entry 113 at 22.)                    Although the Durham

Board criticizes the ALJ’s decision to allow Plaintiffs to pursue

reimbursement      (see     Docket     Entry    109    at    26    (asserting    that

“Plaintiffs did not appropriately include th[e reimbursement] issue

in   the   original       Petition    and     never   amended      that    Petition;


     59 This resolution moots Plaintiffs’ challenges to the ALJ’s
and SRO’s decisions on remand, which depended on a determination
that Pinewoods did not constitute an appropriate placement.

                                         156




     Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 156 of 218
therefore, [reimbursement] should have been foreclosed to them from

the start”)), the Durham Board does not contest the duration of the

requested reimbursement, should Pinewoods constitute an appropriate

placement.       (See Docket Entries 109, 111, 118, 121.)             However, the

current record does not disclose information regarding O.V.’s

educational experiences at Pinewoods for the entire time for which

Plaintiffs seek reimbursement.                Accordingly, the Court requires

more information before it can authorize the reimbursement for the

requested period.           See, e.g., Florence Cnty. Sch. Dist. Four v.

Carter by & through Carter, 510 U.S. 7, 11 (1993) (affirming

reimbursement for three years of private education where student

made “‘significant progress’” during such education); M.S., 553

F.3d     at    324    (directing     year-by-year       examination   of    private

placement).          The Court will therefore direct further evidentiary

submissions on this issue.

       In addition, the Court will require the parties to hold an IEP

meeting to develop a new IEP for O.V. that provides a FAPE in the

LRE.    This meeting should occur as soon as reasonably practicable,

taking into account both the duration of O.V.’s absence from the

DPS educational system and the current public health situation. In

preparation          for   this    IEP   meeting,   the     Durham    Board    must

(1) “[r]equest all available educational information from O.V.’s

current educational placement;” (2) “[s]eek input from O.V.’s

current       teachers     and    service   providers    regarding    his   current


                                            157




       Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 157 of 218
academic and functional needs, his present educational setting, and

any supplementary aids or services currently being provided to

him;” and (3) “[o]ffer to have [O.V.’s current teachers and] any

relevant private providers participate in the IEP meeting and make

reasonable efforts to schedule the meeting such that desired

participants can attend.” (Docket Entry 105-1 at 240.) The Durham

Board must also “[o]btain the services of, or contract with a

mutually agreed upon ‘Inclusion Specialist’[60] to assist in the

development of an IEP for O.V., and provide assistance to the IEP

team and parents for” (id.) the 2021-2022 school year.61


     60 The SRO Decision on Remand defines an Inclusion Specialist
as “[a]n individual who has successful classroom experience
including children with intellectual disabilities in the regular
classroom environment to the maximum extent possible.         Their
expertise is based on actual practice in addition to theory. This
would exclude academics who do not have extensive K-12 classroom
teaching experience.” (Id. at 238 n.1.) Neither party challenged
this definition on appeal. (See Docket Entry 113 at 22-26; Docket
Entry 116 at 16-17; Docket Entry 120 at 9-10.) However, because
(1) the parties all relied on experts involved in the education of
special education teachers (see, e.g., Docket Entry 101-1 at 45-46
(Dr. Kurth); Docket Entry 111-7, ¶ 2 (Dr. Crossland)) and (2), as
discussed below, the Inclusion Specialist must evaluate the
training of any DPS general education teacher involved in O.V.’s
education, the Court broadens the definition of Inclusion
Specialist to encompass academics comparable to Dr. Marilyn Friend,
who conducted, at DPS’s request, a study, with accompanying
recommendations, on its inclusive practices (see Docket Entry 101-1
at 84-88).

     61   The Court finds this duration appropriate given the
unusual pandemic-related disruptions of the current school year,
which approaches completion, and because the record reflects that,
during O.V.’s last full year in DPS schools, DPS teachers
unilaterally altered O.V.’s regular education experience “as the
year [went] on and the work g[ot] harder,” making it more
                                                    (continued...)

                                   158




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 158 of 218
     In formulating O.V.’s IEP(s) during this period, the Durham

Board must, in good faith, “[g]ive first consideration to educating

O.V. in the general education setting, with removal from his

non-disabled peers only for the portions of his school day when

O.V. cannot be successfully educated in the general education

setting with supplementary aids and services.” (Id.) In so doing,

the IEP Team must carefully consider the Inclusion Specialist’s

recommendations regarding educating O.V. in the general education

setting.

     If O.V. enrolls in a DPS school, “the Inclusion Specialist

shall [make reasonable efforts to monitor O.V.’s progress and

shall] provide information to the IEP team and parents to assist

them in further refinement and development of O.V.’s IEP.                This

could be in the form of a written report and/or in an IEP meeting.”

(Id. at 239 (internal quotation marks omitted).)        Further, “‘[i]f,



     61(...continued)
“difficult to modify his lessons” (Docket Entry 107-8 at 53). In
addition, the Court declines to overturn the ALJ’s decisions
admitting the deposition testimony that the Durham Board challenges
in its response in opposition to Plaintiffs’ Administrative Motion
(see Docket Entry 116 at 13), particularly given the Durham Board’s
failure to raise such argument in not only its own challenge to the
SRO Decision (see Docket Entries 109, 121), notwithstanding its
assertion that it “included [its objection] as a basis for its
civil action in this case” (Docket Entry 116 at 13), but also its
affirmative reliance on the disputed deposition testimony in
support of its summary judgment motion (see Docket Entry 111 at 6
(citing Docket Entry 107-8 (i.e., Turner deposition testimony))).
See, e.g., United States v. Al–Hamdi, 356 F.3d 564, 571 n.8 (4th
Cir. 2004) (“It is a well settled rule that contentions not raised
in the argument section of the opening brief are abandoned.”).

                                   159




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 159 of 218
after development of [a] new IEP, [Plaintiffs] choose to enroll

O.V. in a DPS school[, the Durham Board] must identify [any]

general education teachers who will teach O.V. core academics, and

[the Durham Board, with input from the Inclusion Specialist,62 must]

evaluate their training and experience regarding modification of

the general curriculum and classwork for students with intellectual

disabilities. If any lack of training or experience is identified,

[the Durham Board] must ensure that O.V.’s teachers receive such

training prior to or immediately upon O.V.’s [enrollment in their

class].”   (Id. at 240.)

     Plaintiffs further request their costs and attorney’s fees,

“plus pre-judgment interest accrued on their expenditures for

privately funding O.V.’s private school program from the date of

the expenditures to the date of this Court’s decision.”           (Docket

Entry 112 at 1-2.)       The IDEA authorizes “the [C]ourt, in its

discretion, [to] award reasonable attorneys’ fees as part of the

costs . . . to a prevailing party who is the parent of a child with

a disability.”   20 U.S.C. § 1415(i)(3)(B)(i)(I).       The Durham Board



     62 Because DPS failed to train Mr. Montgomery and Ms. Turner
on working with students with disabilities, on understanding O.V.’s
disabilities, and/or on including O.V. in the regular education
classroom (see Docket Entry 107-8 at 41-42, 45, 55-56; Docket Entry
107-14 at 17-18, 25), and rejected M.P.’s offer of a specialist to
provide necessary work modifications (see Docket Entry 37-10 at 3),
equity requires the Inclusion Specialist’s participation in the
evaluation of O.V.’s DPS general education teachers’ training. See
Burlington,   471   U.S.   at   374  (observing   that   “equitable
considerations are relevant in fashioning relief”).

                                   160




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 160 of 218
does not challenge Plaintiffs’ entitlement to attorney’s fees (see

Docket Entry 116), and the Court finds appropriate an award of

reasonable    attorney’s    fees   to    Plaintiffs   under    20   U.S.C.

§ 1415(i)(3)(B)(i)(I).     However, the Court defers consideration of

the amount of attorney’s fees and any prejudgment interest pending

resolution of the reimbursement issue.

     II. Summary Judgment Motions

     A. Summary Judgment Standard

     “The [C]ourt shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”           Fed. R. Civ.

P. 56(a).     A genuine dispute of material fact exists “if the

evidence is such that a reasonable jury could return a verdict for

the nonmoving party.”      Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986).    The movant bears the burden of establishing the

absence of such dispute.     Celotex Corp. v. Catrett, 477 U.S. 317,

323 (1986).

     In analyzing a summary judgment motion, the Court “tak[es] the

evidence and all reasonable inferences drawn therefrom in the light

most favorable to the nonmoving party.” Henry v. Purnell, 652 F.3d

524, 531 (4th Cir. 2011) (en banc).       In other words, the nonmoving

“party is entitled ‘to have the credibility of his evidence as

forecast assumed, his version of all that is in dispute accepted,

[and] all internal conflicts in it resolved favorably to him.’”


                                   161




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 161 of 218
Miller v. Leathers, 913 F.2d 1085, 1087 (4th Cir. 1990) (en banc)

(brackets in original) (quoting Charbonnages de France v. Smith,

597 F.2d 406, 414 (4th Cir. 1979)).            If, applying this standard,

the Court “find[s] that a reasonable jury could return a verdict

for [the nonmoving party], then a genuine factual dispute exists

and   summary    judgment    is    improper.”       Evans   v.   Technologies

Applications & Serv. Co., 80 F.3d 954, 959 (4th Cir. 1996).

      However, “[o]nly disputes over facts that might affect the

outcome of the suit under the governing law will properly preclude

the entry of summary judgment.”               Anderson, 477 U.S. at 248.

Moreover,     “the    non-moving     party    may   not   rely   on    beliefs,

conjecture, speculation, or conclusory allegations to defeat a

motion for summary judgment.”         Lewis v. Eagleton, No. 4:08cv2800,

2010 WL 755636, at *5 (D.S.C. Feb. 26, 2010) (citing Baber v.

Hospital Corp. of Am., 977 F.2d 872, 874-75 (4th Cir. 1992)),

aff’d, 404 F. App’x 740 (4th Cir. 2010); see also Pronin v.

Johnson, 628 F. App’x 160, 161 (4th Cir. 2015) (explaining that

“[m]ere conclusory allegations and bare denials” or the nonmoving

party’s “self-serving allegations unsupported by any corroborating

evidence”    cannot    defeat     summary    judgment).     Finally,    factual

allegations in a complaint or court filing constitute evidence for

summary judgment purposes only if sworn or otherwise made under

penalty of perjury.      See Reeves v. Hubbard, No. 1:08cv721, 2011 WL




                                      162




      Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 162 of 218
4499099, at *5 n.14 (M.D.N.C. Sept. 27, 2011), recommendation

adopted, slip op. (M.D.N.C. Nov. 21, 2011).

     B. Section 504 & ADA Claims

     i. Initial Matters

     Plaintiffs attempt to raise a claim under “Title II of the

ADA’s effective communication regulation” (Docket Entry 115 at 20

(emphasis omitted)) in their brief in support of Plaintiffs’

Summary Judgment Motion.     (See id. at 20-22.)     As the Durham Board

contends (see Docket Entry 118 at 1-2), Plaintiffs failed to raise

this claim in their Amended Complaint, where they focused their ADA

claim on the Durham Board’s “segregation” of O.V. into the special

education classroom (see Docket Entry 36, ¶¶ 380-83).          Nowhere in

their ninety-page Amended Complaint, which quotes copiously from

statutes   and   regulations,   do   Plaintiffs    mention    either     the

“effective communication regulation” or “28 C.F.R. § 35.160(b)[]”

(Docket Entry 115 at 20).     (See generally Docket Entry 36.)63

     The Fourth Circuit has made clear “that a plaintiff may not

raise new claims after discovery has begun without amending his

complaint.” Wahi v. Charleston Area Med. Ctr., Inc., 562 F.3d 599,

617 (4th Cir. 2009).     Moreover, parties cannot use their summary

judgment briefing to amend their complaints.            See Robinson v.



     63 Focused exclusively on the decisions on remand from the
administrative hearing, the Supplemental Complaint likewise
presents no Title II effective communication claim. (See Docket
Entry 45.)

                                   163




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 163 of 218
Bowser, No. 1:12cv301, 2013 WL 5655434, at *3 (M.D.N.C. Oct. 16,

2013).     “In essence, this means that the Court will not allow

Plaintiff[s] to raise a new argument at the summary judgment stage,

the basis of which was not evident from the [Amended] Complaint.”

Id.    The Court will therefore decline to consider Plaintiffs’

effective communication claim.

      ii. Discrimination Claims

      Turning to Plaintiffs’ original ADA and Section 504 claims,

the parties each move for summary judgment.         (See Docket Entry 110

at 1; Docket Entry 114 at 1.)         In particular, Plaintiffs assert

that the Durham Board “knowingly placed O.V. on a trajectory that

is contrary to the purposes of Section 504 and the ADA” (Docket

Entry 115 at 11 (emphasis omitted)) and displayed both gross

misjudgment and bad faith in its treatment of him (id. at 15-19;

accord Docket Entry 119 at 11-17).            In turn, the Durham Board

asserts that most of the conduct upon which Plaintiffs rest their

claims occurred outside the relevant time period and the remaining

conduct does not amount to bad faith or gross misjudgment.             (See,

e.g., Docket Entry 122 at 5 (“Of the examples cited in Plaintiffs’

brief[ (Docket Entry 115 at 17-19)], several pre-date the relevant

time period here, and the rest are matters of honest dispute

between the parties.”); see also, e.g., Docket Entry 118 at 3 (“The

[Durham] Board asks that this Court strictly hold Plaintiffs to the

relevant time period, and disregard any and all efforts to import


                                     164




      Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 164 of 218
into this case matters that fall outside the statute of limitations

or   were   resolved   via   settlement.”).)        The   Durham   Board’s

contentions possess merit.

     Section 504 and Title II of the ADA both prohibit disability-

based discrimination against qualified individuals.          See 29 U.S.C.

§ 794(a) (“No otherwise qualified individual with a disability

. . . shall, solely by reason of her or his disability, be excluded

from the participation in, be denied the benefits of, or be

subjected to discrimination under any program or activity receiving

Federal financial assistance . . . .”); 42 U.S.C. § 12132 (“[N]o

qualified individual with a disability shall, by reason of such

disability, be excluded from participation in or be denied the

benefits of the services, programs, or activities of a public

entity, or be subjected to discrimination by any such entity.”).

Moreover:

          Because the language and purpose of both Acts is
     substantially the same, the same analysis applies to
     claims brought under both statutes.       To establish a
     violation of either statute, a plaintiff must prove:
     (1) that []he has a disability; (2) that []he is
     otherwise qualified for the benefit or program in
     question, and (3) that []he was excluded from the benefit
     or program due to discrimination solely on the basis of
     the disability.




                                    165




     Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 165 of 218
Shirey ex rel. Kyger v. City of Alexandria Sch. Bd., No. 99-1127,

229 F.3d 1143, 2000 WL 1198054, at *4 (4th Cir. 2000) (unpublished)

(citation omitted).64

       Importantly, these Acts “do[] not create any general tort

liability for educational malpractice.”                 Barnett v. Fairfax Cnty.

Sch. Bd., 721 F. Supp. 755, 756 (E.D. Va. 1989), aff’d sub nom.

Barnett by Barnett v. Fairfax Cnty. Sch. Bd., 927 F.2d 146 (4th

Cir.    1991).       Accordingly,    “[t]o      prove    discrimination    in    the

education context, ‘something more than a mere failure to provide

the    “free   appropriate     education”       required    by   [IDEA]   must    be

shown.’” Sellers by Sellers v. School Bd. of City of Manassas, 141

F.3d 524, 529 (4th Cir. 1998) (final set of brackets in original).

More specifically, in “the context of education of handicapped

children,”     a   plaintiff   must   show      “either    bad   faith    or   gross

misjudgment” to establish a Section 504 (or ADA) violation.                      Id.

(internal quotation marks omitted).                Moreover, although “[w]hat

constitutes bad faith or gross misjudgment in this context has not

been well defined,” K.D. ex rel. J.D. v. Starr, 55 F. Supp. 3d 782,

790 (D. Md. 2014); see also id. at 790-91 (collecting and analyzing

cases),     “[t]he    ‘bad   faith   or    gross    misjudgment’    standard      is



     64 The Durham Board contests only the third element, namely
whether O.V. “was excluded . . . due to discrimination solely on
the basis of [his] disability,” id. (See, e.g., Docket Entry 111
at 13-14 (arguing that Plaintiffs cannot show that any differential
treatment occurred “solely on the basis of disability” (id. at 13)
(emphasis in original)).)

                                          166




       Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 166 of 218
extremely difficult to meet, especially given the great deference

to    which    local   school    officials’    educational     judgments    are

entitled,” Doe v. Arlington Cnty. Sch. Bd., 41 F. Supp. 2d 599, 609

(E.D. Va. 1999), aff’d sub nom. Doe ex rel. Doe v. Arlington Cnty.

Sch. Bd., 210 F.3d 361 (4th Cir. 2000).           “Such a high bar in this

specific context is justified by the delicate role that courts play

in reviewing education decisions.”           K.D., 55 F. Supp. 3d at 789.

       Further, as the Fourth Circuit has explained:

       The    reference   in    the   Rehabilitation    Act   to
       “discrimination” must require[] . . . something more than
       an incorrect evaluation, or a substantively faulty
       individualized education plan, in order for liability to
       exist. Experts often disagree on what the special needs
       of a handicapped child are, and the educational placement
       of such children is often necessarily an arguable matter.
       That a court may, after hearing evidence and argument,
       come to the conclusion that an incorrect evaluation has
       been made, and that a different placement must be
       required under [IDEA], is not necessarily the same thing
       as a holding that a handicapped child has been
       discriminated against solely by reason of his or her
       handicap.

Sellers, 141 F.3d at 529 (certain internal quotation marks omitted)

(final set of brackets in original) (rejecting contention that

negligence suffices to establish liability under Section 504).

       Here, Plaintiffs’ ADA and Section 504 claims remain limited to

conduct “arising on or after November 26, 2014.”             (Docket Entry 61

at 1.)        However, the vast majority of the conduct upon which

Plaintiffs rely for their discrimination claims occurred prior to

the   relevant    period.       For   instance,   Plaintiffs    assert     that,

“[d]espite the defined purposes of Section 504[ and the ADA], [the

                                       167




      Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 167 of 218
Durham Board] placed O.V. on a trajectory leading to anything but

fulfillment of these goals when he was three (3) years old due to

his disability.”         (Docket Entry 115 at 11-12; see also, e.g., id.

at 12 (“[Durham Board] placed O.V. on this trajectory — when he was

three    (3)     years     old     —   without        ever   considering     another

trajectory.”).)      Plaintiffs further assert that, because, “[f]rom

O.V.’s enrollment in DPS, [the Durham Board] discriminated against

O.V. by excluding him” from the general education classroom (id. at

14) — and, in so doing, “ignored all available research regarding

effective       practices        for      educating      students    with     O.V.’s

disabilities,      ignored       all   data      on   the    long-term   impact     of

segregating students with O.V.’s disabilities, and even ignored its

own   data     documenting       O.V.’s    higher     rate   of   learning   in    the

inclusive setting” (id. at 15) — “O.V. did not develop appropriate

academic, social, and communication skills, and has experienced

stunted academic, communication, and social growth” (id.).                        O.V.

enrolled as a preschooler in the DPS in 2009 (see, e.g., Docket

Entry 17-2, Findings ¶ 30), but Plaintiffs’ Section 504 and ADA

claims reach only a few months of O.V.’s second year in second

grade (specifically, November 26, 2014, through early June 2015

(see, e.g., Docket Entry 37-8 at 1; Docket Entry 37-6 at 1)),65

rendering Plaintiffs’ trajectory-based contentions untimely.


     65 Plaintiffs raise no claims specific to the few months of
third grade that O.V. attended at Hillandale. (See, e.g., Docket
Entry 115 at 1-27 (containing no discussion of third-grade year).)

                                           168




      Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 168 of 218
     Plaintiffs additionally maintain that the Durham Board acted

improperly “[d]uring the 2013-2014 school year” both by placing

O.V. “behind a cardboard partition segregated from his classmates

at the back of the room” (Docket Entry 115 at 16) and by “not

updat[ing] O.V.’s IEP to reflect his more inclusive placement;

thereby preventing the inclusive placement from becoming O.V.’s

stay-put placement” (Docket Entry 119 at 13; accord Docket Entry

115 at 4).     Plaintiffs also take issue with O.V.’s 2013-2014

teachers’ alleged lack of training (see, e.g., Docket Entry 115 at

16) and assert that, at a meeting in June 2014 (see Docket Entry

101-4 at 118),66 “in the presence of Dr. Bell and [the Durham

Board’s] attorney, [the Durham Board] falsely informed O.V.’s

parents that if O.V. took the EXTEND 1 test, he could not be in a

general education classroom” (Docket Entry 115 at 18 (footnote

omitted) (citing Docket Entry 101-4 at 119)).          These events all

fall outside the relevant time period.

     Plaintiffs next contend that, “[k]nowing they were not co-

teaching, [the Durham Board] falsely informed O.V.’s parents that




     66    Although the meeting minutes do not reflect this
discussion (see Docket Entry 106-15), M.P. testified that Ms. Mader
stated at the IEP meeting in June 2014 that, “if O.[V.] took the
EXTEND 1 test . . . .[,] he could not be in the general education
classroom.” (Docket Entry 101-4 at 119; see also id. at 118.) Per
M.P., neither Dr. Bell nor the Durham Board’s attorney corrected
Ms. Mader’s statement, but M.P.’s attorney, present at the meeting
(see id. at 118), “said it was not true and she fought for that”
(id. at 119).

                                   169




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 169 of 218
co-teaching ‘was already happening.’”        (Id. at 18.)67     Ms. Mader

made this statement at a meeting on September 24, 2014.                  (See

Docket Entry 37-5 at 1-2.)      Plaintiffs also assert that, at that

meeting, the Durham Board “falsely informed O.V.’s parents that

O.V. could not be educated on the modified curriculum with his

nondisabled peers and could not receive modified work in the

inclusive setting.”     (Docket Entry 115 at 17-18 (citing Docket

Entry 37-5 at 2).)       This conduct likewise falls outside the

relevant period.

     Similarly, the redirection examples upon which Plaintiffs rely

most heavily for their contention that the Durham Board “engaged in

a purposeful effort to create a false record of O.V.’s inability to

function and make progress” (Docket Entry 115 at 19) all pre-date

the relevant time period (see id. (asserting that “[o]ne of O.V.’s

teachers redirected him 98 times in ten minutes, or approximately

once every six seconds”); see also Docket Entry 101-5 at 185-88

(discussing notes reflecting 98 redirections); cf. Docket Entry 37-

25 at 74 (reflecting 98 redirections between 9:10 and 9:20 on



     67   The August 2014 PWN mentions co-teaching (see, e.g.,
Docket Entry 37-2 at 1 (“The IEP team agreed to follow the
mediation agreement created 7/22/14. . . . [O.V.] will spend 205
minutes per day in general ed classroom. 45 mins of this will be
in guided reading and math instruction with a co-teaching
model.”)), but the corresponding IEP does not (see Docket Entry 37-
3 at 1-25).    Accordingly, Plaintiffs do not contend that, in
neglecting to co-teach O.V., the Durham Board acted in bad faith by
failing to execute the IEP. (See, e.g., Docket Entry 115 at 17-
19.)

                                   170




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 170 of 218
November 24, 2014)).          (Compare Docket Entry 119 at 14 (citing

(“[Docket Entry] 37-25 at 37, 40, 43, 47, 49 (documenting the

staggering amount of times O.V.’s teachers redirected him)”)), with

Docket Entry 37-25 at 37, 40, 43, 47, 49 (redirection data for

August 27, 2014, September 2, 2014, September 5, 2014, September

17, 2014, and September 19, 2014, respectively).)              Accordingly,

such redirection data cannot support Plaintiffs’ Section 504 and

ADA claims.

     The remaining redirection data upon which Plaintiffs rely

reflects significantly lower redirection amounts (see Docket Entry

115 at 19 (citing Docket Entries 106-19, 106-20, 106-21, 107-1, and

“Ex. 8”)), ranging from a low of zero to a high of 59 over a

twenty-minute period or a low of one and a high of 35 over a

fifteen-minute period (see Docket Entries 106-19, 106-20, 106-21,

107-1,   115-7;    see    also   Docket    Entry   115-8   (containing    DPS

statistics)).     In addition, the cited material provides relatively

few incidents of redirection at or near the high end of these data

sets.    (See Docket Entries 106-19, 106-20, 106-21, 107-1, 115-7.)

In any event, occurring less frequently than (at a minimum) every

twenty seconds, the specified redirections do not constitute the

“sort of rapid fire prompting” (Docket Entry 101-5 at 185) that

Plaintiffs’ speech expert identified as problematic for a person

with apraxia      (id.   at   184-85).     Particularly    given   that   even

Plaintiffs’ expert witness testified that O.V. qualified as “prompt


                                     171




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 171 of 218
dependent” (Docket Entry 101-14 at 109), the (timely) redirection

data does not establish that the Durham Board “engaged in a

purposeful effort to create a false record of O.V.’s inability to

function and make progress” (Docket Entry 115 at 19) or otherwise

acted in bad faith.

      Plaintiffs further argue that the Durham Board acted contrary

to “all available research” (id. at 15) regarding proper education

of children with intellectual disabilities, thereby demonstrating

gross misjudgment.         (See, e.g., id. at 12-15; see also, e.g.,

Docket Entry 119 at 14 (“[The Durham Board’s] continued refusal to

acknowledge that no research supports its position to segregate

O.V. only further demonstrates its ongoing departure from accepted

professional standards.” (emphasis omitted)).)                In particular,

Plaintiffs maintain that “there is no extant research to support

the   [Durham    Board’s]    actions     of    segregating   O.V.     from   his

nondisabled peers” (Docket Entry 115 at 14); that “all research”

regarding “students with low incidence disabilities” indicates that

such children “ma[k]e more progress while in the general education

classroom” (id. at 4; accord Docket Entry 119 at 5 (asserting:

“[M]ore than forty (40) years of research confirm[s] the same poor

outcomes for students with disabilities who are segregated from

their nondisabled peers. There is no empirical research to support

better    outcomes   for    segregated       students.”   (citation    omitted)

(emphasis in original))); and that the Durham Board “ignored all


                                       172




      Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 172 of 218
available research regarding effective practices for educating

students with O.V.’s disabilities” (Docket Entry 115 at 15).

      However, although she could not identify specific articles,

Dr. Bell testified that “there’s existing research out there that

contradicts” Dr. Kurth’s assertion “that there is no empirical

research to support the segregation of students with low incidence

disabilities from their nondisabled peers.”             (Docket Entry 101-10

at 144.)     In this regard, Dr. Bell explained that “[t]here are

other schools of thought and research on that” (id.) and that

articles exist regarding “both ends of — philosophically on Dr.

Kurth’s and the extreme of full inclusion and many, many other

professionals     in   the    field   who   believe   that     a     continuum    is

appropriate for federal law” (id. at 145).             As such, Dr. Bell has

“read multiple articles and research that support the need for a

continuum of services for students.”            (Id. at 144.)

      In turn, Dr. Crossland explained that “it’s very controversial

and it’s not well known what the effects of inclusion are because

[they] haven’t been able to study it in a comparative way.”

(Docket Entry 101-14 at 6-7.) Dr. Crossland also directly disputed

Dr.   Kurth’s   (and     Plaintiffs’)     assertion    that    forty      years   of

empirical    research     indicates      that   “students     with    significant

disabilities, including intellectual disability, perform better

when they’re taught in a general education classroom than when

they’re    taught   in    a   separate    setting”    (id.    at     10   (internal


                                      173




      Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 173 of 218
quotation marks omitted)).      (See id. at 11.)       As Dr. Crossland

explained, “on face value there could not be 40 years of research

because the law has only been in place for 41 years.           So it would

have been very difficult to begin doing empirical research one year

after [the law] was implemented, in [her] judgment.”            (Id.)    In

addition, the research that Dr. Crossland “ha[s] studied over the

years also would not be considered empirical in the way that we

would allow one thing to happen to one group and another thing to

happen to another group.    It is usually done by comparing progress

that has been made by non-disabled peers with those persons who

have been identified as having disabilities.           (Id.)    Moreover,

“[m]ost of that research is done with adolescents or in high school

settings and most of it has been done with students who have autism

or more severe forms of disabilities or with very mild forms of

disabilities.”   (Id. at 11-12; accord id. at 7.)        Thus, “there is

not a large body of research that relates to” individuals like O.V.

who “hav[e] a moderate intellectual disability.”         (Id. at 12; see

id. at 18.)

     Further, although Dr. Crossland is “not aware of large scale

studies that have been published that talk about the detrimental

effects on elementary students to inclusion” (id. at 65), she

explained that “[t]he research evidence is not definitive about

anything” (id. at 93).     Nevertheless, “[t]here’s a large body of

research related to direct instruction for all students, whether


                                   174




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 174 of 218
they have special needs or not.      And that is probably the leading

instructional approach is that it is something that needs to be

done in a direct way, and one needs to then reinforce, and that you

don’t move to the next level of skills unless some mastery has been

attained.     But it’s not confined just to special populations.”

(Id. at 101-02.)    Moreover, the research “is almost overwhelming

about the need for small group instruction for certain kinds of

skills in certain kinds of students.”       (Id. at 102.)68

     However, “the controversial hot button that is being tripped

right now” (id. at 7) in the special education realm is the issue

of “full inclusion,” which “is the belief there should be no

continuum of services, that every student should be in the general

or regular classroom because it is every student’s right to be

there irrespective of the level of services they need or the

disability that they have.     And any services that are required are

pushed in.”    (Id. at 7-8.)   Dr. Crossland elaborated:

          Well, there is a continuum and a controversy
     surrounding the continuum of people who — all special
     education people, professionals with whom [she is]
     familiar and most teachers, understand that [their] job
     is to be out of a job, hopefully.

          So the notion is that [they] want to approximate the
     general or regular education classroom and curriculum
     when appropriate and to the maximum extent that [they]
     can for each individual child.




     68   Direct and small group instruction can occur in both
regular and segregated education settings. (See id. at 103.)

                                   175




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 175 of 218
          So there is a notion that one can start with a small
     amount of inclusion all the way up to the more radically
     held, and not widely supported by evidence that [she is]
     aware of, notion of full inclusion, which is when we do
     not have an individual student in special education
     essentially. They are enrolled in and maintained in the
     general education classroom. And any services that they
     have are pushed in to them, but they are not pulled out.
     Those are people who are known as full inclusionists.

(Id. at 6.) This full inclusion approach “is largely based in [Dr.

Crossland’s] opinion on the social value that comes from having a

student in the full general education classroom [rather] than the

educational value of having them in there.”        (Id. at 8.)69

     Against     this    backdrop,       Plaintiffs’    research-related

contentions fail to establish that the Durham Board acted with

gross misjudgment in educating O.V. in both the regular education


     69   In Dr. Crossland’s view:

     the theme that linked [Plaintiffs’] expert depositions
     . . . and the testimony that [she has] read appears to be
     driven by a full inclusionist approach, which is the job
     of the school, in their opinion, is to always put the
     child or the student into the regular general education
     classroom.

          And whatever needs that student has must be
     addressed in that environment and that pull-out services
     are not appropriate, that one trains the teacher or
     teachers in that classroom to handle the needs, and in
     the more extreme perspective on that, that occupational
     therapy services are to be delivered in the general or
     regular education classroom, that speech and language
     services are to be delivered in there, and possibly
     physical therapy services, that adapted PE should take
     place only in the context of the general regular
     education curriculum.

(Id. at 9-10.)


                                   176




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 176 of 218
and separate education classrooms in the 2014-2015 school year and

in proposing to adjust the locations of O.V.’s various special

services (compare Docket Entry 37-3 at 18-19, with Docket Entry 37-

8 at 21)70 and transition all of his academic subjects to the

“Exceptional Children Classroom” (Docket Entry 37-8 at 21) for the

2015-2016 school year.

     Next, Plaintiffs contend that the Durham Board “repeatedly

lied to and misled O.V.’s parents regarding O.V.’s educational

program and trajectory in the DPS.”      (Docket Entry 115 at 17.)       As

relevant here, Plaintiffs point to the Durham Board’s “fail[ure] to

inform O.V.’s parents that O.V. would not receive a high school

diploma if he remained on the modified curriculum after O.V.’s

parents expressed their wish for O.V. to go to college,” as well as

its telling O.V.’s parents “that O.V. made more progress in the

segregated setting than in the inclusive setting,” as evidence that

the Durham Board “acted in bad faith.”       (Id. (emphasis omitted).)

In regard to the first asserted failure, the first page of the May

2015 Meeting Minutes indicates that:




     70 For instance, physical therapy switched from 20 minutes 10
times a year in the “Exceptional Children Classroom” for the 2014-
2015 school year (Docket Entry 37-3 at 18-19) to 20 minutes 6 times
a year in the “General Education Classroom” for the following
school year (see Docket Entry 37-8 at 21), while occupational
therapy switched from the general education and therapy classrooms
in the 2014-2015 year (see Docket Entry 37-3 at 18) to the
segregated classroom for the following year (see Docket Entry 37-8
at 21).

                                   177




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 177 of 218
     Next year, [M.P.] would like O[.V.] to ask/request things
     in complete sentences. She believes it is realistic and
     Mr. Reitzes agrees. [M.P.] has no limit for him long
     term, as she cannot be with him forever. She wants him
     to learn what he can now as she and his dad will not be
     with him forever.    She wants him to be as normal as
     possible and as independent as possible. She would like
     him to be independent to go to college and drive a car.
     He can ride a horse on a trail for an hour independently
     with other kids, so they know he is capable of doing
     more.

(Docket Entry 37-10 at 1.)

     The next sentence in the Minutes states that “[s]pecial

factors were reviewed” (id.), followed by a discussion of O.V.’s

“[p]resent levels/goals” (id.; see id. at 1-3.)         The Minutes then

reflect a discussion of the end of grade testing options for third-

grade students, as follows:

     [O.V.] will be going to third grade next year, which
     means he will be taking an EOG. There are two options:
     the regular EOG for reading and math, or Extend 1 which
     is directly linked to the alternate curriculum.       Ms.
     Bates explained that all children in all schools must
     take either the EOG in reading and math or Extend 1 in
     reading and math. [The elementary coordinator] explained
     the Extend 1 EOG h[a]s 2 assessors to 1 student, where
     passages are read aloud and students are given picture
     cards to choose to represent their answer choice. Ms.
     Kehoe[, O.V.’s private occupational therapist,] explained
     that she gave him visual motor evaluation where he was
     allowed to point to his answer choices (which is what he
     would do for [E]xtend 1 as well). Ms. Mader continued to
     explain that although he may not have anxiety about
     testing he would not be appropriate for the EOG and could
     not recommend he take that test. Others at the table
     agreed.    Team agreed he would take the Extend 1
     assessment; standard administration.       District wide
     assessments: [O.V.] will take any Extend 1 version of
     any district wide assessments available. [O.V.] will be
     assessed with Mclass without any accommodations. [O.V.]
     will take the alternate assessment due to being several


                                   178




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 178 of 218
     grade levels below and academically functioning in the
     kindergarten level.

(Id. at 3.)     The Minutes contain no further discussion of the

Extend 1 versus regular EOG testing issue or of any curriculum

implications associated with the Extend 1 test.        (See id. at 1-4.)

     However,   the   June   2016   IEP   Meeting   Minutes   reflect    the

following discussion regarding the end of grade testing issue:

           For state-wide testing, the team first presented EOG
     participation for reading and writing.       This is what
     students would take where students are assessed with the
     standard course of study with accommodations. However,
     modifications would not be made.       NCEXTEND1 would be
     assessing students on the extended content standards with
     manipulatives and modifications. Is it appropriate for
     [O.V.] to take the regular EOG or modified version with
     the NCEXTEND1[?] Ms. Baker[, the parent advocate,] asked
     if this would get him a diploma. Dr. Bell asked, “What
     we have outlined in these two sessions, would that get
     him to accessing the regular standards? Even now, with
     3rd grade state standards, and where he is performing[,]
     there is a significant difference from where he is
     currently performing and the grade level standards.” He
     took the beginning of grade tests in the Fall and just
     drew on his answer sheet, according to [O.V.’s Hillandale
     third-grade general education teacher (see Docket Entry
     105-1 at 7)]. He did not have any accommodations and
     could not access the test independently. For reading, he
     would have to read the tests but could receive extended
     time. Dr. Bell stated that based on where she knows O.V.
     is, it would be appropriate for him to access the
     NCEXTEND1.    He is not able to access the EOG with
     accommodations as he is not being instructed even close
     to that level. She understands that [M.P.] wants him to
     graduate with a diploma.     Mr. Reitzes stated that he
     would feel bad giving him the EOG at the end of the year.
     The proposal was for his statewide participation to be
     the NCEXTEND1. Ms. Vidas[, the occupational therapist,]
     stated that each year, we would discuss this. Ms. Baker
     asked how often is someone given the NCEXTEND1 test and
     come off of it.     Dr. Bell stated that it is reviewed
     yearly and decisions are made on an individualized basis.
     Ms. Bunn stated that one of her students moved off of the

                                    179




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 179 of 218
     NCEXTEND1 to regular EOG tests. There are some released
     items online from 2 years ago that a parent can
     access. . . . Ms. Vidas stated that it wouldn’t hurt for
     [M.P.] to take a look at the released items online and
     have him do some practice tests at home. Mr. Reitzes
     stated that with multiple choice items with a seeds and
     plants activity, he would reduce the number of items, and
     he was having trouble with the modifications. Dr. Bell
     stated that it is a big decision and [M.P.] has a goal
     for him long term and we are making decisions about him
     right now.    Ms. Baker stated that she has given the
     NCEXTEND1 and it is not the same.      However, Ms. Bunn
     stated that there are passages on that test that students
     have to read and there are fractions. Ms. Baker stated
     that she is not sure what to say as she wants to support
     [M.P.]. In her mind, it wouldn’t make a big difference.
     She sees what Ms. Reitzes is saying but her fear is that
     she knows that students who take NCEXTEND1 do not often
     get off of it and that is not the pathway for a diploma
     and she doesn’t know what O.V. will be able to do in the
     future.   Ms. Baker stated that there are students in
     regular ed who are not able to access the EOG as
     well. . . . Ms. Bunn stated that [O.V.] is working on
     CVC words and on the test he will be given a 4th grade
     reading passage.    The [IEP Team] determined, without
     parent and advocate agreement[,] that O.V. will
     participate in the NCEXTEND1 state-wide test.

(Docket Entry 105-1 at 13-14.)

     Juxtaposing these Minutes reveals the flaw in Plaintiffs’

diploma argument.   The Minutes reflect no discussion regarding the

diploma-related implications of a modified curriculum at the May

2015 Meeting (see Docket Entry 37-10 at 1-4), and Plaintiffs do not

assert that the Durham Board affirmatively lied to them about this

issue   (see   Docket   Entry   115    at   17).   As   such,   Plaintiffs

effectively argue that M.P.’s identification of her long-term

college attendance goal for O.V., a rising third-grader, somehow

triggered an affirmative obligation for the Durham Board to alert


                                      180




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 180 of 218
her that, if O.V. remained on the modified curriculum associated

with the Extend 1 test until he graduated from high school, he

would not secure the diploma necessary for college enrollment.

Yet, which curriculum O.V. studied remained subject to change on a

yearly basis, and at least one of the IEP Team members had personal

experience with a student transitioning from the Extend 1 to

regular EOG test.      (See Docket Entry 105-1 at 13; see also Docket

Entry 37-10 at 1 (reflecting Ms. Bunn’s participation in May 2015

IEP Meeting).)       Accordingly, Plaintiffs have not established that

the Durham Board acted in bad faith by failing to volunteer at the

May 2015 meeting that O.V. — an elementary school student as to

whom even Plaintiffs’ advocate acknowledged an inability to “know

what [he] will be able to do in the future” (Docket Entry 105-1 at

14) — would not graduate with a diploma if he utilized a modified

curriculum throughout his high school education.

      Plaintiffs further argue that the Durham Board erroneously

informed    O.V.’s    parents   that    he   “made   more   progress   in   the

segregated setting than in the inclusive setting.”             (Docket Entry

115 at 17 (citing Docket Entry 37-10 at 3).)           As evidence for this

assertion, Plaintiffs identify Ms. Mader’s May 2015 statement that

“the data shows that he made more progress in the EC classroom”

(id. (internal quotation marks omitted); see Docket Entry 37-10 at

3).   As an initial matter, the context of this statement suggests

that, rather than strictly focusing on his scores in each setting,


                                       181




      Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 181 of 218
it rests on a more holistic evaluation of O.V.’s educational

experience, including factors such as his relative independence in

the segregated classroom (see, e.g., Docket Entry 37-10 at 3 (“Ms.

Kehoe is concerned that he would not have a one on one (Ms. Mader

explained that is the most restrictive environment).            Ms. Haase

explained that his goals are about weaning to get him to be more

independent.      In Ms. Bunn’s classroom he would have a lower

student/teacher     ratio   which    will   provide     him    with      more

individualized support.     The data shows that he is more successful

in Ms. Bunn’s classroom than any other environment thus far.”)), as

well as his failure to write (aside from his last name) in the

regular classroom (id.).      In any event, the mere fact that Ms.

Mader may have erroneously interpreted the data does not itself

establish bad faith.    See Sellers, 141 F.3d at 529.71       Accordingly,


     71    Plaintiffs further contend that the Durham Board’s
rejection of M.P.’s offer of a specialist to modify O.V.’s work
establishes bad faith. (See Docket Entry 115 at 18.) Considered
in context, this event does not reflect bad faith:

     [M.P.] would like [O.V.] to continue with the one on one
     support in the general classroom he had this year (she is
     referring to Ms. Haase in the regular classroom with
     him). [M.P.] would like him to work on communication and
     feels that would best be met in the regular classroom.
     Ms. Haase explained that during the times he is in the
     classroom for instruction it is not time to talk, it is
     quiet time, and she has to be very quiet with him to
     ensure others are not disturbed. [M.P.] explained its
     about what he hears, not just want he says. Because we
     do not know what he does and doesn’t know because of his
     apraxia. She feels the communication is better and is
     the biggest hurdle, she doesn’t care about reading, math,
                                                     (continued...)

                                    182




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 182 of 218
Plaintiffs have not shown that the Durham Board acted in bad faith

by,   during   the   relevant    period,   “repeatedly    l[ying]   to     and

misle[ading] O.V.’s parents regarding O.V.’s educational program

and trajectory in the DPS” (Docket Entry 115 at 17).

      Plaintiffs further assert that the Durham Board’s failure “to

train O.V.’s teachers to appropriately assess and meet O.V.’s

needs” (id. at 15-16) constituted bad faith.           More specifically,

Plaintiffs contend that “[t]eacher training was ‘essential’ for

facilitating the inclusion of O.V. with his nondisabled peers and

developing a program to meet his needs” (id. at 15) and that,

“[d]uring the 2014-15 school year, the lack of training led to


      71(...continued)
      or writing. Ms. Mader explained that it is our duty to
      care about reading, math, and writing. He is getting
      communication at lunch, recess, and specials when he can
      dialogue with his peers. During academic times it is not
      appropriate for him in the general education classroom,
      it is more of isolation. Ms. Haase is teaching him one
      on one because of where he is academically. [M.P.] asked
      about co-teaching.    It is not co-teaching because his
      skills are so below other peers in the class and it is
      not educationally appropriate for him to sit in the
      general education classroom.    [M.P.] asked if she can
      bring a specialist in to modify his work for him. It was
      explained that she can’t and we are all specialist and
      are able to modify work. Ms. Kehoe asked if Ms. Haase
      would be able to go to the EC classroom (Ms. Bunn’s
      classroom) to provide [O.V.] with one on one instruction.
      That would not happen as we do not pull EC teachers into
      an EC classroom with another EC teacher. Ms. Kehoe is
      concerned that he would not have a one on one (Ms. Mader
      explained that is the most restrictive environment). Ms.
      Haase explained that his goals are about weaning to get
      him to be more independent. . . .

(Docket Entry 37-10 at 3 (emphasis added).)

                                     183




      Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 183 of 218
O.V.’s teachers employing inappropriate redirection techniques,

acting in frustration with O.V., and failing to even plan for his

instruction”      (id.    at   16    (citing    redirection       data,    “(special

education teacher recording ‘Did nothing!’ after working with

O.V.)[,] . . . (lesson plans from segregated classroom with no

lesson plans on O.V.’s grade level (second)),” and “De 32 Resp’t’s

Ex. 37,     at    5–8   (demonstrating      the   only    notes    O.V.’s    regular

education    teacher      took      on   O.V.   related    to     O.V.’s    negative

behaviors)” (emphasis in original) (lone bracket omitted))).72                    As

previously discussed, the timely redirection data does not reflect

bad faith.       In addition, the “‘Did nothing!’” notation upon which



     72 The Docket Entry and page citations Plaintiffs proffer
here (and elsewhere) do not correspond to the correct electronic
Docket Entries and/or pin citations. (Compare, e.g., id. at 16
(citing “Ex. 7, 8 at 867, DE 107-11 (special education teacher
recording ‘Did nothing!’ after working with O.V.)] [sic]; DE 32
[Pet’rs’ Ex. 75 ([Bunn] lesson plans[);] . . . DE 32 [Resp’t’s Exs.
34, 35, 36, 37]” (redirection data); “De 32 [Resp’t’s Ex. 37, at
5–8 (demonstrating the only notes O.V.’s regular education teacher
took on O.V. related to O.V.’s negative behaviors)]” (emphasis and
certain brackets in original)), with Docket Entries 115-7, 115-8,
107-11, and Docket Entry 32 (notice of manual filing).) The Court
previously cautioned the parties that, “[i]f [it] cannot locate the
parties’ evidence, it cannot use such material in resolving the[ir
m]otions, regardless of the parties’ descriptions thereof in their
supporting memoranda” (Docket Entry 99 at 3).      (See id. at 1-6
(explaining problems of manual filing, denying request to manually
file Administrative Record, and authorizing parties to file summary
judgment motions “with corrected Docket Entry citations to the
electronically filed Administrative Records” (id. at 6)). To the
extent possible, the undersigned has located the relevant materials
among the voluminous record, but see Fed. R. Civ. P. 56(c)(3)
(explaining that, in ruling on summary judgment motions, “[t]he
[C]ourt need consider only the cited materials”); however, certain
materials could not be located.

                                          184




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 184 of 218
Plaintiffs    rely   occurred   outside   the   relevant   time   period.

(See Docket Entry 37-25 at 74 (emphasis in original).)            It also

appears that the Turner notes that Plaintiffs reference fall

outside the relevant window.     (See Docket Entry 111-2 at 1-4.)        So

too do any failures to train teachers prior to and for the first

few months of O.V.’s second year in second grade.

     In addition, Plaintiffs have not established that a lack of

training — rather than the fact that Ms. Bunn taught the third-

through-fifth-grade segregated classroom73 — caused a “fail[ure] to

even plan for [O.V.’s] instruction” (Docket Entry 115 at 16) in the

form of Ms. Bunn’s electronic lesson plan book that references only

“3rd/4th Grade” and “5th Grade” schedules (see, e.g., Docket Entry

107-11 at 3 (“3rd/4th Grade Writing 5th Grade Specials 9:10am -

10:00am”)).    (See Docket Entry 115 at 16.)74       Moreover, Ms. Bunn

testified that the relevant “lesson plans are for” her, “to keep

[her] on track through the school day” (Docket Entry 101-11 at

103), and that she also “plan[s] for each student” (id.), which she


     73   Plaintiffs do not claim that O.V.’s placement in this
segregated classroom constituted bad faith.     (See, e.g., Docket
Entry 115 at 1-27 (lacking such contention).)           Nor, given
Plaintiffs’ critical views of the kindergarten-through-second-grade
segregated classroom (see, e.g., Docket Entry 106-15 at 2
(characterizing classroom as “chaotic and not successful”)) does
the Durham Board’s decision to place O.V. in a different segregated
classroom, with his same-age peers, reflect bad faith.

     74 It also bears noting that various academic items, such as
the “Literacy Block 10:00am-11:30am” (Docket Entry 107-11 at 3),
“Math 1:30pm - 2:30pm” (id. at 4), and “Science 2:30pm - 3:15pm”
(id.), do not specify any grade levels.

                                   185




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 185 of 218
tracks “[o]n their data sheets; each student has a data notebook

with data sheets in them” (id. at 104).           Further, contrary to

Plaintiffs’ contentions (see Docket Entry 115 at 15-16), at least

some of O.V.’s teachers testified to either receiving “trainings

specifically relevant to [their] work with O.[V.]” (Docket Entry

101-11 at 91 (Ms. Bunn); see also Docket Entry 101-13 at 35 (noting

that Mr. Reitzes received training on apraxia and various other

speech topics)) or “trainings specifically address[ing] inclusion”

(Docket Entry 101-12 at 62), albeit perhaps not during the 2014-

2015 school year. For instance, Ms. Allen testified to “start[ing]

inclusion . . . in the system” (id. at 63) and to providing

training on inclusion at various state and national conferences in

the early 1990s (see id. at 63-64).

     Conversely, Ms. Turner testified that she did not receive

training (1) on “work[ing] with students with disabilities” during

the 2014-2015 school year (Docket Entry 107-8 at 42), (2) “on

coteaching” or “developing curriculum through coteaching” (id. at

45), or (3) “on apraxia of speech,” something which she did “[n]ot

really” understand (id. at 55).          Plaintiffs, however, have not

shown that such lack of training satisfies the “high bar” for

proving bad faith, K.D., 55 F. Supp. 3d at 789, particularly given

that O.V. “was very rarely in [Ms. Turner’s] classroom during an

academic period without another teacher with him” (Docket Entry




                                   186




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 186 of 218
107-8 at 36) and “most of his academic needs were met with his EC

teachers inside [Ms. Turner’s] classroom” (id. at 53).

     Finally, Plaintiffs contend:

     Perhaps the clearest example of [the Durham Board] acting
     in bad faith was [its] decision to increase the number of
     minutes that O.V. would be segregated from his
     nondisabled peers after his mother left the IEP meeting
     — once [the Durham Board] realized that the lower number
     of minutes would result in a placement of “resource”
     instead of “separate.” Compare DE 37-8 at 21 with DE
     37-10 at 4.

(Docket Entry 115 at 19; see also Docket Entry 119 at 12 (asserting

that “[the Durham Board] increased the amount of service delivery

outside of the general education classroom after O.V.’s mother left

the IEP meeting to guarantee O.V.’s placement on the curriculum

would be ‘separate,’” and that “[t]he act of increasing the service

delivery outside of the IEP meeting was done in bad faith to ensure

O.V.’s   placement    would   be   ‘separate,’     guaranteeing    O.V.’s

segregation from his non-disabled peers for at least sixty-one

percent (61%) of the school day”).)

     This contention rests on the fact that the May 2015 Meeting

Minutes specify that O.V. will receive “75 minutes [of] Reading

. . . in the EC classroom” (Docket Entry 37-10 at 4), but the May

2015 IEP specifies that he will receive “90 Minutes” of “Reading”

in the “Exceptional Children Classroom” (Docket Entry 37-8 at 21).

Plaintiffs ascribe ill-intent to this discrepancy, claiming that

the Durham Board increased O.V.’s reading time by 15 minutes on the

IEP to change him from the “resource” to “separate” classification.

                                   187




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 187 of 218
(See, e.g., Docket Entry 115 at 19.)            In turn, the Durham Board

contends:

       The record indicates, and the ALJ so found, that there
       was a technological failure during the meeting and that
       the IEP paperwork had to be reconstructed by hand.
       DE17-1, ¶¶96-97, p.21.   While the discrepancy exists,
       there is no evidence to suggest any ill motive related
       thereto. There is no evidence proving which of the two
       is correct. A mistake, whether in the minutes or in the
       IEP itself, is not “bad faith.”

(Docket Entry 122 at 5-6.)

       As the Durham Board argues, the May 2015 Meeting Minutes

reflect that, during the service delivery discussion (see Docket

Entry 37-10 at 3-4), the CECAS system went “down and the rest of

the meeting [had to] be captured in the Minutes” (id. at 4 (all-cap

font    omitted)).      Nevertheless,    the    Minutes     reflect    that   the

participants discussed O.V.’s math and reading service delivery and

determined     that   such   education      would   occur   in   the   separate

classroom.      (See id. at 3-4.)      The Minutes explicitly note that

“[O.V.’s] time away from nondisabled peers puts him on the separate

placement continuum,” which “is a change from the resource level of

support.”      (Id. at 4.)    The Minutes further reflect that “[M.P.]

wants to make sure it is noted that she does not agree with this

final decision.”      (Id.; see also id. (“[M.P.] is not sure about the

parent/teacher conferences yet as she does not agree with today’s

decision.”).)        Accordingly, rather than reflecting a nefarious

change by the Durham Board, it appears that the Meeting Minutes (or

the IEP) contain a mere typographical error regarding the length of

                                      188




       Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 188 of 218
O.V.’s reading segment. In any event, the Minutes make clear that,

regardless of the specific duration of his reading segment, the

decisions made in M.P.’s presence at that meeting placed O.V. “on

the separate placement continuum.”          (Id.)     Thus, Plaintiffs’

“clearest example of [the Durham Board] acting in bad faith”

(Docket Entry 115 at 19) misses the mark.

     In sum, Plaintiffs failed to establish that the Durham Board

acted with bad faith or gross misjudgment during the relevant

period.75   The Court will therefore grant the Durham Board summary

judgment on Plaintiffs’ Section 504 and ADA discrimination claims.

     iii. M.P.’s Retaliation Claim

     Finally (as to Title II and Section 504), M.P. pursues a

retaliation claim.    “[R]etaliation claims under § 504 are subject

to the same standard as ADA retaliation claims.”       S.B. ex rel. A.L.

v. Board of Educ. of Harford Cnty., 819 F.3d 69, 78 n.6 (4th Cir.

2016).   For such claims:

     Absent direct evidence of retaliation, [a plaintiff] may
     proceed under the familiar burden-shifting framework of
     McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802
     (1973), making a prima facie case of retaliation by
     showing (1) that [s]he engaged in protected activity,
     (2) that the [defendant] took an adverse action against
     h[er], and (3) that the adverse action was causally
     connected to h[er] protected activity.          If [the


     75 As consideration of Plaintiffs’ proffered expert reports
from Dr. Ann Turnbull (Docket Entry 115-3) and Sara Jo Soldovieri
(Docket Entry 115-4) does not alter this determination, the Court
finds it unnecessary to resolve “[t]he [Durham] Board[’s]
object[ions] to the[se] expert reports” (Docket Entry 118 at 12
(emphasis omitted)).

                                   189




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 189 of 218
     plaintiff] can meet this burden, then the [defendant]
     must articulate a “legitimate nonretaliatory reason for
     its actions,” at which point the burden shifts back to
     [the plaintiff] to “demonstrate that the proffered reason
     is a pretext for forbidden retaliation.”

Id. at 78 (citation, parallel citation, and footnote omitted).

     M.P. identifies two ways that the Durham Board allegedly

retaliated against her “after Plaintiffs challenged the June 2014

IEP team decision to return O.V. to the separate setting” (Docket

Entry 123 at 11).76      First, “[she] was required to obtain the

principal’s permission, which was never granted, to observe O.V.’s

separate classroom.”    (Docket Entry 115 at 7.)      Second, the Durham

Board “implemented a specific procedure for O.V.’s drop-off at

school   that   prevented    [M.P.]    from   accessing   O.V.’s   separate

education classroom.”       (Id. (emphasis added).)77


     76 The Durham Board does not dispute that M.P. satisfied the
first element of a prima facie retaliation claim.     (See Docket
Entry 111 at 20.)

     77   The Amended Complaint does not differentiate between
O.V.’s   classrooms   in   alleging   M.P.’s   retaliation   claim.
(See Docket Entry 36, ¶ 375 (“[The Durham Board] retaliated against
Plaintiff M.P. for asserting her rights by imposing unwritten rules
and procedures to limit Plaintiff M.P.’s access to O.V.’s classroom
when [the Durham Board] did not impose the same restrictions on the
parents of other students.”).) M.P.’s affidavit likewise does not
differentiate between O.V.’s classrooms in describing the school
drop-off procedures. (See Docket Entry 115-9, ¶¶ 16-20 (detailing
restrictions on M.P.’s ability “to walk O.V. into his classroom
each day” (id., ¶ 16)).) However, the memorandum in support of
Plaintiffs’ Summary Judgment Motion clarifies that M.P.’s
retaliation claim applies only to restrictions on her access to
O.V.’s special education classroom. (See Docket Entry 115 at 7
(“[The Durham Board] limited O.V.’s mother’s access to O.V.’s
separate classroom once O.V.’s parents began formally advocating
                                                     (continued...)

                                      190




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 190 of 218
     A review of the record quickly dispenses with the second

asserted retaliatory action.         Most obviously, rather than going to

Ms. Bunn’s separate education classroom upon arrival at school,

O.V. went to Ms. Turner’s general education classroom.                    (See,

e.g., Docket Entry 107-8 at 29-30.) Moreover, Ms. Turner testified

that,   for   at   least    some   unspecified   portion   of    time   at   the

beginning of the school year,78 M.P. brought O.V. into Ms. Turner’s

classroom.    (Id. at 29 (indicating that “[s]ometimes [M.P.] would

physically pick him up and carry him and put him in [his] seat”);

see also id. at 30 (“Once we had someone else start bringing him in

the morning, whether it was the principal or another teacher coming

in in the morning, he still would come in but he would most of the

time refuse to unpack his backpack and get — turn his folder in and

things of that nature, even after several reminders.”).)                Shannon

Gill,   who   served   as    the   “Assistant    Principal      at   Hillandale

Elementary School during the 2014-[20]15 school year” (Docket Entry


     77(...continued)
for their son and filed a due process petition.     Specifically,
O.V.’s mother was required to obtain the principal’s permission,
which was never granted, to observe O.V.’s separate classroom.
Additionally, [the Durham Board] implemented a specific procedure
for O.V.’s drop-off at school that prevented his mother from
accessing O.V.’s separate education classroom.” (citations
omitted)).)

     78   In this regard, the Durham Board relies on what it
describes as “[n]otes from the general education teacher” that
“indicate that M.P. physically carried O.V. into her classroom on
numerous days in October 2014.” (Docket Entry 111 at 6; see Docket
Entry 111-2 at 1-4 (indicating that M.P. brought O.V. into
classroom through at least October 23, 2014).)

                                      191




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 191 of 218
111-4, ¶ 2), averred that, “[d]uring the first few months of the

2014-[20]15 school year, [M.P.] would often walk O.V. to his

classroom, and even carried him into the classroom some days.”

(Id., ¶ 3.)      Accordingly, M.P. fails to establish a prima facie

case that     the   Durham   Board    retaliated     against    her   June   2014

advocacy    on   O.V.’s   behalf     (see   Docket   Entry     123    at   11)   by

“implement[ing] a specific procedure for O.V.’s drop-off at school

that prevented [M.P.] from accessing O.V.’s separate education

classroom” (Docket Entry 115 at 7 (emphasis added)) in the 2014-

2015 school year.

     Retaliation via denial of access to O.V.’s special education

classroom presents a closer question. According to M.P., “[d]uring

the 2012-[20]13 and 2013-[20]14 school years, [she] frequently

volunteered at O.V.’s school and visited his special education

classroom during the day without the need to obtain permission from

the principal.”     (Docket Entry 115-9, ¶ 8.)79         She further avers:

          During the 2014-[20]15 school year, O.V.’s special
     education teacher, Ms. Bunn, required that [M.P.] have
     permission from the principal’s office to visit the
     classroom during the school day.

          When [M.P.] attempted to schedule an observation of
     the special education classroom where [her] son, O.V.,
     was taught, the principal was consistently unable to meet
     with [her] to schedule the observation.




     79 At the administrative hearing, M.P. testified that she
served as the room parent for O.V.’s separate education classroom
in the 2013-2014 school year. (Docket Entry 101-5 at 25.)

                                      192




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 192 of 218
          Despite requesting access through meetings with the
     principal, [M.P.] was never granted permission from the
     principal’s office to visit the classroom after the
     Settlement Agreement was signed.

(Id., ¶¶ 13-15 (internal paragraph numbering omitted).)80

     The Minutes from the first parent-teacher conference indicate

that “Ms. Bunn said that [M.P.] is more than welcome to come to the

classroom and sit with [O.V.] to help him complete his work.”

(Docket Entry 37-5 at 2.)     However, shortly after this statement,

the Minutes reflect that “[P.V.] shared that we would also need to

wean [M.P.] out so that [O.V.] is more independent and releases

authority to the teachers so that he will work for them without

[M.P.] being there.”    (Id.)

     In turn, Ms. Gill averred that

          As a standard school procedure, [the school]
     required all parents to sign in at the office when they
     visited the school.      Administrative permission was
     required to observe a specific classroom. Other than for
     specific volunteering opportunities, [the school] w[as]
     generally very hesitant to allow parent[s] to observe
     classes in session because of the significant student
     privacy issues involved, and did not often approve such
     requests. [Ms. Gill] do[es] not have any recollection of
     [M.P.] requesting to observe in Ms. Bunn’s classroom.




     80 M.P. testified at the administrative hearing that one time
during her volunteering at Hillandale she was “in the hallway where
Ms. Bunn’s classroom is,” and Ms. Bunn “personally invite[d her]
during that time that [she] w[as] in the hallway to come into her
room,” which M.P. did, but O.V. was not in Ms. Bunn’s classroom “at
the time.” (Docket Entry 101-5 at 26.) M.P. emphasized that Ms.
Bunn did not invite her into the classroom “to observe.” (Id.)

                                   193




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 193 of 218
(Docket Entry 111-4, ¶ 6.)          Ms. Bates, the Hillandale principal

during the 2014-2015 school year (see Docket Entry 118-2, ¶ 2),

similarly averred:

            All parents who wished to observe classes were
       required to arrange for the observation with the school
       administration. Observations were not permitted when it
       would be disruptive to the children’s education. [M.P.]
       was respected, and treated as any other parent, with
       allowances for meeting O.V.’s needs. To the best of [Ms.
       Bates’s] knowledge, she was never refused a request to
       observe Ms. Bunn’s classroom.

(Id., ¶ 5.)

       In addition, Ms. Gill averred that, throughout the year that

O.V. spent in Ms. Bunn’s classroom, M.P. “remained an active

participant in the school, including volunteering with the PTA.

She was present in the school consistently, often multiple times

per week, throughout the 2014-[20]15 school year.”             (Docket Entry

111-4, ¶ 5.) Ms. Bates similarly testified that, “[t]hroughout the

time    that   O.V.   attended   Hillandale,”    M.P.   “was   a   consistent

volunteer at the school, and often walked O.V. to class, unpacked

his backpack for him, and ate with him at lunch.”              (Docket Entry

118-2, ¶ 3.)      Further, Ms. Bates specifically testified that M.P.

“continued to be an active volunteer at the school” during the

2014-2015 school year.        (Id., ¶ 4.)      M.P. likewise acknowledged

that she continued to volunteer at Hillandale after the June 2014

mediation, but maintained that school staff “did not allow [her] to

volunteer with O.V.’s special education classroom or even observe

that classroom.”       (Docket Entry 115-9, ¶ 23.)

                                      194




       Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 194 of 218
       In sum, the record reflects that, in the year M.P. served as

room    parent    in    O.V.’s   segregated   classroom,    she    “frequently

volunteered at O.V.’s school and visited his special education

classroom during the day without the need to obtain permission from

the principal.”         (Id., ¶ 8.)    However, the following year, with

O.V. in a different segregated classroom, his new teacher “required

that [M.P.] have permission from the principal’s office to visit

the classroom during the school day.”          (Id., ¶ 13.)   School policy

required     parents     to   obtain   permission   to   observe    individual

classrooms, and, aside from specific volunteering activities, the

school rarely granted such permission due to student privacy

concerns and the risk of disruption.          (See Docket Entry 111-4, ¶ 6;

Docket Entry 118-2, ¶ 5.)         Whether M.P. made such request and the

administration denied it remains disputed.           (Compare Docket Entry

115-9, ¶¶ 14-15, with Docket Entry 111-4, ¶ 6, and Docket Entry

118-2, ¶ 5.)

       Regardless, this record does not establish that the Durham

Board prevented M.P. from observing O.V.’s segregated classroom

during the 2014-2015 school year in retaliation for her advocacy on

O.V.’s behalf.         Even assuming that temporal proximity between the

June 2014 mediation and the start of the new school year, in which

O.V.’s new teacher required school authorization for observations

of O.V.’s segregated classroom, sufficed to support a prima facie

case of retaliation, the school’s policy of requiring permission


                                       195




       Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 195 of 218
for   observations,        and    its   practice   of   rarely   granting   such

permissions given the risk of disruption and associated student

privacy concerns, constitutes a legitimate reason for the disputed

actions.       As a result:

      The burden now shifts to [M.P.] to demonstrate that this
      explanation is pretextual, and that the decision to
      [require and not provide permission for observing O.V.’s
      segregated classroom] in fact was causally linked to
      h[er] protected activity. But there simply is no record
      evidence to support that proposition. While the temporal
      proximity between [M.P.’s] protected activity and [the
      implementation of this policy in Ms. Bunn’s classroom]
      may be sufficient to make an initial prima facie showing
      of causation, timing alone generally cannot defeat
      summary judgment once a[ defendant] has offered a
      convincing, nonretaliatory explanation.    Without more
      than h[er] own assertions, [M.P.] cannot meet h[er]
      burden at summary judgment.

S.B., 819 F.3d at 79 (citations omitted).

      Accordingly, the Court will grant the Durham Board’s request

for summary judgment on M.P.’s retaliation claim.

      C. Settlement Agreement

      Plaintiffs finally assert that the Durham Board breached the

parties’ Settlement Agreement in two respects.             (See, e.g., Docket

Entry 115 at 24-25.)             First, Plaintiffs contend that the Durham

Board failed to provide co-teaching for O.V. during his guided

reading and math instruction in the 2014-2015 school year.                  (See,

e.g., id. at 24.) Second, Plaintiffs contend that the Durham Board

failed    to     provide    O.V.    the    compensatory   services   that     the

Settlement Agreement specifies.             (See, e.g., id. at 24-25.)       For

its part, the Durham Board maintains that it initially attempted to

                                          196




      Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 196 of 218
deliver co-teaching to O.V. using a traditional co-teaching method,

but had to abandon that approach in favor of “a less traditional

model” (Docket Entry 111 at 25) that nonetheless “fit one of the

co-teaching models defined by DPS’s guidance to staff” (id. at 26).

(See, e.g., id. at 24-26.) The Durham Board further responds that,

although it “is technically accurate” that “O.V. did not receive

all of the compensatory services described in the settlement

agreement” (id. at 28), Plaintiffs cannot recover because they

allegedly “forfeited the remainder of O.V.’s compensatory services”

by   not   notifying   the    Durham   Board   of   O.V.’s   withdrawal   from

Hillandale    and   then     failing   to    “request[]   that   compensatory

services resume” (id.).        (See, e.g., id. at 28-29.)

      i. Relevant Standards

      Under North Carolina law, “[t]he elements of a claim for

breach of contract are (1) existence of a valid contract and

(2) breach of the terms of that contract.”            Lake Mary Ltd. P’ship

v. Johnston, 145 N.C. App. 525, 536, 551 S.E.2d 546, 554 (2001)

(internal quotation marks omitted).81 In interpreting an agreement,

“the following central principles” apply:

           The goal of construction is to arrive at the intent
      of the parties when the contract was written. Where a
      contract defines a term, that definition is to be used.
      If no definition is given, non-technical words are to be
      given their meaning in ordinary speech, unless the


     81   The Settlement Agreement specifies that it “shall be
governed by and interpreted in accordance with the laws of the
State of North Carolina.” (Docket Entry 17-4 at 3.)

                                       197




     Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 197 of 218
     context clearly indicates another meaning was intended.
     The various terms of the contract are to be harmoniously
     construed, and if possible, every word and every
     provision is to be given effect . . . . If the meaning
     of the contract is clear and only one reasonable
     interpretation exists, the courts must enforce the
     contract as written; they may not, under the guise of
     construing an ambiguous term, rewrite the contract or
     impose liabilities on the parties not bargained for and
     found therein.

Duke Energy Corp. v. Malcolm, 178 N.C. App. 62, 65, 630 S.E.2d 693,

695 (internal quotation marks and brackets omitted) (ellipsis in

original), aff’d, 361 N.C. 111, 637 S.E.2d 538 (2006); see also

Lake Mary, 145 N.C. App. at 534, 551 S.E.2d at 553 (“The court is

to interpret a contract according to the intent of the parties to

the contract, unless such intent is contrary to law.              If the plain

language of a contract is clear, the intention of the parties is

inferred from the words of the contract.” (internal quotation marks

and citation omitted)).

     Whether a contractual ambiguity exists “is a question of law.”

Duke Energy, 178 N.C. App. at 65, 630 S.E.2d at 696.                  In other

words, “when a question arises regarding contract interpretation,

‘whether   .   .   .   the   language    of   a   contract   is   ambiguous   or

unambiguous is a question for the court to determine[.]’ In making

this determination, ‘words are to be given their usual and ordinary

meaning and all the terms of the agreement are to be reconciled if

possible[.]’”      Myers v. Myers, 213 N.C. App. 171, 175, 714 S.E.2d

194, 198 (2011) (internal quotation marks and citation omitted)

(brackets and ellipsis in original).              “An ambiguity exists where

                                        198




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 198 of 218
the language of a contract is fairly and reasonably susceptible to

either of the constructions asserted by the parties.” Duke Energy,

178 N.C. App. at 65, 630 S.E.2d at 696 (internal quotation marks

omitted).    “Stated differently, a contract is ambiguous when the

‘writing leaves it uncertain as to what the agreement was . . . .’”

Salvaggio v. New Breed Transfer Corp., 150 N.C. App. 688, 690, 564

S.E.2d 641, 643 (2002) (ellipsis in original) (quoting Barrett Kays

& Assocs., P.A. v. Colonial Bldg. Co., Inc. of Raleigh, 129 N.C.

App. 525, 528, 500 S.E.2d 108, 111 (1998)).              “Where an ambiguity

exists, the object of contract construction is to ascertain the

intention of the parties from the expressions used, the subject

matter, the end in view, the purpose sought, and the situation of

the parties at the time.”        Hemric v. Groce, 169 N.C. App. 69, 77,

609 S.E.2d 276, 283 (2005) (internal quotation marks and brackets

omitted).     Finally,   “[if]    an    agreement   is   ambiguous   and   the

intention of the parties is unclear, interpretation of the contract

is for the jury.”    Barrett Kays, 129 N.C. App. at 528, 500 S.E.2d

at 111 (internal quotation marks omitted).

     ii. Co-Teaching Issue

     The    Settlement   Agreement82     mandates   that   O.V.   “spend   205

minutes per day in a general ed classroom.           Forty-five minutes of

this will be in guided reading and math instruction with a co-


     82    The Settlement Agreement incorporates the Mediation
Agreement that the parties executed on July 22, 2014. (See Docket
Entry 17-4 at 2.)

                                       199




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 199 of 218
teaching model.”       (Docket Entry 17-4 at 6.)       At their depositions

in September 2015, O.V.’s teachers all expressed awareness of co-

teaching’s requirements and testified that they did not co-teach

O.V. during the 2014-2015 school year.         (See Docket Entry 107-8 at

44-45 (Ms. Turner); Docket Entry 107-10 at 51-53 (Ms. Bunn); Docket

Entry 107-12 at 48-50 (Ms. Haase); Docket Entry 107-13 at 61-63

(Ms. Allen).)

      For example, Ms. Bunn defined co-teaching as “hav[ing] a

regular teacher and a special ed teacher teaching together in the

classroom.”     (Docket Entry 107-10 at 51.)       She explained that she

had co-taught at her previous school, an experience in which she

“was in a general ed classroom with the regular ed teacher and

[they] might would tag team on teaching whatever [they] were

teaching that day” (id. at 52).          (See id. at 51-52.)      However, Ms.

Bunn testified that she (1) did not co-teach with Ms. Turner,

(2) was not consulted about how to co-teach by Ms. Turner, Ms.

Allen, or Ms. Haase, and (3) was not consulted “about how to

develop coteaching curriculum” or “about how to modify the common

core” (id. at 53).      (See id. at 52-53.)     Ms. Turner agreed that she

did not co-teach with Ms. Bunn (or with Ms. Allen or Ms. Haase); in

fact, Ms. Turner testified that she has never co-taught.                   (See

Docket Entry 107-8 at 45.)        Ms. Turner further stated that she did

not   receive    any   training    on    co-teaching   or   “on    developing




                                        200




      Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 200 of 218
curriculum through coteaching” (id.), and also did not receive

“much preparation” for having O.V. in her class (id. at 41).

     In turn, Ms. Haase testified that “coteaching is sort of two

heads are better than one [approach] and so it’s two people looking

at a group of students and taking the same lesson and figuring out

ways to adapt it or modify it for different styles of learning.”

(Docket Entry 107-12 at 49.)      She explained that she co-taught at

another school, an experience she described as:

     So [they] would plan [their] lessons for the week and
     then [they] would sort of, [they] would just do [their]
     planning together and then divide the class or kind of
     think about different ways to approach the lesson when
     needed, you know, knowing the needs of the levels of
     [their] group.

(Id.)   Her deposition continued:

     Q. Did you coteach O.[V.] with Miss Turner?

     A. So coteaching is when the lesson is the same for all
     and O.[V.]’s level of function is such that he requires
     adapted curriculum.

     Q. So did you coteach in Miss Turner’s class?

     A. We did not coteach in that classroom.

     Q. Did you coteach in Mr. Montgomery’s class?

     A. No.

     Q. Did you coteach with Miss Taylor, the assistant?

     A. Did two teachers teach O.[V.], no.

     Q. Or coteaching as you understand coteaching?

     A. No.



                                   201




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 201 of 218
     Q. Since this coteaching experience were you consulted
     about how to coteach by anyone with regard to O.[V.] or
     O.[V.]’s class?

     A. My colleagues all have coteaching experience, so I was
     not consulted.

     Q. Did you develop any coteaching lesson plans during the
     2014[-20]15 academic year?

     A. No.

(Id. at 49-50.)

     Finally, Ms. Allen testified at her deposition that:

     A. I’ve done coteaching.

     Q. You have.   Can you define in your own words what
     coteaching is?

     A. They’re different ways to do it. Coteaching you can
     have — you can teach one day and the other teacher in the
     class can teach another. You can split it up half and
     half.   You can also I found more effective for the
     teacher that is assigned that class starts off the lesson
     and then I would interject with a different way to do
     that concept.

          And then we also — it’s like we — the room is ours
     together.    So we monitor all the students in the
     classroom.

     Q. When did you do coteaching previously?

     A. I’ve done it at my current school for math in the
     fifth grade and I was an inclusion teacher for two years
     for 7th grade in Texas. And when I started years ago at
     Parkwood I started inclusion with several students of all
     grade levels that were — they were all different multi
     handicaps.

     Q. So you’ve      been    a   coteacher   in   a   variety   of
     environments?

     A. I did not coteach in that environment. I will say I
     did go in and if it was something we’d plan ahead, they
     would tell me what they were doing so I knew when to take

                                   202




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 202 of 218
     them in when it was appropriate for my students and I
     modified what they were doing.

     Q. So that was not coteaching?

     A. It was not where I stood up in front of the class and
     taught, no.

     Q. So did you coteach with Miss Turner?

     A. No. Basically we would have, but if you are not with
     O.[V.], he will not pay attention and so that was really,
     if you wanted him to work on his goals or if you want[ed]
     him to listen most of the time to the lesson he would not
     without someone directly beside him.

     Q. So how long did you and Miss Turner do lesson plans to
     coteach?

     A. I thought I answered that question.

     Q. Well, you said that you would have — maybe this is a
     better question. Did you attempt coteaching with Miss
     Turner?

     A. Not exactly. I would walk in and modify whatever. I
     was there first thing in the morning. So it was usually
     during their morning work time and if it was something
     that O.[V.] could participate in, we would try to do
     that.

          And as the year went on it became more difficult
     because the curriculum gets more difficult and so a lot
     of the time we would work on his goals for literacy that
     he needed.

(Id. at 61-63.)

     Aligning with the teachers’ testimony, the May 2015 Meeting

Minutes state:

     During academic times it is not appropriate for [O.V.] in
     the general education classroom, it is more of isolation.
     Ms. Haase is teaching him one on one because of where he
     is academically. [M.P.] asked about co-teaching. It is
     not co-teaching because his skills are so below other
     peers in the class and it is not educationally

                                   203




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 203 of 218
     appropriate for him to sit in the general education
     classroom. [M.P.] asked if she can bring a specialist in
     to modify his work for him. It was explained that she
     can’t and we are all specialist and are able to modify
     work.

(Docket Entry 37-10 at 3.)

     Nonetheless, at the administrative hearing in July 2016, the

Durham   Board’s   counsel   presented         Ms.   Allen    with   a   DPS    “EC

Newsletter”     dated   October   3,    2013    (Docket      Entry   37-20     (the

“Newsletter”)), which describes six models of co-teaching (see id.

at 1, 3-4).83    (See Docket Entry 101-12 at 94.)             Ms. Allen stated

that the “[o]ne teaching, one assisting” model in that Newsletter

“approximate[d] what [she] w[as] doing with O.[V].”              (Id. at 94-95

(emphasis added).)84     The Newsletter defines co-teaching as, inter

alia, involving at least two educators or certified staff who

“share instructional responsibility” (Docket Entry 37-20 at 3),

“[f]or a single group of students . . . [f]or specific content

(objectives)[, and w]ith mutual ownership, pooled resources, and



     83 The Durham Board does not suggest, let alone provide any
evidence, that Plaintiffs ever saw the Newsletter or that anyone
from DPS ever informed them that different co-teaching models
exist.   (See generally Docket Entries 111, 118, 122.)      For her
part, M.P. testified to knowing only one definition of co-teaching,
which she described as “when an EC teacher and a regular teacher
collaborate to design lesson plan[s] and stay in the same room all
day long to help for inclusion.” (Docket Entry 101-5 at 36.)

     84   Ms. Allen stated that she lacked the ability to use
“traditional models of co-teaching with O.[V.] . . . . [b]ecause
his skill level was so far below of what you could have modified
for most of the lessons; not all, but most at the — and definitely
by the second half of the school year.” (Id. at 95.)

                                       204




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 204 of 218
joint accountability” (id.).        It further describes the “[o]ne

teaching, one assisting” model, which it cautions “[s]hould be used

sparingly” (id. at 4 (emphasis omitted)),85 as

          •     One person would keep primary responsibility
                for teaching while the other circulates
                providing assistance

          •     One teacher plans and instructs, and one
                provides adaptations and other support as
                needed

          •     Requires very little joint planning

          •     Can result in one teacher, most often the
                general education teacher[,] taking the lead
                role the majority of the time

          •     Can also be distracting to students especially
                those who may become dependent on the drifting
                teacher

(Id. (emphasis added).)

     In light of Ms. Allen’s testimony at the administrative

hearing, the Durham Board asserts that it did not breach the

Settlement Agreement.      (See Docket Entry 111 at 23-26.)              More

specifically,   the   Durham   Board     argues   that,   although   O.V.’s

teachers abandoned “traditional models of co-teaching” by at least

“‘the second half of the school year’” (id. at 25), it “is

undisputed that O.V. received instruction in the general education

classroom with a general education teacher teaching and a special

education teacher supporting instruction” and “the model being used



     85 No such caution appears on any other model.           (See id. at
1, 3-4.)

                                   205




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 205 of 218
at the end of the school year fit one of the co-teaching models

defined by DPS’s guidance to staff, and staff members justified

their decision to teach in that model based on O.V.’s intensive

level of need” (id. at 26).86     This contention falls short.

     As a preliminary matter, all of O.V.’s teachers testified that

they did not engage in co-teaching O.V. during the 2014-2015 school

year.   This testimony coheres with the May 2015 Meeting Minutes.

It also supports the conclusion that O.V.’s education during the

2014-2015 school year did not accord with the “ordinary” — i.e.,

“traditional,” see, e.g., Synonyms of Ordinary, Oxford English


     86 The Durham Board also urges the Court to defer to the ALJ
Decision, which found that

     Despite confusion and imprecision in the use of the term
     “co-teaching” by various staff members, the documentary
     evidence and testimony indicated that the team attempted
     to co-teach O.V., that academic necessity prompted the
     one-on-one teaching, and that the one-on-one model
     employed in this case technically met the definition of
     “co-teaching” as promulgated by the district.

(Docket Entry 17-1, Findings ¶ 66.)     The ALJ’s finding on this
point does not control Plaintiffs’ breach of contract claim.
First, the SRO found that “[w]hether O.V., in fact, received
instruction in a co-teaching model is disputed by the parties and
the record.”     (Docket Entry 17-2, Findings ¶ 68.)          More
significantly, the ALJ did not examine whether the Durham Board
complied with its co-teaching obligations under the Settlement
Agreement. (See, e.g., Docket Entry 17-1, Findings ¶ 67 (“Most
importantly, O.V.’s IEP did not require ‘co-teaching.’ It required
only that O.V. receive specialized instruction from a special
education teacher within the regular education classroom for those
time periods.   This service was provided throughout the year.”
(citation omitted)).)     As such, the ALJ’s finding that “the
one-on-one model employed . . . technically met the definition of
‘co-teaching’ as promulgated by the district” (id., Findings ¶ 66
(emphasis added)) does not resolve the issue here.

                                   206




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 206 of 218
Dictionary, https://www.lexico.com/synonyms/ordinary (last visited

Apr.     15,    2021)      (identifying            “traditional”     as     synonym     for

“ordinary”)       —   understanding           of    “co-teaching.”          Because    the

Settlement Agreement does not define “co-teaching” (see generally

Docket     Entry      17-4),     the     ordinary       —    i.e.,   “traditional”       —

understanding of that word governs its interpretation, see Duke

Energy, 178 N.C. App. at 65, 630 S.E.2d at 695.

       In any event, as Ms. Allen’s testimony at the administrative

hearing        conceded,       O.V.’s        educational       experience       at     best

“approximate[d]” (Docket Entry 101-12 at 94) a co-teaching method.

(See id. at 94-96.)             To “approximate” does not mean to equal;

rather, it means “to come near to,” Approximate, Merriam-Webster

Unabridged       Dictionary,         https://unabridged.merriam-webster.com/

unabridged/approximate            (last        visited       Apr.    15,     2021);    see

also        Approximate,                Oxford           English           Dictionary,

https://www.lexico.com/en/definition/approximate (last visited Apr.

15, 2021) (“Close to the actual, but not completely accurate or

exact.”).         Further,      as     Ms.    Allen’s       testimony      reflects,   her

instruction of O.V. did not actually satisfy the requirements of

the identified (disfavored) co-teaching method.                      For instance, the

assisting teacher in the “[o]ne teaching, one assisting” model

“circulates” and “drift[s]” (Docket Entry 37-20 at 4) around the

shared “group of students” (id. at 3) to “provid[e] assistance”

(id. at 4).           However, Ms. Allen testified that she did not


                                              207




       Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 207 of 218
“circulate in the classroom” (Docket Entry 101-12 at 95), but

rather remained with O.V., who purportedly would not work without

a teacher beside him (see id. at 95-96; accord Docket Entry 107-13

at 62 (testifying that, “if you are not with O.[V.], he will not

pay attention,” and so to ensure he worked or listened to lessons,

he needed “someone directly beside him”)).

     In addition, although the relevant co-teaching model envisions

one teacher instructing while the other provides adaptations and

support (see Docket Entry 37-20 at 4), Ms. Allen testified that,

instead of working on the curriculum that Ms. Turner taught, “a lot

of the time [Ms. Allen and O.V.] would work on his goals for

literacy that he needed” (Docket Entry 107-13 at 63).        On a similar

note, Ms. Turner testified that she rarely taught O.V.; instead,

his special education teachers provided the vast majority of his

academic instruction. (See, e.g., Docket Entry 107-8 at 36 (“So he

was very rarely in my classroom during an academic period without

another teacher with him.”), 41 (“[W]ith having the other EC

teachers in there, they took care of a lot of his academic

instruction.”), 53 (“I modified what I could based on his needs[;]

. . . . at the beginning of the year it was a little bit easier to

do that, but as the year goes on and the work gets harder it became

very difficult to modify his lessons.        And like I stated before,

most of his academic needs were met with his EC teachers inside the

classroom.”); see also id. at 47 (explaining that her input at IEP


                                   208




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 208 of 218
meetings “was mostly how he does socially in the classroom more so

than academically”).)

      Accordingly, the Durham Board’s contention that “the model

being used at the end of the school year fit one of the co-teaching

models defined by DPS’s guidance to staff” (Docket Entry 111 at 26)

lacks merit.      Therefore the Court will award Plaintiffs summary

judgment as to the Durham Board’s liability for breaching the

Settlement Agreement’s co-teaching provision.

      iii. Compensatory Services Issue

      Next, the parties agree that the Durham Board did not provide

the   194   hours   of   compensatory      services   that   the   Settlement

Agreement specifies (Docket Entry 17-4 at 8), but they disagree

whether this constitutes a breach for which Plaintiffs may recover.

(See, e.g., Docket Entry 111 at 28-29; Docket Entry 115 at 24-25.)

In particular, the parties dispute whether Plaintiffs provided

appropriate    notice    regarding   O.V.’s    absence   from   compensatory

services at Hillandale.        (See Docket Entry 111 at 28-29; Docket

Entry 119 at 19-21.)         As discussed below, a material factual

dispute exists on this issue.

      As relevant here, the parties’ Mediation Agreement, which

their Settlement Agreement incorporates (see Docket Entry 17-4 at

2), provides:

           4. Speech services to be delivered in the gen ed
      classroom will be increased from 7 sessions to 14
      sessions per reporting period for 15 minutes.


                                     209




      Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 209 of 218
            *****

           7. The parties chose not to address the issue of
      compensatory ed at this mediation. The parents and staff
      will discuss the need for compensatory education services
      for the time period from kindergarten through December
      2013 at the monthly parent teacher conferences.       All
      compensatory education services would be developed and
      delivered by the end of the school year in June 2016.
      These will be services that are not monetary payments to
      the parents. If they are unable to agree on how and when
      these are delivered, the parties will ask for mediation
      to address that issue.

(Id. at 6-7 (emphasis added); see also id. at 1 (noting that, under

Mediation Agreement, compensatory “services [are] to be implemented

before June 2016”).)

      The Settlement Agreement further states that the Durham Board

“agrees to provide a total of 194 hours of compensatory education

services to O.V. as described in the chart attached hereto and

fully incorporated herein as Exhibit B.”        (Id. at 2.)    Although the

Mediation Agreement specifies that all compensatory services must

occur by     June   2016,   Exhibit   B provides    that   “[d]epending    on

scheduling, Summer 2016 services may run into July 2016.”           (Id. at

8.)   Finally, the Settlement Agreement states:

           An exact schedule for the times and location(s) of
      the services provided during summer 2015 and 2016 shall
      be determined by mutual agreement of the Petitioners and
      Respondent’s    Director   of   Exceptional    Children.
      Scheduling for the speech services to be provided during
      lunch and recess will be determined in consultation with
      the school administration at O.V.’s elementary school.

           Compensatory sessions cancelled due to school
      closing or absence of the instructor will be rescheduled.
      Sessions cancelled due to the absence of the student with
      less than 24 hours’ notice will not be rescheduled. In

                                      210




      Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 210 of 218
     the event O.V. misses two (2) consecutive sessions
     without proper notice, the sessions will be discontinued
     until Petitioners provide notice to Respondent’s
     Elementary Director for Exceptional Children requesting
     to continue the sessions. Any sessions missed during a
     lapse pursuant to this section will not be rescheduled.
     In the event O.V. will require transportation to access
     the compensatory services, Respondent will arrange to
     provide such transportation.

(Id. at 2 (emphasis added) (parenthetical lettering omitted).)

     According to the Durham Board,

          It is undisputed that O.V. stopped attending DPS
     schools on or about November 9, 2015.         It is also
     undisputed that Plaintiffs did not at that time notify
     the school of his withdrawal or give notice of his
     absences from compensatory service sessions. Finally, it
     is undisputed that Plaintiffs never requested that
     compensatory services resume.       As such, by simple
     operation of the [S]ettlement [A]greement’s express
     terms, Plaintiffs forfeited the remainder of O.V.’s
     compensatory services and have no claim of breach. Even
     so, Dr. Kristin Bell contacted Plaintiffs by letter in
     August 2016 to offer a portion of the missed compensatory
     services at that time, and Plaintiffs still did not
     request that services resume.

          Because the [Durham] Board abided by the strict
     terms of the agreement, and Plaintiffs failed to
     communicate an interest in resuming services prior to the
     expiration of the time period for their fulfillment,
     Plaintiffs have waived any claim to those hours and
     cannot maintain an action for breach.

(Docket Entry 111 at 28-29 (emphasis omitted) (emphasis added).)87



     87 Apart from its reference to Dr. Bell’s letter, the Durham
Board cites no evidence in support of these propositions. (See
id.) Moreover, “[s]tatement[s] in briefs are not evidence,” Dillon
v. BMO Harris Bank, N.A., No. 1:13cv897, 2014 WL 911950, at *2
(M.D.N.C. Mar. 10, 2014) (collecting cases). See also Reeves, 2011
WL 4499099, at *5 n.14 (explaining that, unless “sworn or made
under penalty of perjury,” factual allegations in court filings “do
not constitute evidence”).

                                   211




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 211 of 218
       More specifically, Dr. Bell sent a letter to Plaintiffs on

August 11, 2016 (see Docket Entry 111-3 at 1), which states in

relevant part:

            As indicated in the terms of the agreement under
       Section l(d), sessions cancelled due to the absence of
       the student without notice would not be rescheduled. If
       [O.V.] missed two consecutive sessions without proper
       notice, the sessions would be discontinued until you
       provided notice to me that you wished them to resume.
       Any sessions missed during that lapse would not be
       rescheduled. [O.V.] stopped coming to school on or about
       November 9, 2015.    You have not at any time made a
       request that compensatory services resume. As such, DPS
       has determined that the remaining hours of in-school
       compensatory services were missed and will not be
       rescheduled.

            Although we still have not received any request to
       resume services, because summer services are independent
       of school attendance, I do want to extend one more
       invitation for you to receive the remaining summer
       services from the agreement. DPS is willing to schedule
       the remaining 36 hours of compensatory services over the
       summer at mutually agreeable times.     As such, please
       contact me immediately if you wish to schedule these
       services. If I do not hear from you by Monday, August
       22, 2016, I will interpret your lack of response to be a
       waiver of the remaining services under the [S]ettlement
       [A]greement.

(Id. at 3 (emphasis added).)

       By letter dated August 18, 2016, M.P. responded to Dr. Bell’s

letter, disputing the assertion that “‘O.V. stopped coming to

school on or about November 9, 2015,’” explaining that “O.V.

stopped attending school at Hillandale Elementary School on or

about November 9, 2015, but he did not ‘stop[] coming to school.’

In fact, as you know, because you observed him at his new school,

O.V.    started    attending   a   different   elementary    school   (i.e.,

                                      212




       Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 212 of 218
Pinewoods    Montessori   School)   on    or   about   November   9,   2015.”

(Docket Entry 82-3 at 4 (brackets in original).)                  The letter

continues:

          Regarding the provision of services during the
     academic   year,   the   Settlement   Agreement   states:
     “Scheduling for the speech services to be provided during
     lunch and recess will be determined in consultation with
     the school administration at O.V.’s elementary school.”
     For the remainder of the 2014-15 academic year, and prior
     to November 9, 2015, “O.V.’s elementary school” was
     Hillandale Elementary School.     Beginning November 9,
     2015, “O.V.’s elementary school” was Pinewoods Montessori
     School. To my knowledge, no one from the Durham Public
     Schools ever “consulted with the school administration”
     at Pinewoods Montessori (“O.V.’s elementary school”) to
     determine the “[s]cheduling for the speech services to be
     provided during lunch and recess” once O.V. began
     attending a different elementary school.

          Therefore, your letter’s contention that O.V. has
     somehow forfeited his right to receive the services under
     the Settlement Agreement based on O.V. attending a
     different elementary school is incorrect, and your
     failure to provide such services during the school year
     is another material breach of the Settlement Agreement.

          As stated in your letter, summer services are
     independent of school attendance. At no point prior to
     receipt of your letter did anyone from the DPS contact me
     to arrange compensatory services for O.V. during the
     summer of 2016. By your calculation, O.V. is owed the
     remainder of his in-school compensatory services and
     thirty-six (36) hours of summer services. Your letter
     misleadingly states that you wanted to “extend one more
     invitation to receive the remaining summer services from
     the agreement.” Your August 11, 2016, letter was, as you
     know, the first invitation for O.V. to receive
     compensatory services for the summer of 2016. As no one
     from the DPS contacted us to arrange compensatory
     services for the summer of 2016, our family arranged
     private services for O.V.

          The fact that you sent the August 11, 2016, letter
     (1) on the day following the denial of the DPS’ Motion to
     Dismiss our breach of contract claim, and (2) with just

                                    213




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 213 of 218
     two (2) weeks remaining in the summer of 2016, was
     disingenuous; it was a transparent attempt to avoid any
     future liability for these compensatory services. The
     DPS’ failure to provide these services during summer 2016
     is yet another material breach of the Settlement
     Agreement.

(Id. at 4-5 (emphasis in original).)

     In addition to reiterating the positions expressed in this

letter (see, e.g., Docket Entry 119 at 19-20), Plaintiffs assert

that they provided notice of their plan to withdraw O.V. from

Hillandale and enroll him in Pinewoods, thereby giving “notice that

O.V. would no longer be attending school and, therefore, would be

absent from any compensatory services provided at O.V.’s school in

the DPS.”       (Id. at 19.)              In particular, Plaintiffs offer an

affidavit from M.P., which avers that, “[o]n September 26, 2018

[sic], [she] gave notice to DPS that [she] intended to withdraw

O.V. from the school district, after which he would be absent from

school   and    unable     to       receive   compensatory   speech    services.”

(Docket Entry      115-9,       ¶    25   (emphasis   added).)   The   affidavit

provides no further details regarding the notice M.P. avers she

provided.      (See id.)

     In sum, the record contains (1) an unsupported assertion in

the Durham Board’s briefing that Plaintiffs failed to provide

notice of either O.V.’s withdrawal from Hillandale or associated

absence from compensatory services; (2) a letter from Dr. Bell that

fails to address whether Plaintiffs provided notice of O.V.’s

withdrawal and associated absence from compensatory services at

                                            214




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 214 of 218
Hillandale; and (3) an affidavit from M.P. averring that she

provided notice of O.V.’s withdrawal and associated absence from

compensatory    services   at   Hillandale.      However,   the    affidavit

provides   no   details    regarding   the    purported   notice,    thereby

preventing a determination of whether Plaintiffs’ notice qualifies

as “proper notice” under the Settlement Agreement.                As such, a

material   factual   dispute    exists    regarding   whether     Plaintiffs

provided satisfactory notice of O.V.’s transfer to Pinewoods and

associated absence from compensatory services at Hillandale in

November 2015.   Further, in regard to the issue of the “36 hours of

compensatory services” that the Durham Board owed O.V. for the

summer of 2016 (Docket Entry 111-3 at 3), Dr. Bell’s “offer” to

provide such services (Docket Entry 111 at 28) came after the

period for providing such services expired. (See Docket Entry 17-4

at 7-8.)

     Accordingly,    the   Durham   Board’s    argument   that    Plaintiffs

waived the 2016 summer compensatory services lacks merit and

material issues of fact preclude summary judgment on Plaintiffs’

compensatory services breach of contract claim.88


     88 The Durham Board also references but fails to develop an
argument that Plaintiffs committed a material prior breach of the
Settlement Agreement “by filing the August 2015 due process
petition.”   (Docket Entry 111 at 29.)    “As a general rule, if
either party to a bilateral contract commits a material breach of
the contract, the non-breaching party is excused from the
obligation to perform further. Whether a breach is material or
immaterial is ordinarily a question of fact.”       Hatteras/Cabo
                                                   (continued...)

                                    215




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 215 of 218
                               CONCLUSION

     The Durham Board did not afford O.V. a FAPE in the LRE in his

May 2015 IEP, Plaintiffs’ discrimination and retaliation claims

fail as a matter of law, and Plaintiffs cannot pursue their

challenge to O.V.’s August 2014 IEP or their new Title II effective

communication claim. In addition, Plaintiffs proved that Pinewoods

qualified as an appropriate private placement for the 2014-2015

school year, but the record contains insufficient information to

fully resolve Plaintiffs’ reimbursement request. Finally, material

factual disputes exist regarding Plaintiffs’ compensatory-services

breach of contract claim, but the record establishes that the

Durham   Board   breached   the   Settlement   Agreement’s    co-teaching

obligations.

     IT IS THEREFORE ORDERED that the Durham Board’s Administrative

Motion (Docket Entry 108) is DENIED.

     IT IS FURTHER ORDERED that Plaintiffs’ Administrative Motion

(Docket Entry 112) is GRANTED IN PART and DENIED IN PART as

follows:



     88(...continued)
Yachts, LLC v. M/Y EPIC, 423 F. Supp. 3d 181, 189 (E.D.N.C. 2019)
(internal quotation marks omitted).      Moreover, “‘[f]ailure to
perform an independent promise does not excuse nonperformance on
the part of the other party.’” Williams v. Habul, 219 N.C. App.
281, 293-94, 724 S.E.2d 104, 112 (2012) (brackets in original). In
the absence of a developed argument on this fact-specific issue,
the Durham Board cannot secure summary judgment in its favor on
Plaintiffs’ compensatory services breach of contract claim. See
Celotex Corp., 477 U.S. at 323.

                                   216




    Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 216 of 218
(1) the Durham Board failed to provide O.V. a FAPE in the
LRE in the May 2015 IEP;

(2) Pinewoods constitutes an appropriate private
placement for the 2014-2015 school year, entitling
Plaintiffs to reimbursement for that period.

(3) Upon determination of the reasonable amount of
Plaintiffs’ expenses, including attorney’s fees, incurred
in pursuing the May 2015 IEP matter, the Durham Board
shall bear such expenses.

(4) The parties shall hold an IEP meeting, as soon as
reasonably practicable, to develop a new IEP for O.V.
that provides a FAPE in the LRE.

(5) In preparation for this IEP meeting, the Durham Board
must (a) “[r]equest all available educational information
from O.V.’s current educational placement;” (b) “[s]eek
input from O.V.’s current teachers and service providers
regarding his current academic and functional needs, his
present educational setting, and any supplementary aids
or services currently being provided to him;” and
(c) “[o]ffer to have [O.V.’s current teachers and] any
relevant private providers participate in the IEP meeting
and make reasonable efforts to schedule the meeting such
that desired participants can attend.”     (Docket Entry
105-1 at 240.)

(6) The Durham Board must “[o]btain the services of, or
contract with a mutually agreed upon ‘Inclusion
Specialist’ to assist in the development of an IEP for
O.V., and provide assistance to the IEP team and parents
for” (id.) the 2021-2022 school year.

(7) In formulating O.V.’s IEP for the 2021-2022 school
year, the Durham Board must, in good faith, “[g]ive first
consideration to educating O.V. in the general education
setting, with removal from his non-disabled peers only
for the portions of his school day when O.V. cannot be
successfully educated in the general education setting
with supplementary aids and services.”      (Id.)   In so
doing, the IEP Team must carefully consider the Inclusion
Specialist’s recommendations regarding educating O.V. in
the general education setting. The Inclusion Specialist
shall observe O.V. in his current educational placement
in preparation for developing the IEP.


                               217




Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 217 of 218
      (8) “‘If, after development of [a] new IEP, [Plaintiffs]
      choose to enroll O.V. in a DPS school[, the Durham Board]
      must identify [any] general education teachers who will
      teach O.V. core academics, and [the Durham Board, with
      input from the Inclusion Specialist, must] evaluate their
      training and experience regarding modification of the
      general curriculum and classwork for students with
      intellectual disabilities. If any lack of training or
      experience is identified, [the Durham Board] must ensure
      that O.V.’s teachers receive such training prior to or
      immediately upon O.V.’s [enrollment in their class].”
      (Id. at 240.)

      IT IS FURTHER ORDERED that the parties shall confer and shall

file, on or before May 13, 2021, a notice setting forth their joint

or   individual   proposals   regarding    appropriate    procedures      for

addressing the outstanding reimbursement issues.

      IT IS FURTHER ORDERED that the Durham Board’s Summary Judgment

Motion (Docket Entry 110) and Plaintiffs’ Summary Judgment Motion

(Docket Entry 114) are GRANTED IN PART and DENIED IN PART as

follows:   summary judgment is entered in favor of the Durham Board

on Plaintiffs’ discrimination and M.P.’s retaliation claims and in

favor of Plaintiffs as to liability on their breach of contract

claim regarding the Settlement Agreement’s co-teaching provisions,

but summary judgment is denied to both the Durham Board and

Plaintiffs on Plaintiffs’ compensatory-services breach of contract

claims, due to the existence of a material factual dispute.

      This 15th day of April, 2021.

                                          /s/ L. Patrick Auld
                                             L. Patrick Auld
                                      United States Magistrate Judge



                                    218




     Case 1:17-cv-00691-LPA Document 124 Filed 04/15/21 Page 218 of 218
